UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-7118 Nuveen New Jersey Premium Income Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end: April 30 Date of reporting period: October 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. NUVEEN INVESTMENTS ANNOUNCES STRATEGIC COMBINATION WITH FAF ADVISORS On July 29, 2010, Nuveen Investments announced that U.S. Bancorp will receive a 9.5% stake in Nuveen Investments and cash consideration in exchange for the long-term asset business of U.S. Bancorp’s FAF Advisors. Nuveen Investments is the parent of Nuveen Asset Management (NAM), the investment adviser for the Funds included in this report. FAF Advisors, which currently manages about $25 billion of long-term assets and serves as the advisor of the First American Funds, will be combined with NAM, which currently manages about $75 billion in municipal fixed income assets. Upon completion of the transaction, Nuveen Investments, which currently manages about $160 billion of assets across several high-quality affiliates, will manage a combined total of about $185 billion in institutional and retail assets. This combination will not affect the investment objectives, strategies or policies of the Funds in this report. Over time, Nuveen Investments expects that the combination will provide even more ways to meet the needs of investors who work with financial advisors and consultants by enhancing the multi-boutique model of Nuveen Investments, which also includes highly respected investment teams at Hyde Park, NWQ Investment Management, Santa Barbara Asset Management, Symphony Asset Management, Tradewinds Global Investors and Winslow Capital. The transaction is expected to close late in 2010, subject to customary conditions. Chairman’s Letter to Shareholders Dear Shareholder, Recent months have revealed the fragility and disparity of the global economic recovery. In the U.S., the rate of economic growth has slowed as various stimulus programs wind down, exposing weakness in the underlying economy. In contrast, many emerging market countries are experiencing a return to comparatively high rates of growth. Confidence in global financial markets has been undermined by concerns about high sovereign debt levels in Europe and the U.S. Until these countries can begin credible programs to reduce their budgetary deficits, market unease and hesitation will remain. On a more encouraging note, while the global recovery is expanding existing trade imbalances, policy makers in the leading economies are making a sustained effort to create a global framework through which various countries can take complimentary actions that should reduce those imbalances over time. The U.S. economy is subject to unusually high levels of uncertainty as it struggles to recover from a devastating financial crisis. Unemployment remains stubbornly high, due to what appears to be both cyclical and structural forces. Federal Reserve policy makers are implementing another round of quantitative easing, a novel approach to provide support to the economy. However, the high levels of debt owed both by U.S. consumers and the U.S. government limit the Fed’s ability to engineer a stronger economic recovery. The U.S. financial markets reflect the crosscurrents now impacting the U.S. economy. Today’s historically low interest rates reflect the Fed’s intervention in the financial markets and the demand for U.S. government debt by U.S. and overseas investors looking for a safe haven for investment. The continued corporate earnings recovery and recent electoral results are giving a boost to equity markets. Encouragingly, financial institutions are rebuilding their balance sheets and the financial reform legislation enacted last summer has the potential to address many of the most significant contributors to the financial crisis, although the details still have to be worked out. In this difficult environment your Nuveen investment team continues to seek sustainable investment opportunities and, at the same time, remains alert for potential risks that may result from a recovery still facing many headwinds. As your representative, the Nuveen Fund Board monitors the activities of each investment team to assure that all maintain their investment disciplines. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner Chairman of the Board December 22, 2010 Nuveen Investments 1 Portfolio Manager’s Comments Nuveen New Jersey Investment Quality Municipal Fund, Inc. (NQJ) Nuveen New Jersey Premium Income Municipal Fund, Inc. (NNJ) Nuveen New Jersey Dividend Advantage Municipal Fund (NXJ) Nuveen New Jersey Dividend Advantage Municipal Fund 2 (NUJ) Nuveen New Jersey Municipal Value Fund (NJV) Nuveen Pennsylvania Investment Quality Municipal Fund (NQP) Nuveen Pennsylvania Premium Income Municipal Fund 2 (NPY) Nuveen Pennsylvania Dividend Advantage Municipal Fund (NXM) Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 (NVY) Nuveen Pennsylvania Municipal Value Fund (NPN) Portfolio manager Cathryn Steeves discusses key investment strategies and the six-month performance of the Nuveen New Jersey and Pennsylvania Funds. Cathryn, who joined Nuveen in 1996, has managed NQJ, NNJ, NXJ, NUJ, NQP, NPY, NXM and NVY since 2006. She added portfolio management responsibility for NJV and NPN at their inceptions in 2009. What key strategies were used to manage the Nuveen New Jersey and Pennsylvania Funds during the six-month reporting period ended October 31, 2010? During this period, the combination of strong demand and tighter supply of new tax-exempt municipal issuance continued to create favorable conditions that helped to support municipal bond prices. One reason for the decline in new tax-exempt supply was the considerable issuance of taxable municipal debt under the Build America Bond program. These bonds, first issued in April 2009, offer municipal issuers a federal subsidy equal to 35% of a security’s interest payments, providing issuers with an alternative to traditional tax-exempt debt. For the six months ended October 31, 2010, taxable Build America Bond issuance totaled $51.4 billion, representing approximately 24% of new bonds in the municipal marketplace nationwide. In New Jersey and Pennsylvania during this period, Build America Bonds accounted for 27% and 15% of municipal supply, respectively, meaningfully impacting tax-exempt supply in both states. This was especially true in New Jersey, where total municipal issuance was already lower than in Pennsylvania. Since interest payments from Build America Bonds represent taxable income, we do not view these bonds as good investment opportunities for these Funds. Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Any reference to credit ratings for portfolio holdings denotes the highest rating assigned by a Nationally Recognized Statistical Rating Organization (NRSRO) such as Standard & Poor’s, Moody’s or Fitch. AAA, AA, A, and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below investment grade. Holdings and ratings may change over time. 2 Nuveen Investments In this environment of constrained issuance of tax-exempt municipal bonds, we continued to take a bottom-up approach to discovering undervalued sectors and individual credits with the potential to perform well over the long term. During this period, the New Jersey Funds found value in several areas, including the higher education, utilities, transportation and tobacco sectors. In the Pennsylvania Funds, our purchases included health care, higher education and port authority bonds. For the most part, all of the Funds focused on bonds with coupons of at least 5% and maturities between 20 and 30 years. Some of our investment activity resulted from opportunities created by the provisions of the Build America Bond program. For example, tax-exempt supply was more plentiful in the health care and higher education sectors because, as 501(c)(3) (nonprofit) organizations, hospitals and private universities generally do not qualify for the Build America Bond program and must continue to issue bonds in the tax-exempt municipal market. Bonds with proceeds earmarked for refundings, working capital and private activities also are not covered by the Build America Bond program, and this resulted in attractive opportunities in various other sectors of the market. The impact of the Build America Bond program also was evident in the area of longer-term issuance, as municipal issuers sought to take full advantage of the attractive financing terms offered by these bonds. Approximately 70% of Build America Bonds were issued with maturities of at least 30 years. Even though this significantly reduced the availability of tax-exempt credits with longer maturities, we continued to find good opportunities to purchase attractive longer-term bonds for these Funds. Cash for new purchases during this period was generated primarily by the proceeds from called and maturing bonds, which we worked to redeploy to keep the Funds fully invested. NQJ, NNJ, NUJ, NQP and NVY also sold a small number of bonds with shorter maturities in order to fund additional purchases. Selling was relatively minimal, as the bonds in our portfolios generally offered higher yields than those available in the current marketplace. As of October 31, 2010, all ten of these Funds continued to use inverse floating rate securities.1 We employ inverse floaters as a form of leverage for a variety of reasons, including duration management, income enhancement and total return enhancement. 1 An inverse floating rate security, also known as an inverse floater, is a financial instrument designed to pay long-term tax-exempt interest at a rate that varies inversely with a short-term tax-exempt interest rate index. For the Nuveen Funds, the index typically used is the Securities Industry and Financial Markets (SIFMA) Municipal Swap Index (previously referred to as the Bond Market Association Index or BMA). Inverse floaters, including those inverse floating rate securities in which the Funds invested during this reporting period, are further defined within the Notes to Financial Statements and Glossary of Terms Used in this Report sections of this report. Nuveen Investments 3 How did the Funds perform? Individual results for the Nuveen New Jersey and Pennsylvania Funds, as well as relevant index and peer group information, are presented in the accompanying table. Average Annual Total Returns on Common Share Net Asset Value* For periods ended 10/31/10 Fund 6-Month 1-Year 5-Year 10-Year New Jersey Funds NQJ 5.32% 10.91% 5.30% 6.32% NNJ 4.84% 10.13% 5.32% 6.36% NXJ 4.95% 11.10% 5.24% N/A NUJ 5.13% 11.42% 5.35% N/A NJV2 5.25% 10.83% N/A N/A Standard & Poor’s (S&P) New Jersey Municipal Bond Index3 3.85% 7.61% 5.14% 5.05% Standard & Poor’s (S&P) National Municipal Bond Index4 4.05% 8.06% 4.98% 5.58% Lipper Other States Municipal Debt Funds Average5 5.27% 10.55% 5.06% 6.33% Pennsylvania Funds NQP 5.50% 11.15% 5.23% 6.20% NPY 6.21% 12.12% 5.24% 6.54% NXM 6.05% 12.39% 5.49% N/A NVY 5.86% 11.74% 5.47% N/A NPN2 4.94% 9.85% N/A N/A Standard & Poor’s (S&P) Pennsylvania Municipal Bond Index3 3.98% 7.74% 5.69% 5.63% Standard & Poor’s (S&P) National Municipal Bond Index4 4.05% 8.06% 4.98% 5.58% Lipper Other States Municipal Debt Funds Average5 5.27% 10.55% 5.06% 6.33% For the six months ended October 31, 2010, the cumulative returns on common share net asset value (NAV) for all ten of the Nuveen New Jersey and Pennsylvania Funds exceeded the returns for their respective S&P New Jersey and Pennsylvania Municipal Bond Indexes and the S&P National Municipal Bond Index. For the same period, NQJ, NQP, NPY, NXM and NVY outperformed the average return for the Lipper Other States Municipal Debt Funds Average, NUJ and NJV performed in line with this average, and NNJ, NXJ and NPN trailed the Lipper average by a small margin. Key management factors that influenced the Funds’ returns during this period included duration and yield curve positioning, credit exposure and sector allocation. In addition, the use of leverage was an important positive factor affecting the performances of NQJ, NNJ, NXJ, NUJ, NQP, NPY, NXM and NVY. The two newer Funds—NJV and NPN—do not use structural leverage, and this impacted their performance during this period. Leverage is discussed in more detail on page six. During this period, municipal bonds with longer maturities generally outperformed those with shorter maturities, with bonds at the longest end of the municipal yield curve posting the strongest returns. The outperformance of longer term bonds was due in part to the decline in interest rates, particularly in the longer end of the curve. The scarcity of * Six-month returns are cumulative; all other returns are annualized. Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the individual Performance Overview for your Fund in this report. 2 Unlike the other eight Funds in this report, NJV and NPN do not use structural leverage. 3 The Standard & Poor’s (S&P) Municipal Bond Indexes for New Jersey and Pennsylvania are unleveraged, market value-weighted indexes designed to measure the performance of the tax-exempt, investment-grade municipal bond markets in New Jersey and Pennsylvania, respectively. These indexes do not reflect any initial or ongoing expenses and are not available for direct investment. 4 The Standard & Poor’s (S&P) National Municipal Bond Index is an unleveraged, market value-weighted index designed to measure the performance of the tax-exempt, investment-grade U.S. municipal bond market. This index does not reflect any initial or ongoing expenses and is not available for direct investment. 5 The Lipper Other States Municipal Debt Funds Average is calculated using the returns of all leveraged and unleveraged closed-end funds in this category for each period as follows: 6-month, 46 funds; 1-year, 46 funds; 5-year, 46 funds; and 10-year, 20 funds. Lipper returns account for the effects of management fees and assume reinvestment of dividends, but do not reflect any applicable sales charges. The Lipper average is not available for direct investment. Shareholders should note that the performance of the Lipper Other States category represents the overall average of returns for funds from 10 different states with a wide variety of municipal market conditions, making direct comparisons less meaningful. 4 Nuveen Investments tax-exempt bonds with longer maturities also drove up the prices of these bonds. Overall, yield curve positioning and duration proved positive for the performance of these Funds. All ten of the Funds benefited from their relative underexposure to the underperforming shorter part of the yield curve and overweightings in bonds with intermediate maturities, which performed well. In addition, due in part to differences in tax-exempt supply between the two states, the Pennsylvania Funds tended to have more exposure to bonds at the longer end of the yield curve than the New Jersey Funds, which further enhanced the performance of the Pennsylvania Funds. Among the eight older Funds, NPY had the longest duration, while NNJ had the shortest. Both NJV and NPN had the longer durations typical of newer Funds. Although this resulted a strong positive contribution to the performance of NJV and—to a lesser degree—NPN, the impact of this contribution was not as great in these two Funds as in the other eight because NJV and NPN do not use structural leverage. Credit exposure also played a role in the performance of these Funds. Demand for municipal bonds increased during this period driven by a variety of factors, including concerns about potential tax increases, the need to rebalance portfolio allocations and a growing appetite for additional risk. At the same time, the supply of new tax-exempt municipal paper declined, due largely to the Build America Bond program. As investors bid up municipal bond prices, bonds rated A, BBB or below, and non-rated bonds generally outperformed those rated AAA and AA. All of these Funds were overweighted in lower-rated and non-rated bonds and underweighted in bonds rated AAA and AA, which benefited their performance for this period. Holdings that positively contributed to the Funds’ returns during this period included health care and industrial development revenue bonds. Revenue bonds as a whole performed well, with transportation, special tax, leasing, electric utilities and education among the other sectors that outperformed the general municipal market. Zero coupon bonds also were among the strongest performers. In general, all of these Funds were overweighted in the health care and education sectors relative to the overall municipal market, which tended to be positive for their performances. In the Pennsylvania Funds, this was offset to a slight degree by an underweighting of the utilities sector. In contrast, pre-refunded bonds, which are often backed by U.S. Treasury securities, continued to perform poorly during this period. While these securities continued to provide attractive tax-free income, the underperformance of these bonds can be attributed primarily to the price declines associated with their shorter effective maturities and higher credit quality. All eight of the older Funds were overweighted in pre-refunded bonds, with NQP and NNJ having the largest allocations as of October 31, 2010. As relatively new Funds, NJV and NPN did not hold any pre-refunded bonds. General obligation (GO) and other tax-supported bonds also struggled to keep pace with the municipal market return for the six-month reporting period. All of these Funds tended to be underweighted in tax-supported bonds, which lessened the impact of these holdings. Among the revenue sectors, resource recovery trailed the overall municipal market by the widest margin, and water and sewer bonds also turned in a relatively weaker performance. Nuveen Investments 5 IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of most of these Funds (excluding NJV and NPN) relative to the comparative indexes was the Funds’ use of financial leverage. The Funds use leverage because their managers believe that, over time, leveraging provides opportunities for additional income and total return for common shareholders. However, use of leverage also can expose common shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on common share net asset value and common shareholder total return is magnified by the use of leverage. Conversely, leverage may enhance common share returns during periods when the prices of securities held by a Fund generally are rising. Leverage made a positive contribution to the performance of these Funds over this reporting period. RECENT DEVELOPMENTS REGARDING THE FUNDS’ LEVERAGED CAPITAL STRUCTURE Shortly after their inceptions, each of the Funds (except NJV and NPN) issued auction rate preferred shares (ARPS) to create financial leverage. As noted in past shareholder reports, the ARPS issued by many closed-end funds, including these Funds, have been hampered by a lack of liquidity since February 2008. Since that time, more ARPS have been submitted for sale in each of their regularly scheduled auctions than there have been offers to buy. In fact, offers to buy have been almost completely non-existent since late February 2008. This means that these auctions have “failed to clear,” and that many, or all, of the ARPS shareholders who wanted to sell their shares in these auctions were unable to do so. This lack of liquidity in ARPS did not lower the credit quality of these shares, and ARPS shareholders unable to sell their shares continued to receive distributions at the “maximum rate” applicable to failed auctions, as calculated in accordance with the pre-established terms of the ARPS. In the recent market, with short-term rates at multigenerational lows, those maximum rates also have been low. One continuing implication for common shareholders from the auction failures is that each Fund’s cost of leverage likely has been incrementally higher at times than it otherwise might have been had the auctions continued to be successful. As a result, each Fund’s common share earnings likely have been incrementally lower at times than they otherwise might have been. As noted in past shareholder reports, the Nuveen funds’ Board of Directors/Trustees authorized several methods that can be used separately or in combination to refinance a portion of the Nuveen funds’ outstanding ARPS. Some funds have utilized tender option bonds (TOBs), also known as inverse floating rate securities, for leverage purposes. The amount of TOBs that a fund may use varies according to the composition of each fund’s portfolio. Some funds have a greater ability to use TOBs than others. Some funds have issued Variable Rate Demand Preferred (VRDP) Shares, a floating rate form of preferred stock. Some funds have issued MuniFund Term Preferred (MTP) Shares, a fixed rate form of preferred stock with a mandatory redemption period of five years. While all these efforts have reduced the total amount of outstanding ARPS issued by the Nuveen funds, the funds cannot provide any assurance on when the remaining outstanding ARPS might be redeemed. 6 Nuveen Investments During 2010, and as of the time this report was prepared, 36 Nuveen leveraged closed-end funds, (including NXJ), received a demand letter from a law firm on behalf of purported holders of common shares of each such fund, alleging that Nuveen and the funds’ officers and Board of Directors/ Trustees breached their fiduciary duties related to the redemption at par of the funds’ ARPS. In response, the Board established an ad hoc Demand Committee consisting of certain of its disinterested and independent Board members to investigate the claims. The Demand Committee retained independent counsel to assist it in conducting an extensive investigation. Based upon its investigation, the Demand Committee found that it was not in the best interests of each fund or its shareholders to take the actions suggested in the demand letters, and recommended that the full Board reject the demands made in the demand letters. After reviewing the findings and recommendation of the Demand Committee, the full Board of each fund unanimously adopted the Demand Committee’s recommendation. Subsequently, 26 of the funds that received demand letters (including NXJ), were named as nominal defendants in a putative shareholder derivative action complaint captioned Safier and Smith v. Nuveen Asset Management, et al. that was filed in the Circuit Court of Cook County, Illinois, Chancery Division (the “Cook County Chancery Court”) on July 27, 2010. Three additional funds were named as nominal defendants in a similar complaint captioned Curbow v. Nuveen Asset Management, et al. filed in the Cook County Chancery Court on August 12, 2010, and three additional funds were named as nominal defendants in a similar complaint captioned Beidler v. Nuveen Asset Management, et al. filed in the Cook County Chancery Court on September 21, 2010 (collectively, the “Complaints”). The Complaints, filed on behalf of purported holders of each fund’s common shares, also name Nuveen Asset Management as a defendant, together with current and former Officers and interested Director/Trustees of each of the funds (together with the nominal defendants, collectively, the “Defendants”). The Complaints contain the same basic allegations contained in the demand letters. The suits seek a declaration that the Defendants have breached their fiduciary duties, an order directing the Defendants not to redeem any ARPS at their liquidation value using fund assets, indeterminate monetary damages in favor of the funds and an award of plaintiffs’ costs and disbursements in pursuing the action. Nuveen Asset Management believes that the Complaints are without merit, and intends to defend vigorously against these charges. As of October 31, 2010, the amount of ARPS redeemed by the Funds are as shown in the accompanying table. Fund Auction Rate Preferred Shares Redeemed % of Original Auction Rate Preferred Shares NQJ $ % NNJ $ % NXJ $ % NUJ $ % NQP $ % NPY $ % NXM $ % NVY $ * % * Included ARPS noticed for redemption on October 29, 2010. Nuveen Investments 7 MTP During the current reporting period, NUJ completed the issuance of $35.1 million of 2.00% Series 2015 MTP, NXM completed the issuance of $23.2 million of 2.10% Series 2015 MTP and NVY completed the issuance of $23.7 million of 2.15% Series 2015 MTP. The net proceeds from these offerings were used to refinance all or a portion of each Fund’s outstanding ARPS at par. The newly-issued MTP shares trade on the New York Stock Exchange under the symbols “NUJ Pr C,” “NXM Pr C,” and “NVY Pr C,” respectively. MTP is a fixed-rate form of preferred stock with a mandatory redemption period, in this case, of five years. By issuing MTP, the Funds seek to take advantage of the current historically low interest rate environment to lock in an attractive federally tax-exempt cost of leverage for a period as long as the term of the MTP. The Funds’ managers believe that issuing MTP may help each Fund mitigate the risk of a significant increase in its cost of leverage should short term interest rates rise sharply in the coming years. Subsequent to the reporting period, NVY completed the issuance of an additional $850,000 of 2.15%, Series 2015 MTP. The net proceeds from this offering were used to refinance the Fund’s ARPS noticed for redemption at par on October 29, 2010. VRDP During the current reporting period, NQJ, NNJ, NQP, and NPY issued $144.3, $88.6, $112.5, and $100.0 million, respectively, of VRDP to redeem at par its remaining outstanding ARPS. As noted previously, VRDP is a newly-developed instrument that essentially replaces all or a portion of the ARPS used as leverage and potentially could be used to refinance all or a portion of the ARPS of other funds. VRDP shares include a liquidity feature that allows holders of VRDP to have their shares purchased by a liquidity provider in the event that sell orders have not been matched with purchase orders and successfully settled in a remarketing. VRDP is offered only to qualified institutional buyers, defined pursuant to Rule 144A under the Securities Act of 1933. VRDPs offer interest rates that are reset frequently on a regular schedule and generally reflect current short-term municipal market interest rates. Refer to Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies and Footnote 4 – Fund Shares for further details on MTP and VRDP Shares. As of October 31, 2010, 83 out of the 84 Nuveen closed-end municipal funds that had issued ARPS have redeemed at par all or a portion of these shares. These redemptions bring the total amount of Nuveen’s municipal closed-end funds’ ARPS redemptions to approximately $5.7 billion of the approximately $11.0 billion outstanding. For up-to-date information, please visit the Nuveen CEF Auction Rate Preferred Resource Center at: http://www.nuveen.com/arps. 8 Nuveen Investments Common Share Dividend and Share Price Information During the six-month reporting period ended October 31, 2010, NQJ, NNJ, NXJ, NUJ, NQP, NPY, NXM and NVY each had one monthly dividend increase. The monthly dividend of NJV remained stable throughout the period, while NPN’s dividend was reduced effective September 2010. All of the Funds in this report seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of October 31, 2010, NQJ, NNJ, NXJ, NUJ, NJV, NQP, NPY, NXM and NVY had positive UNII balances, based upon our best estimates, for tax purposes and positive UNII balances for financial reporting purposes, while NPN had a positive UNII balance, based upon our best estimates, for tax purposes and a negative UNII balance for financial reporting purposes. COMMON SHARE REPURCHASES AND SHARE PRICE INFORMATION As of October 31, 2010, and since the inception of the Funds’ repurchase program, the following Funds have cumulatively repurchased and retired common shares as shown in the accompanying table. Since the inception of the Funds’ repurchase program, NJV, NVY and NPN have not repurchased any of their outstanding common shares. Fund Common Shares Repurchased and Retired % of Outstanding Common Shares NQJ % NNJ % NXJ % NUJ % NQP % NPY % NXM % The Funds did not repurchase and retire any of their outstanding common shares during the six-month reporting period. Nuveen Investments 9 As of October 31, 2010, the Funds’ common share prices were trading at (+) premiums or (-) discounts to their common share NAVs as shown in the accompanying table. Fund 10/31/10 (+) Premium/(-) Discount 6-Month Average (+) Premium/(-) Discount NQJ -0.54% -3.57% NNJ +0.13% -2.24% NXJ -0.41% -4.29% NUJ +1.62% -0.83% NJV -3.62% -4.45% NQP -2.64% -5.16% NPY -2.13% -5.19% NXM -1.25% -2.84% NVY -0.99% -1.90% NPN -1.39% 0.00% 10 Nuveen Investments NQJ Performance OVERVIEW Nuveen New Jersey Investment Quality Municipal Fund, Inc. as of October 31, 2010 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -0.54 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 2/21/91) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited % Transportation % Health Care % Education and Civic Organizations % U.S. Guaranteed % Water and Sewer % Tax Obligation/General % Other % Refer to the Glossary of Terms used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.6%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 11 NNJ Performance OVERVIEW Nuveen New Jersey Premium Income Municipal Fund, Inc. as of October 31, 2010 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 12/17/92) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition4 (as a % of total investments) Tax Obligation/Limited % U.S. Guaranteed % Transportation % Health Care % Education and Civic Organizations % Water and Sewer % Tax Obligation/General % Other % Refer to the Glossary of Terms used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.6%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 The Fund paid shareholders capital gains and net ordinary income distributions in December 2009 of $0.0168 per share. 3 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 4 Holdings are subject to change. 12 Nuveen Investments NXJ Performance OVERVIEW Nuveen New Jersey Dividend Advantage Municipal Fund as of October 31, 2010 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -0.41 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 3/27/01) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % Since Inception % % Portfolio Composition4 (as a % of total investments) Tax Obligation/Limited % Water and Sewer % Transportation % Health Care % Education and Civic Organizations % U.S. Guaranteed % Other % Refer to the Glossary of Terms used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.6%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 The Fund paid shareholders a capital gains distribution in December 2009 of $0.0072 per share. 3 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 4 Holdings are subject to change. Nuveen Investments 13 NUJ Performance OVERVIEW Nuveen New Jersey Dividend Advantage Municipal Fund 2 as of October 31, 2010 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 3/25/02) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % Since Inception % % Portfolio Composition4 (as a % of total investments) Tax Obligation/Limited % Transportation % Health Care % Education and Civic Organizations % U.S. Guaranteed % Long-Term Care % Financials % Other % Refer to the Glossary of Terms used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.6%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 The Fund paid shareholders a capital gains distribution in December 2009 of $0.0257 per share. 3 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 4 Holdings are subject to change. 14 Nuveen Investments NJV Performance OVERVIEW Nuveen New Jersey Municipal Value Fund as of October 31, 2010 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -3.62 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 4/28/09) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % Since Inception % % Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited % Health Care % Education and Civic Organizations % Transportation % Consumer Staples % Other % Refer to the Glossary of Terms used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.6%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 15 NQP Performance OVERVIEW Nuveen Pennsylvania Investment Quality Municipal Fund as of October 31, 2010 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -2.64 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 2/21/91) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) U.S. Guaranteed % Education and Civic Organizations % Tax Obligation/General % Health Care % Transportation % Housing/Single Family % Water and Sewer % Utilities % Other % Refer to the Glossary of Terms used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 30.2%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 16 Nuveen Investments NPY Performance OVERVIEW Nuveen Pennsylvania Premium Income Municipal Fund 2 as of October 31, 2010 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -2.13 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 3/18/93) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition4 (as a % of total investments) Education and Civic Organizations % Tax Obligation/General % Health Care % Transportation % U.S. Guaranteed % Water and Sewer % Utilities % Tax Obligation/Limited % Other % Refer to the Glossary of Terms used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 30.2%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 The Fund paid shareholders a net ordinary income distribution in December 2009 of $0.0055 per share. 3 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 4 Holdings are subject to change. Nuveen Investments 17 NXM Performance OVERVIEW Nuveen Pennsylvania Dividend Advantage Municipal Fund as of October 31, 2010 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -1.25 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 3/27/01) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % Since Inception % % Portfolio Composition4 (as a % of total investments) Education and Civic Organizations % Long-Term Care % Health Care % Tax Obligation/Limited % Tax Obligation/General % U.S. Guaranteed % Transportation % Industrials % Housing/Single Family % Other % Refer to the Glossary of Terms used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 30.2%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 The Fund paid shareholders a capital gains distribution in December 2009 of $0.0398 per share. 3 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 4 Holdings are subject to change. 18 Nuveen Investments NVY Performance OVERVIEW Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 as of October 31, 2010 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -0.99 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 3/25/02) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % Since Inception % % Portfolio Composition4 (as a % of total investments) Tax Obligation/Limited % Tax Obligation/General % Education and Civic Organizations % U.S. Guaranteed % Health Care % Water and Sewer % Long-Term Care % Transportation % Other % Refer to the Glossary of Terms used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 30.2%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 The Fund paid shareholders capital gains and net ordinary income distributions in December 2009 of $0.0663 per share. 3 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 4 Holdings are subject to change. Nuveen Investments 19 NPN Performance OVERVIEW Nuveen Pennsylvania Municipal Value Fund as of October 31, 2010 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -1.39 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 4/28/09) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % Since Inception % % Portfolio Composition3 (as a % of total investments) Health Care % Tax Obligation/Limited % Water and Sewer % Education and Civic Organizations % Transportation % Housing/Multifamily % Housing/Single Family % Other % Refer to the Glossary of Terms used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 30.2%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 20 Nuveen Investments NQJ NNJ NXJ Shareholder Meeting Report The annual meeting of shareholders was held in the offices of Nuveen Investments on November 16, 2010; at this meeting the shareholders were asked to vote on the election of Board Members. NQJ NNJ NXJ Common and Common and Common and Preferred Preferred Preferred Preferred Preferred Preferred shares voting shares voting shares voting shares voting shares voting shares voting together together together together together together as a class as a class as a class as a class as a class as a class Approval of the Board Members was reached as follows: John P. Amboian For — Withhold — Total — Robert P. Bremner For — Withhold — Total — Jack B. Evans For — Withhold — Total — William C. Hunter For — — — Withhold — Total — — — David J. Kundert For — Withhold — Total — William J. Schneider For — — — Withhold — Total — — — Judith M. Stockdale For — — — Withhold — — — Total — — — Carole E. Stone For — — — Withhold — — — Total — — — Terence J. Toth For — Withhold — Total — Nuveen Investments 21 NUJ NJV Shareholder Meeting Report (continued) NUJ NJV Common and Preferred Preferred shares voting shares voting together together Common as a class as a class Shares Approval of the Board Members was reached as follows: John P. Amboian For — — — Withhold — — — Total — — — Robert P. Bremner For — — — Withhold — — — Total — — — Jack B. Evans For — — — Withhold — — — Total — — — William C. Hunter For — Withhold — 1 Total — David J. Kundert For — — — Withhold — — — Total — — — William J. Schneider For — — Withhold — 1 — Total — — Judith M. Stockdale For — Withhold — Total — Carole E. Stone For — Withhold — Total — Terence J. Toth For — — — Withhold — — — Total — — — 22 Nuveen Investments NQP NPY NXM NQP NPY NXM Common and Common and Common and Preferred Preferred Preferred Preferred Preferred Preferred shares voting shares voting shares voting shares voting shares voting shares voting together together together together together together as a class as a class as a class as a class as a class as a class Approval of the Board Members was reached as follows: John P. Amboian For — Withhold — Total — Robert P. Bremner For — Withhold — Total — Jack B. Evans For — Withhold — Total — William C. Hunter For — — — Withhold — Total — — — David J. Kundert For — Withhold — Total — William J. Schneider For — — — Withhold — Total — — — Judith M. Stockdale For — — — Withhold — — — Total — — — Carole E. Stone For — — — Withhold — — — Total — — — Terence J. Toth For — Withhold — Total — Nuveen Investments 23 NVY NPN Shareholder Meeting Report (continued) NVY NPN Common and Preferred Preferred shares voting shares voting together together Common as a class as a class Shares Approval of the Board Members was reached as follows: John P. Amboian For — — — Withhold — — — Total — — — Robert P. Bremner For — — — Withhold — — — Total — — — Jack B. Evans For — — — Withhold — — — Total — — — William C. Hunter For — Withhold — — Total — David J. Kundert For — — — Withhold — — — Total — — — William J. Schneider For — — Withhold — — — Total — — Judith M. Stockdale For — Withhold — Total — Carole E. Stone For — Withhold — Total — Terence J. Toth For — — — Withhold — — — Total — — — 24 Nuveen Investments Nuveen New Jersey Investment Quality Municipal Fund, Inc. NQJ Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Consumer Discretionary – 0.3% (0.2% of Total Investments) Middlesex County Improvement Authority, New Jersey, Senior Revenue Bonds, Heldrich Center Hotel/Conference Center Project, Series 2005A: $ 5.000%, 1/01/32 1/15 at 100.00 B3 $ 5.125%, 1/01/37 1/15 at 100.00 B3 Total Consumer Discretionary Consumer Staples – 4.3% (3.0% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 BBB 4.750%, 6/01/34 6/17 at 100.00 BBB 5.000%, 6/01/41 6/17 at 100.00 BBB Total Consumer Staples Education and Civic Organizations – 15.9% (11.2% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, The Seeing Eye Inc., Series 2005, 5.000%, 12/01/24 – AMBAC Insured 6/15 at 100.00 N/R New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 2002D, 5.250%, 7/01/32 – ACA Insured 7/13 at 100.00 N/R New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 2004C, 5.500%, 7/01/23 7/14 at 100.00 N/R New Jersey Educational Facilities Authority, Revenue Bonds, Georgian Court University, Series 2007D, 5.000%, 7/01/27 7/17 at 100.00 BBB+ New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2007D: 5.000%, 7/01/32 – FGIC Insured 7/17 at 100.00 A 5.000%, 7/01/39 – FGIC Insured 7/17 at 100.00 A New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2004L, 5.125%, 7/01/22 – NPFG Insured 7/14 at 100.00 A1 New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2005F, 5.000%, 7/01/16 – FGIC Insured 7/15 at 100.00 A1 New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2006A, 5.000%, 7/01/36 – AMBAC Insured 7/16 at 100.00 A1 New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of Technology, Series 2001G: 5.250%, 7/01/20 – NPFG Insured 7/11 at 100.00 A+ 5.250%, 7/01/21 – NPFG Insured 7/11 at 100.00 A+ New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of Technology, Series 2004B: 5.000%, 7/01/19 – AMBAC Insured 1/14 at 100.00 A+ 4.750%, 7/01/20 – AMBAC Insured 1/14 at 100.00 A+ 4.250%, 7/01/24 – AMBAC Insured 1/14 at 100.00 A+ New Jersey Educational Facilities Authority, Revenue Bonds, Ramapo College, Series 2004H, 5.000%, 7/01/16 – FGIC Insured 7/14 at 100.00 A New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2004A, 5.500%, 7/01/23 – RAAI Insured 7/14 at 100.00 Baa1 New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2007C, 5.000%, 7/01/37 – RAAI Insured 7/12 at 100.00 Baa1 New Jersey Educational Facilities Authority, Revenue Bonds, William Paterson University, Series 2004A, 5.125%, 7/01/21 – FGIC Insured 7/14 at 100.00 A1 New Jersey Educational Facilities Authority, Revenue Refunding Bonds, Rider University, Series 2002A, 5.000%, 7/01/17 – RAAI Insured 7/12 at 100.00 Baa1 New Jersey Higher Education Assistance Authority Student Loan Revenue Bonds Series 2010-2, 5.000%, 12/01/30 12/20 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2000A, 6.125%, 6/01/17 – NPFG Insured (Alternative Minimum Tax) 12/10 at 101.00 Aaa New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2008A, 6.125%, 6/01/30 – AGC Insured (Alternative Minimum Tax) 6/18 at 100.00 AA+ Nuveen Investments 25 Nuveen New Jersey Investment Quality Municipal Fund, Inc. (continued) NQJ Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-1A, 5.000%, 12/01/25 12/19 at 100.00 AA $ New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option Bond Trust PA-4643, 19.227%, 6/01/30 (IF) (4) 6/19 at 100.00 AA Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Bonds, University of the Sacred Heart, Series 2001, 5.250%, 9/01/21 9/11 at 100.00 BBB University of Medicine and Dentistry of New Jersey, Certificates of Participation, Child Health Institute, LLC, Series 2003: 5.000%, 4/15/20 – AMBAC Insured 4/13 at 100.00 BBB+ 5.000%, 4/15/22 – AMBAC Insured 4/13 at 100.00 BBB+ University of Medicine and Dentistry of New Jersey, Revenue Bonds, Series 2002A: 5.000%, 12/01/24 – AMBAC Insured 12/12 at 100.00 Baa1 5.500%, 12/01/27 – AMBAC Insured 12/12 at 100.00 Baa1 5.000%, 12/01/31 – AMBAC Insured 12/12 at 100.00 Baa1 Total Education and Civic Organizations Financials – 1.7% (1.2% of Total Investments) New Jersey Economic Development Authority, Revenue Refunding Bonds, Kapkowski Road Landfill Project, Series 2002, 5.750%, 10/01/21 No Opt. Call Ba2 Health Care – 19.6% (13.7% of Total Investments) Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2004A: 5.000%, 2/15/25 2/15 at 100.00 BBB 5.750%, 2/15/34 8/14 at 100.00 BBB New Jersey Health Care Facilities Finance Authority, Revenue Bonds, AHS Hospital Corporation, Series 2008A, 5.000%, 7/01/27 7/18 at 100.00 A1 New Jersey Health Care Facilities Financing Authority, FHA-Insured Mortgage Revenue Bonds, Jersey City Medical Center, Series 2001, 5.000%, 8/01/41 – AMBAC Insured 8/11 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, Tender Option Bond Trust 3018, 19.101%, 7/01/38 – AGC Insured (IF) 7/19 at 100.00 AA+ New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Series 2007, 5.750%, 7/01/37 7/18 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Atlanticare Regional Medical Center, Series 2007, 5.000%, 7/01/37 7/17 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, CentraState Medical Center, Series 2006A, 5.000%, 7/01/30 – AGC Insured 7/17 at 100.00 Aa3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Children’s Specialized Hospital, Series 2005A, 5.500%, 7/01/36 7/15 at 100.00 Baa3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006B, 5.000%, 7/01/36 7/16 at 100.00 A– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006, 5.125%, 7/01/35 7/16 at 100.00 A– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Kennedy Health System Obligated Group, Series 2001, 5.500%, 7/01/21 7/11 at 100.00 A2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health System Obligated Group, Series 1999, 5.250%, 7/01/29 – AGM Insured 1/11 at 100.00 AA+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, RWJ Health Care Corporation, Series 2005B: 5.000%, 7/01/25 – RAAI Insured 7/15 at 100.00 N/R 5.000%, 7/01/35 – RAAI Insured 7/15 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Series 2006A, 5.000%, 7/01/29 1/17 at 100.00 BB+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 7/18 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Shore Memorial Health System, Series 2003, 5.000%, 7/01/23 – RAAI Insured 7/13 at 100.00 N/R 26 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Health Care (continued) $ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, Series 2003, 5.500%, 7/01/33 7/13 at 100.00 Ba2 $ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Series 2006: 5.000%, 7/01/25 7/16 at 100.00 A2 5.000%, 7/01/36 7/16 at 100.00 A2 5.000%, 7/01/46 7/16 at 100.00 A2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Peter’s University Hospital, Series 2000A, 6.875%, 7/01/20 1/11 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Bayshore Community Hospital, Series 2002, 5.125%, 7/01/32 – RAAI Insured 1/12 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, St. Barnabas Healthcare System – West Hudson Hospital Obligated Group, Series 1998A, 5.000%, 7/01/23 – NPFG Insured 1/11 at 100.00 Baa1 New Jersey Health Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 2007-I, 5.000%, 7/01/38 – AGC Insured 7/18 at 100.00 AA+ Newark, New Jersey, GNMA Collateralized Healthcare Facility Revenue Bonds, New Community Urban Renewal Corporation, Series 2001A, 5.200%, 6/01/30 6/12 at 102.00 Aaa Total Health Care Housing/Multifamily – 1.9% (1.3% of Total Investments) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 5.875%, 6/01/42 6/20 at 100.00 Baa3 Newark Housing Authority, New Jersey, GNMA Collateralized Housing Revenue Bonds, Fairview Apartments Project, Series 2000A, 6.400%, 10/20/34 (Alternative Minimum Tax) 4/11 at 101.00 Aaa Total Housing/Multifamily Housing/Single Family – 2.2% (1.5% of Total Investments) New Jersey Housing and Mortgage Finance Agency, Home Buyer Program Revenue Bonds, Series 2000CC, 5.875%, 10/01/31 – NPFG Insured (Alternative Minimum Tax) 4/11 at 100.00 Aaa New Jersey Housing and Mortgage Finance Agency, Single Family Housing Revenue Bonds, Series 2007T, 4.700%, 10/01/37 (Alternative Minimum Tax) 4/17 at 100.00 AA Puerto Rico Housing Finance Corporation, Mortgage-Backed Securities Home Mortgage Revenue Bonds, Series 2001A, 5.200%, 12/01/33 6/11 at 100.00 AAA Puerto Rico Housing Finance Corporation, Mortgage-Backed Securities Home Mortgage Revenue Bonds, Series 2001B, 5.300%, 12/01/28 (Alternative Minimum Tax) 6/11 at 100.00 AAA Total Housing/Single Family Long-Term Care – 2.7% (1.9% of Total Investments) Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The Evergreens Project, Series 2007, 5.625%, 1/01/38 1/18 at 100.00 N/R New Jersey Economic Development Authority, First Mortgage Revenue Bonds, Winchester Gardens at Wards Homestead, Series 2004A, 5.750%, 11/01/24 11/14 at 100.00 N/R New Jersey Economic Development Authority, GNMA Collateralized Mortgage Revenue Bonds, Victoria Health Corporation, Series 2001A, 5.200%, 12/20/36 12/11 at 103.00 Aaa New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New Jersey, Series 2001, 5.875%, 6/01/18 6/11 at 102.00 A– New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New Jersey, Series 2002, 5.250%, 6/01/32 6/13 at 102.00 A– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, House of the Good Shepherd Obligated Group, Series 2001, 5.100%, 7/01/21 – RAAI Insured 7/11 at 100.00 N/R Total Long-Term Care Nuveen Investments 27 Nuveen New Jersey Investment Quality Municipal Fund, Inc. (continued) NQJ Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/General – 5.4% (3.8% of Total Investments) Clifton, New Jersey, General Obligation Bonds, Series 2002: $ 5.000%, 1/15/21 – FGIC Insured 1/11 at 100.00 AA– $ 5.000%, 1/15/22 – FGIC Insured 1/11 at 100.00 AA– Jersey City, New Jersey, General Obligation Bonds, Series 2006A, 5.000%, 9/01/22 – AMBAC Insured 9/16 at 100.00 A1 Middletown Township Board of Education, Monmouth County, New Jersey, Refunding Series 2010, 5.000%, 8/01/27 8/20 at 100.00 AA New Jersey, General Obligation Bonds, Series 1992D, 6.000%, 2/15/11 No Opt. Call AA West Deptford Township, New Jersey, General Obligation Bonds, Series 2004: 5.000%, 9/01/16 – AMBAC Insured 9/14 at 100.00 A– 4.750%, 9/01/18 – AMBAC Insured 9/14 at 100.00 A– Total Tax Obligation/General Tax Obligation/Limited – 36.8% (25.8% of Total Investments) Bergen County Improvement Authority, New Jersey, Guaranteed Lease Revenue Bonds, County Administration Complex Project, Series 2005, 5.000%, 11/15/26 No Opt. Call Aaa Essex County Improvement Authority, New Jersey, Project Consolidation Revenue Bonds, Series 2007, 5.250%, 12/15/22 – AMBAC Insured No Opt. Call Aa2 Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005C, 5.125%, 11/01/18 – AGM Insured No Opt. Call AAA Gloucester County Improvement Authority, New Jersey, Lease Revenue Bonds, Series 2005A: 5.000%, 9/01/21 – NPFG Insured 9/15 at 100.00 AA+ 5.000%, 9/01/22 – NPFG Insured 9/15 at 100.00 AA+ Hudson County Improvement Authority, New Jersey, County Secured Lease Revenue Bonds, County Services Building Project, Series 2005: 5.000%, 4/01/25 – AMBAC Insured 4/15 at 100.00 AA– 5.000%, 4/01/35 – AMBAC Insured 4/15 at 100.00 AA– Lower Township Municipal Utilities Authority, Cape May County, New Jersey, Revenue Bonds, Series 2003D, 5.000%, 12/01/16 – FGIC Insured No Opt. Call N/R Middlesex County Improvement Authority, New Jersey, County Guaranteed Open Space Trust Fund Revenue Bonds, Series 2003: 5.250%, 9/15/16 9/13 at 100.00 AAA 5.250%, 9/15/18 9/13 at 100.00 AAA New Jersey Building Authority, State Building Revenue Bonds, Series 2007A, 5.000%, 6/15/26 6/16 at 100.00 AA– New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 5.500%, 6/15/24 6/12 at 100.00 BBB 5.750%, 6/15/29 6/14 at 100.00 BBB 5.750%, 6/15/34 6/14 at 100.00 BBB New Jersey Economic Development Authority, Lease Revenue Bonds, Liberty State Park Project, Series 2005C, 5.000%, 3/01/27 – AGM Insured 3/15 at 100.00 AA+ New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A, 5.250%, 7/01/15 – NPFG Insured 7/14 at 100.00 A New Jersey Economic Development Authority, Revenue Bonds, Newark Downtown District Management Corporation Project, Series 2007: 5.125%, 6/15/27 6/17 at 100.00 Baa3 5.125%, 6/15/37 6/17 at 100.00 Baa3 New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Series 2007U: 5.000%, 9/01/37 – AMBAC Insured 9/17 at 100.00 AA– 5.000%, 9/01/37 9/17 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, Higher Education Capital Improvement Fund, Refunding Series 2005A, 5.000%, 9/01/15 – AGM Insured No Opt. Call AA+ New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2003, 5.000%, 9/15/25 9/13 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2005: 5.000%, 9/15/18 – AMBAC Insured 9/15 at 100.00 AA– 5.000%, 9/15/24 – AMBAC Insured 9/15 at 100.00 AA– 28 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset Transformation Program, Series 2008A, 5.250%, 10/01/38 10/18 at 100.00 AA– $ New Jersey Transportation Trust Fund Authority, Federal Highway Aid Grant Anticipation Bonds, Series 2006: 5.000%, 6/15/17 – FGIC Insured 6/16 at 100.00 Aa3 5.000%, 6/15/18 – FGIC Insured 6/16 at 100.00 Aa3 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital Appreciation Series 2010A, 0.000%, 12/15/30 No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series 2006A, 5.500%, 12/15/22 No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2004B, 5.500%, 12/15/16 – NPFG Insured No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005D, 5.000%, 6/15/19 – AGM Insured 6/15 at 100.00 AA+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/28 – AMBAC Insured No Opt. Call AA– 0.000%, 12/15/32 – AGM Insured No Opt. Call AA+ 0.000%, 12/15/34 – AGM Insured No Opt. Call AA+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2007A, 5.000%, 12/15/26 – AMBAC Insured 12/17 at 100.00 AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, 5.000%, 12/15/24 No Opt. Call AA– Passaic County Improvement Authority, New Jersey, Lease Revenue Bonds, Preakness Healthcare Center Project, Series 2005, 5.000%, 5/01/30 – AMBAC Insured 5/15 at 100.00 Aa3 Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series 2006A, 4.500%, 7/01/36 – CIFG Insured 7/16 at 100.00 A3 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 10/20 at 100.00 Baa2 Total Tax Obligation/Limited Transportation – 26.6% (18.7% of Total Investments) Casino Reinvestment Development Authority, New Jersey, Parking Revenue Bonds, Series 2005A, 5.250%, 6/01/20 – NPFG Insured 6/15 at 100.00 A Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2005: 5.000%, 1/01/25 – NPFG Insured 1/15 at 100.00 A+ 5.000%, 1/01/26 – NPFG Insured 1/15 at 100.00 A+ 5.000%, 1/01/27 – NPFG Insured 1/15 at 100.00 A+ Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port District Project, Series 2001A, 5.200%, 1/01/27 – AGM Insured 1/12 at 100.00 AA+ New Jersey Economic Development Authority, Revenue Bonds, American Airlines Inc., Series 1991, 7.100%, 11/01/31 (Alternative Minimum Tax) 11/10 at 100.00 CCC+ New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2005A, 5.000%, 9/15/18 – FGIC Insured 9/15 at 100.00 A1 New Jersey Turnpike Authority, Revenue Bonds, Series 1991C, 6.500%, 1/01/16 – NPFG Insured No Opt. Call A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 1/01/19 – FGIC Insured 7/13 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.250%, 1/01/29 – AGM Insured No Opt. Call AA+ New Jersey Turnpike Authority, Revenue Bonds, Series 2009I, 5.000%, 1/01/35 1/20 at 100.00 A+ Passaic County Improvement Authority, New Jersey, County Guaranteed Parking Revenue Bonds, 200 Hospital Plaza Project, Series 2010, 5.000%, 5/01/42 5/20 at 100.00 Aa3 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005, 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty Eighth Series 2008, Trust 2920, 17.124%, 8/15/32 – AGM Insured (IF) 8/17 at 100.00 AA+ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Thirty-Fourth Series 2004, 5.000%, 7/15/34 1/14 at 101.00 Aa2 Nuveen Investments 29 Nuveen New Jersey Investment Quality Municipal Fund, Inc. (continued) NQJ Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Transportation (continued) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Twenty-Fifth Series 2002: $ 5.000%, 10/15/26 – AGM Insured 4/12 at 101.00 AA+ $ 5.000%, 4/15/32 – AGM Insured 4/12 at 101.00 AA+ Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997: 7.000%, 12/01/12 – NPFG Insured (Alternative Minimum Tax) No Opt. Call A 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 12/10 at 100.00 A 5.750%, 12/01/25 – NPFG Insured (Alternative Minimum Tax) 12/10 at 100.00 A South Jersey Port Corporation, New Jersey, Marine Terminal Revenue Refunding Bonds, Series 2002K, 5.100%, 1/01/33 1/13 at 100.00 A Total Transportation U.S. Guaranteed – 15.2% (10.6% of Total Investments) (5) Bergen County Improvement Authority, New Jersey, Revenue Bonds, Yeshiva Ktana of Passaic Project, Series 2002, 6.000%, 9/15/27 (Pre-refunded 9/01/12) 9/12 at 101.00 N/R (5) New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2003D, 5.250%, 7/01/20 (Pre-refunded 7/01/13) – FGIC Insured 7/13 at 100.00 A2 (5) New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2005B, 5.000%, 7/01/30 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 A (5) New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2004L, 5.125%, 7/01/22 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A (5) New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2005F: 5.000%, 7/01/18 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (5) 5.000%, 7/01/32 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (5) New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey City University, Series 2002A, 5.000%, 7/01/32 (Pre-refunded 7/01/12) – AMBAC Insured 7/12 at 100.00 A2 (5) New Jersey Educational Facilities Authority, Revenue Bonds, Rowan University, Series 2003I, 5.125%, 7/01/21 (Pre-refunded 7/01/13) – FGIC Insured 7/13 at 100.00 A+ (5) New Jersey Educational Facilities Authority, Revenue Bonds, Rowan University, Series 2004C: 5.000%, 7/01/20 (Pre-refunded 7/01/14) – MBIA Insured 7/14 at 100.00 A+ (5) 5.000%, 7/01/24 (Pre-refunded 7/01/14) – MBIA Insured 7/14 at 100.00 A+ (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Capital Health System Obligated Group, Series 2003A, 5.375%, 7/01/33 (Pre-refunded 7/01/13) 7/13 at 100.00 N/R (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Series 2002, 5.875%, 7/01/21 (Pre-refunded 7/01/12) 7/12 at 100.00 A2 (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Clare’s Hospital, Series 2004A, 5.250%, 7/01/20 – RAAI Insured (ETM) No Opt. Call N/R (5) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 (ETM) No Opt. Call AAA 55 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (5) 6.500%, 1/01/16 (ETM) No Opt. Call AAA Newark Housing Authority, New Jersey, Port Authority Terminal Revenue Bonds, Series 2004, 5.250%, 1/01/21 (Pre-refunded 1/01/14) – NPFG Insured 1/14 at 100.00 AA– (5) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2002: 5.750%, 6/01/32 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA 6.000%, 6/01/37 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003: 6.125%, 6/01/24 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA 6.375%, 6/01/32 (Pre-refunded 6/01/13) 6/13 at 100.00 AAA Total U.S. Guaranteed Utilities – 3.5% (2.5% of Total Investments) Camden County Pollution Control Financing Authority, New Jersey, Solid Waste Disposal and Resource Recovery System Revenue Bonds, Series 1991A, 7.500%, 12/01/10 (Alternative Minimum Tax) 11/10 at 100.00 Caa1 30 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Utilities (continued) $ Mercer County Improvement Authority, New Jersey, Solid Waste Revenue Bonds, Regional Sludge Project, Series 2003, 5.000%, 12/15/14 – FGIC Insured 12/13 at 100.00 AA+ $ Salem County Pollution Control Financing Authority, New Jersey, Pollution Control Revenue Refunding Bonds, PSEG Power LLC Project, Series 2001A, 5.750%, 4/01/31 (Alternative Minimum Tax) 4/12 at 101.00 Baa1 Union County Utilities Authority, New Jersey, Solid Waste Facility Senior Lien Revenue Bonds, Ogden Martin Systems of Union Inc., Series 1998A, 5.000%, 6/01/23 – AMBAC Insured (Alternative Minimum Tax) 12/10 at 100.00 A Total Utilities Water and Sewer – 6.5% (4.6% of Total Investments) Jersey City Municipal Utilities Authority, Hudson County, New Jersey, Sewer Revenue Bonds, Series 2001A-2, 5.200%, 7/15/21 – FGIC Insured (Alternative Minimum Tax) 1/11 at 100.00 A Lacey Municipal Utilities Authority, Ocean County, New Jersey, Water Revenue Bonds, Series 2003B: 5.000%, 12/01/17 – FGIC Insured 12/13 at 100.00 N/R 5.000%, 12/01/18 – FGIC Insured 12/13 at 100.00 N/R 5.000%, 12/01/19 – FGIC Insured 12/13 at 100.00 N/R New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010B, 5.600%, 11/01/34 (Alternative Minimum Tax) 5/20 at 100.00 A New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010D, 4.875%, 11/01/29 (WI/DD, Settling 11/01/10) (Alternative Minimum Tax) 11/20 at 100.00 A North Hudson Sewerage Authority, New Jersey, Sewerage Revenue Refunding Bonds, Series 2002A: 5.250%, 8/01/16 – FGIC Insured 8/12 at 100.00 N/R 5.250%, 8/01/18 – FGIC Insured 8/12 at 100.00 N/R Ocean County Utilities Authority, New Jersey, Wastewater Revenue Refunding Bonds, Series 2000, 5.000%, 1/01/18 1/11 at 101.00 Aaa Total Water and Sewer $ Total Investments (cost $422,497,397) – 142.6% Variable Rate Demand Preferred Shares, at Liquidation Value – (47.7)% (6) ) Other Assets Less Liabilities – 5.1% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.5%. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. See accompanying notes to financial statements. Nuveen Investments 31 Nuveen New Jersey Premium Income Municipal Fund, Inc. NNJ Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Consumer Discretionary – 0.3% (0.2% of Total Investments) Middlesex County Improvement Authority, New Jersey, Senior Revenue Bonds, Heldrich Center Hotel/Conference Center Project, Series 2005A: $ 5.000%, 1/01/32 1/15 at 100.00 B3 $ 5.125%, 1/01/37 1/15 at 100.00 B3 Total Consumer Discretionary Consumer Staples – 3.8% (2.6% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 BBB 4.750%, 6/01/34 6/17 at 100.00 BBB 5.000%, 6/01/41 6/17 at 100.00 BBB Total Consumer Staples Education and Civic Organizations – 14.9% (10.3% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, The Seeing Eye Inc., Series 2005, 5.000%, 12/01/24 – AMBAC Insured 6/15 at 100.00 N/R New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 2002D, 5.250%, 7/01/32 – ACA Insured 7/13 at 100.00 N/R New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 2004C, 5.500%, 7/01/23 7/14 at 100.00 N/R New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2007D: 5.000%, 7/01/32 – FGIC Insured 7/17 at 100.00 A 5.000%, 7/01/39 – FGIC Insured 7/17 at 100.00 A New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2004L, 5.125%, 7/01/19 – NPFG Insured 7/14 at 100.00 A1 New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2006A, 5.000%, 7/01/36 – AMBAC Insured 7/16 at 100.00 A1 New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of Technology, Series 2004B: 5.000%, 7/01/18 – AMBAC Insured 1/14 at 100.00 A+ 5.000%, 7/01/19 – AMBAC Insured 1/14 at 100.00 A+ 4.750%, 7/01/20 – AMBAC Insured 1/14 at 100.00 A+ New Jersey Educational Facilities Authority, Revenue Bonds, Ramapo College, Series 2004H: 5.000%, 7/01/18 – FGIC Insured 7/14 at 100.00 A 5.000%, 7/01/23 – FGIC Insured 7/14 at 100.00 A New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2004A, 5.500%, 7/01/23 – RAAI Insured 7/14 at 100.00 Baa1 New Jersey Higher Education Assistance Authority Student Loan Revenue Bonds Series 2010-2, 5.000%, 12/01/30 12/20 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 1999A, 5.250%, 6/01/18 – NPFG Insured (Alternative Minimum Tax) 12/10 at 100.50 A New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2000A, 6.000%, 6/01/15 – NPFG Insured (Alternative Minimum Tax) 12/10 at 101.00 Aaa New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2008A, 6.125%, 6/01/30 – AGC Insured (Alternative Minimum Tax) 6/18 at 100.00 AA+ New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-1A, 5.000%, 12/01/25 12/19 at 100.00 AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option Bond Trust PA-4643, 19.227%, 6/01/30 (IF) (4) 6/19 at 100.00 AA University of Medicine and Dentistry of New Jersey, Certificates of Participation, Child Health Institute, LLC, Series 2003, 5.000%, 4/15/21 – AMBAC Insured 4/13 at 100.00 BBB+ 32 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ University of Medicine and Dentistry of New Jersey, Certificates of Participation, University Housing Associates, LLC, Series 2004, 5.000%, 6/15/29 – NPFG Insured 6/14 at 100.00 A $ University of Medicine and Dentistry of New Jersey, Revenue Bonds, Series 2002A, 5.000%, 12/01/31 – AMBAC Insured 12/12 at 100.00 Baa1 Total Education and Civic Organizations Financials – 0.8% (0.6% of Total Investments) New Jersey Economic Development Authority, Revenue Refunding Bonds, Kapkowski Road Landfill Project, Series 2002, 5.750%, 10/01/21 No Opt. Call Ba2 Health Care – 16.2% (11.2% of Total Investments) Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2004A: 5.000%, 2/15/25 2/15 at 100.00 BBB 5.750%, 2/15/34 8/14 at 100.00 BBB New Jersey Health Care Facilities Finance Authority, Revenue Bonds, AHS Hospital Corporation, Series 2008A, 5.000%, 7/01/27 7/18 at 100.00 A1 New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, Tender Option Bond Trust 3018, 19.101%, 7/01/38 – AGC Insured (IF) 7/19 at 100.00 AA+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Atlanticare Regional Medical Center, Series 2007, 5.000%, 7/01/37 7/17 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Children’s Specialized Hospital, Series 2005A, 5.500%, 7/01/36 7/15 at 100.00 Baa3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006B, 5.000%, 7/01/36 7/16 at 100.00 A– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006, 5.125%, 7/01/35 7/16 at 100.00 A– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Kennedy Health System Obligated Group, Series 2001, 5.625%, 7/01/31 7/11 at 100.00 A2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health System Obligated Group, Series 1999, 5.625%, 7/01/12 – AGM Insured 1/11 at 100.00 AA+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Palisades Medical Center of New York Presbyterian Healthcare System, Series 2002, 6.625%, 7/01/31 7/12 at 101.00 BB+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, RWJ Health Care Corporation, Series 2005B, 5.000%, 7/01/35 – RAAI Insured 7/15 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Series 2006A, 5.000%, 7/01/29 1/17 at 100.00 BB+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 7/18 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Shore Memorial Health System, Series 2003, 5.000%, 7/01/23 – RAAI Insured 7/13 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, Series 2003, 5.500%, 7/01/33 7/13 at 100.00 Ba2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Series 2006: 5.000%, 7/01/36 7/16 at 100.00 A2 5.000%, 7/01/46 7/16 at 100.00 A2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Peter’s University Hospital, Series 2000A, 6.875%, 7/01/20 1/11 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Atlantic City Medical Center, Series 2002, 5.750%, 7/01/25 7/12 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Bayshore Community Hospital, Series 2002, 5.000%, 7/01/22 – RAAI Insured 1/12 at 100.00 N/R Nuveen Investments 33 Nuveen New Jersey Premium Income Municipal Fund, Inc. (continued) NNJ Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Health Care (continued) $ New Jersey Health Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 2007-I, 5.000%, 7/01/38 – AGC Insured 7/18 at 100.00 AA+ $ Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Adjustable Rate Industrial Revenue Bonds, American Home Products Corporation, Series 1983A, 5.100%, 12/01/18 12/10 at 100.00 A1 Total Health Care Housing/Multifamily – 3.5% (2.4% of Total Investments) Essex County Improvement Authority, New Jersey, FNMA Enhanced Multifamily Revenue Bonds, Mount Carmel Towers, Series 2002, 4.750%, 11/01/22 (Alternative Minimum Tax) 11/12 at 100.00 Aaa New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 5.875%, 6/01/42 6/20 at 100.00 Baa3 New Jersey Housing and Mortgage Finance Agency, Multifamily Housing Revenue Bonds, Series 1997A, 5.550%, 5/01/27 – AMBAC Insured (Alternative Minimum Tax) 11/10 at 100.00 A+ Total Housing/Multifamily Housing/Single Family – 0.3% (0.2% of Total Investments) New Jersey Housing and Mortgage Finance Agency, Single Family Housing Revenue Bonds, Series 2007T, 4.700%, 10/01/37 (Alternative Minimum Tax) 4/17 at 100.00 AA Long-Term Care – 1.5% (1.0% of Total Investments) Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The Evergreens Project, Series 2007, 5.625%, 1/01/38 1/18 at 100.00 N/R New Jersey Economic Development Authority, First Mortgage Revenue Bonds, Winchester Gardens at Wards Homestead, Series 2004A, 5.800%, 11/01/31 11/14 at 100.00 N/R New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New Jersey, Series 2001, 5.500%, 6/01/21 6/11 at 102.00 A– Total Long-Term Care Tax Obligation/General – 8.3% (5.7% of Total Investments) Freehold Regional High School District, Monmouth County Board of Education, New Jersey, School District Refunding Bonds, Series 2001, 5.000%, 3/01/17 – FGIC Insured No Opt. Call AA Jersey City, New Jersey, General Obligation Bonds, Series 2006A, 5.000%, 9/01/22 – AMBAC Insured 9/16 at 100.00 A1 Middletown Township Board of Education, Monmouth County, New Jersey, Refunding Series 2010, 5.000%, 8/01/27 8/20 at 100.00 AA New Jersey, General Obligation Bonds, Series 1992D: 6.000%, 2/15/11 No Opt. Call AA 6.000%, 2/15/13 No Opt. Call AA Passaic County, New Jersey, General Improvement Refunding Bonds, Series 1993, 5.125%, 9/01/12 – FGIC Insured No Opt. Call Aa3 West Deptford Township, New Jersey, General Obligation Bonds, Series 2004, 4.750%, 9/01/17 – AMBAC Insured 9/14 at 100.00 A– Total Tax Obligation/General Tax Obligation/Limited – 40.8% (28.0% of Total Investments) Bergen County Improvement Authority, New Jersey, Guaranteed Lease Revenue Bonds, County Administration Complex Project, Series 2005, 5.000%, 11/15/26 No Opt. Call Aaa Essex County Improvement Authority, New Jersey, Lease Revenue Bonds, Series 2003, 5.125%, 12/15/19 – AGM Insured 12/13 at 100.00 Aa2 34 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Essex County Improvement Authority, New Jersey, Project Consolidation Revenue Bonds, Series 2007, 5.250%, 12/15/22 – AMBAC Insured No Opt. Call Aa2 $ Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005C, 5.125%, 11/01/18 – AGM Insured No Opt. Call AAA Hudson County Improvement Authority, New Jersey, County Secured Lease Revenue Bonds, County Services Building Project, Series 2005: 5.000%, 4/01/25 – AMBAC Insured 4/15 at 100.00 AA– 5.000%, 4/01/35 – AMBAC Insured 4/15 at 100.00 AA– Middlesex County Improvement Authority, New Jersey, County Guaranteed Open Space Trust Fund Revenue Bonds, Series 2003, 5.250%, 9/15/16 9/13 at 100.00 AAA New Jersey Building Authority, State Building Revenue Bonds, Series 2007A, 5.000%, 6/15/25 6/16 at 100.00 AA– New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 5.500%, 6/15/24 6/12 at 100.00 BBB 5.750%, 6/15/29 6/14 at 100.00 BBB 5.500%, 6/15/31 6/14 at 100.00 BBB 5.750%, 6/15/34 6/14 at 100.00 BBB New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A, 5.250%, 7/01/15 – NPFG Insured 7/14 at 100.00 A New Jersey Economic Development Authority, Revenue Bonds, Newark Downtown District Management Corporation Project, Series 2007: 5.125%, 6/15/27 6/17 at 100.00 Baa3 5.125%, 6/15/37 6/17 at 100.00 Baa3 New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Series 2007U: 5.000%, 9/01/37 – AMBAC Insured 9/17 at 100.00 AA– 5.000%, 9/01/37 9/17 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2003, 5.000%, 9/15/25 9/13 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2005: 5.000%, 9/15/24 – AMBAC Insured 9/15 at 100.00 AA– 5.000%, 9/15/28 – AMBAC Insured 9/15 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset Transformation Program, Series 2008A, 5.250%, 10/01/38 10/18 at 100.00 AA– New Jersey Sports and Exposition Authority, Convention Center Luxury Tax Bonds, Series 2004, 5.500%, 3/01/22 – NPFG Insured No Opt. Call A New Jersey Transportation Trust Fund Authority, Federal Highway Aid Grant Anticipation Bonds, Series 2006: 5.000%, 6/15/17 – FGIC Insured 6/16 at 100.00 Aa3 5.000%, 6/15/18 – FGIC Insured 6/16 at 100.00 Aa3 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital Appreciation Series 2010A, 0.000%, 12/15/30 No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series 2006A, 5.500%, 12/15/22 No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2004B, 5.500%, 12/15/16 – NPFG Insured No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005B, 5.250%, 12/15/18 – FGIC Insured 12/15 at 100.00 AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005D, 5.000%, 6/15/19 – AGM Insured 6/15 at 100.00 AA+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/28 – AMBAC Insured No Opt. Call AA– 0.000%, 12/15/32 – AGM Insured No Opt. Call AA+ 0.000%, 12/15/34 – AGM Insured No Opt. Call AA+ Nuveen Investments 35 Nuveen New Jersey Premium Income Municipal Fund, Inc. (continued) NNJ Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2007A, 5.000%, 12/15/26 – AMBAC Insured 12/17 at 100.00 AA– $ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, 5.000%, 12/15/24 No Opt. Call AA– Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series 2006A, 4.500%, 7/01/36 – CIFG Insured 7/16 at 100.00 A3 Union County Improvement Authority, New Jersey, General Obligation Lease Revenue Bonds, Plainfield Park Madison Redevelopment Project, Series 2003, 5.000%, 3/01/34 – AGM Insured 3/13 at 100.00 Aaa Union County Improvement Authority, New Jersey, General Obligation Lease Revenue Bonds, Series 2003, 5.000%, 6/15/23 6/13 at 100.00 Aa1 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 10/20 at 100.00 Baa2 Total Tax Obligation/Limited Transportation – 22.4% (15.4% of Total Investments) Casino Reinvestment Development Authority, New Jersey, Parking Revenue Bonds, Series 2005A, 5.250%, 6/01/20 – NPFG Insured 6/15 at 100.00 A Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2005, 5.000%, 1/01/27 – NPFG Insured 1/15 at 100.00 A+ New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2002A, 5.500%, 9/15/14 – AMBAC Insured No Opt. Call Aa3 New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2005A, 5.000%, 9/15/18 – FGIC Insured 9/15 at 100.00 A1 New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 – NPFG Insured No Opt. Call A+ 6.500%, 1/01/16 – AMBAC Insured No Opt. Call A3 New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 1/01/19 – FGIC Insured 7/13 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2009I, 5.000%, 1/01/35 1/20 at 100.00 A+ Passaic County Improvement Authority, New Jersey, County Guaranteed Parking Revenue Bonds, 200 Hospital Plaza Project, Series 2010, 5.000%, 5/01/42 5/20 at 100.00 Aa3 Passaic County Improvement Authority, New Jersey, Revenue Bonds, Paterson Parking Deck Facility, Series 2005, 5.000%, 4/15/35 – AGM Insured 4/15 at 100.00 Aa3 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005, 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty Eighth Series 2008, Trust 2920, 17.124%, 8/15/32 – AGM Insured (IF) 8/17 at 100.00 AA+ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Thirty-Fourth Series 2004, 5.000%, 7/15/34 1/14 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Twenty-Fifth Series 2002, 5.000%, 4/15/32 – AGM Insured 4/12 at 101.00 AA+ Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997, 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 12/10 at 100.00 A Trenton Parking Authority, Mercer County, New Jersey, Guaranteed Parking System Revenue Bonds, Series 2003, 5.000%, 10/01/24 – FGIC Insured 10/13 at 100.00 A3 Total Transportation U.S. Guaranteed – 22.9% (15.8% of Total Investments) (5) Egg Harbor Township School District, Atlantic County, New Jersey, General Obligation Bonds, Series 2005, 5.000%, 4/01/27 (Pre-refunded 4/01/15) – NPFG Insured 4/15 at 100.00 Aa2 (5) Essex County Improvement Authority, New Jersey, Lease Revenue Bonds, Series 2003, 5.125%, 12/15/19 (Pre-refunded 12/15/13) – AGM Insured 12/13 at 100.00 Aa2 (5) 36 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value U.S. Guaranteed (5) (continued) Manalapan-Englishtown Regional Board of Education, New Jersey, General Obligation Bonds, Series 2003: $ 5.000%, 10/01/27 (Pre-refunded 10/01/13) – NPFG Insured 10/13 at 100.00 A (5) $ 5.000%, 10/01/27 (Pre-refunded 10/01/13) – NPFG Insured 10/13 at 100.00 AA (5) New Jersey Economic Development Authority, Revenue Bonds, Yeshiva Ktana of Passaic, Series 1993, 8.000%, 9/15/18 (ETM) No Opt. Call N/R (5) New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2005B, 5.000%, 7/01/30 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 A (5) New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2004L, 5.125%, 7/01/19 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A (5) New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2005F, 5.000%, 7/01/32 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (5) New Jersey Educational Facilities Authority, Revenue Bonds, Rowan University, Series 2004C, 5.000%, 7/01/20 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A+ (5) New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds, Series 2001A, 4.750%, 9/01/20 (Pre-refunded 9/01/11) 9/11 at 101.00 AAA New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Capital Health System Obligated Group, Series 2003A: 5.000%, 7/01/26 (Pre-refunded 7/01/13) 7/13 at 100.00 N/R (5) 5.375%, 7/01/33 (Pre-refunded 7/01/13) 7/13 at 100.00 N/R (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Series 2002, 5.875%, 7/01/21 (Pre-refunded 7/01/12) 7/12 at 100.00 A2 (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Clare’s Hospital, Series 2004A, 5.250%, 7/01/20 – RAAI Insured (ETM) No Opt. Call N/R (5) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 (ETM) No Opt. Call AAA 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (5) 6.500%, 1/01/16 – AMBAC Insured (ETM) No Opt. Call A3 (5) 6.500%, 1/01/16 (ETM) No Opt. Call AAA 6.500%, 1/01/16 – AMBAC Insured (ETM) No Opt. Call A3 (5) Newark Housing Authority, New Jersey, Port Authority Terminal Revenue Bonds, Series 2004, 5.250%, 1/01/21 (Pre-refunded 1/01/14) – NPFG Insured 1/14 at 100.00 AA– (5) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/35 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 AAA Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003: 6.125%, 6/01/24 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA 6.375%, 6/01/32 (Pre-refunded 6/01/13) 6/13 at 100.00 AAA Trenton Parking Authority, Mercer County, New Jersey, Guaranteed Parking System Revenue Bonds, Series 2003, 5.000%, 10/01/24 (Pre-refunded 10/01/13) – FGIC Insured 10/13 at 100.00 A3 (5) Total U.S. Guaranteed Utilities – 0.7% (0.5% of Total Investments) New Jersey Economic Development Authority, Pollution Control Revenue Refunding Bonds, Public Service Electric and Gas Company, Series 2001A, 5.000%, 3/01/12 No Opt. Call Baa1 Water and Sewer – 8.8% (6.1% of Total Investments) Bayonne Municipal Utilities Authority, New Jersey, Water System Revenue Refunding Bonds, Series 2003A: 5.000%, 4/01/19 – SYNCORA GTY Insured 4/13 at 100.00 N/R 5.000%, 4/01/24 – SYNCORA GTY Insured 4/13 at 100.00 N/R Jersey City Sewer Authority, Hudson County, New Jersey, Sewer Revenue Refunding Bonds, Series 1993, 6.250%, 1/01/14 – AMBAC Insured No Opt. Call N/R New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010B, 5.600%, 11/01/34 (Alternative Minimum Tax) 5/20 at 100.00 A Nuveen Investments 37 Nuveen New Jersey Premium Income Municipal Fund, Inc. (continued) NNJ Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Water and Sewer (continued) $ New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010D, 4.875%, 11/01/29 (WI/DD, Settling 11/01/10) (Alternative Minimum Tax) 11/20 at 100.00 A $ New Jersey Economic Development Authority, Water Facilities Revenue Refunding Bonds, Hackensack Water Company, Series 1994B, 5.900%, 3/01/24 – NPFG Insured (Alternative Minimum Tax) 3/11 at 100.00 Baa1 New Jersey Water Supply Authority, Water Supply Authority Bonds, Manasquan Reservoir, Series 2005, 5.000%, 8/01/31 – NPFG Insured 8/15 at 100.00 AA North Hudson Sewerage Authority, New Jersey, Sewerage Revenue Refunding Bonds, Series 2002A, 5.250%, 8/01/19 – FGIC Insured 8/12 at 100.00 N/R Stony Brook Regional Sewer Authority, Princeton, New Jersey, Revenue Refunding Bonds, Series 1993B, 5.450%, 12/01/12 No Opt. Call Aa1 Wanaque Valley Regional Sewer Authority, Passaic County, New Jersey, Sewer Revenue Refunding Bonds, Series 1993B, 5.750%, 9/01/18 – AMBAC Insured No Opt. Call A1 Total Water and Sewer $ Total Investments (cost $258,075,317) – 145.2% Variable Rate Demand Preferred Shares, at Liquidation Value – (48.2)% (6) ) Other Assets Less Liabilities – 3.0% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.2%. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 38 Nuveen Investments Nuveen New Jersey Dividend Advantage Municipal Fund NXJ Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Consumer Discretionary – 0.3% (0.2% of Total Investments) Middlesex County Improvement Authority, New Jersey, Senior Revenue Bonds, Heldrich Center Hotel/Conference Center Project, Series 2005A: $ 5.000%, 1/01/32 1/15 at 100.00 B3 $ 5.125%, 1/01/37 1/15 at 100.00 B3 Total Consumer Discretionary Consumer Staples – 4.6% (3.3% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 BBB 4.750%, 6/01/34 6/17 at 100.00 BBB 5.000%, 6/01/41 6/17 at 100.00 BBB Total Consumer Staples Education and Civic Organizations – 17.7% (12.5% of Total Investments) New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 2004C, 5.500%, 7/01/23 7/14 at 100.00 N/R New Jersey Educational Facilities Authority, Revenue Bonds, Georgian Court University, Series 2007D, 5.250%, 7/01/37 7/17 at 100.00 BBB+ New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2007D: 5.000%, 7/01/32 – FGIC Insured 7/17 at 100.00 A 5.000%, 7/01/39 – FGIC Insured 7/17 at 100.00 A 60 New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2004L, 5.125%, 7/01/21 – NPFG Insured 7/14 at 100.00 A1 New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2006A, 5.000%, 7/01/36 – AMBAC Insured 7/16 at 100.00 A1 New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of Technology, Series 2001G, 5.250%, 7/01/18 – NPFG Insured 7/11 at 100.00 A+ New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of Technology, Series 2004B, 5.000%, 7/01/21 – AMBAC Insured 1/14 at 100.00 A+ New Jersey Educational Facilities Authority, Revenue Bonds, Rowan College, Series 2001C, 5.000%, 7/01/31 – FGIC Insured 7/11 at 101.00 A+ New Jersey Educational Facilities Authority, Revenue Bonds, William Paterson University, Series 2004A, 5.125%, 7/01/19 – FGIC Insured 7/14 at 100.00 A1 New Jersey Educational Facilities Authority, Revenue Refunding Bonds, Rider University, Series 2002A, 5.000%, 7/01/17 – RAAI Insured 7/12 at 100.00 Baa1 New Jersey Educational Facilities Authority, Revenue Refunding Bonds, Seton Hall University Project, Series 2001A, 5.250%, 7/01/16 – AMBAC Insured 7/11 at 100.00 A New Jersey Educational Facilities Authority, Revenue Refunding Bonds, Seton Hall University Project, Series 2001G: 4.875%, 7/01/21 – AMBAC Insured 7/11 at 100.00 A 5.000%, 7/01/26 – AMBAC Insured 7/11 at 100.00 A New Jersey Higher Education Assistance Authority Student Loan Revenue Bonds Series 2010-2, 5.000%, 12/01/30 12/20 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-1A, 5.000%, 12/01/25 12/19 at 100.00 AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option Bond Trust PA-4643, 19.227%, 6/01/30 (IF) (4) 6/19 at 100.00 AA Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Bonds, University of the Sacred Heart, Series 2001: 5.250%, 9/01/21 9/11 at 100.00 BBB 5.250%, 9/01/31 9/11 at 100.00 BBB Nuveen Investments 39 Nuveen New Jersey Dividend Advantage Municipal Fund (continued) NXJ Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Refunding Bonds, Ana G. Mendez University System, Series 2002, 5.500%, 12/01/31 12/12 at 101.00 BBB– $ Total Education and Civic Organizations Energy – 1.0% (0.7% of Total Investments) Virgin Islands, Senior Secured Revenue Bonds, Government Refinery Facilities – Hovensa LLC Coker, Series 2002, 6.500%, 7/01/21 (Alternative Minimum Tax) 1/13 at 100.00 Baa3 Financials – 1.9% (1.3% of Total Investments) New Jersey Economic Development Authority, Economic Development Revenue Bonds, Glimcher Properties LP, Series 1998, 6.000%, 11/01/28 (Alternative Minimum Tax) 11/10 at 100.00 N/R New Jersey Economic Development Authority, Industrial Development Revenue Refunding Bonds, Newark Airport Marriott Hotel, Series 1996, 7.000%, 10/01/14 1/11 at 100.00 Ba1 New Jersey Economic Development Authority, Revenue Refunding Bonds, Kapkowski Road Landfill Project, Series 2002, 5.750%, 10/01/21 No Opt. Call Ba2 Total Financials Health Care – 18.4% (13.1% of Total Investments) Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2004A, 5.750%, 2/15/34 8/14 at 100.00 BBB New Jersey Health Care Facilities Finance Authority, Revenue Bonds, AHS Hospital Corporation, Series 2008A, 5.000%, 7/01/27 7/18 at 100.00 A1 New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, Tender Option Bond Trust 3018, 19.101%, 7/01/38 – AGC Insured (IF) 7/19 at 100.00 AA+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Atlanticare Regional Medical Center, Series 2007, 5.000%, 7/01/37 7/17 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, CentraState Medical Center, Series 2006A, 5.000%, 7/01/30 – AGC Insured 7/17 at 100.00 Aa3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Children’s Specialized Hospital, Series 2005A, 5.500%, 7/01/36 7/15 at 100.00 Baa3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006B, 5.000%, 7/01/36 7/16 at 100.00 A– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006, 5.125%, 7/01/35 7/16 at 100.00 A– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Kennedy Health System Obligated Group, Series 2001, 5.625%, 7/01/31 7/11 at 100.00 A2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Series 2006A, 5.000%, 7/01/29 1/17 at 100.00 BB+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 7/18 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Shore Memorial Health System, Series 2003, 5.000%, 7/01/23 – RAAI Insured 7/13 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, Series 2003, 5.500%, 7/01/33 7/13 at 100.00 Ba2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Series 2006: 5.000%, 7/01/36 7/16 at 100.00 A2 5.000%, 7/01/46 7/16 at 100.00 A2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Peter’s University Hospital, Series 2000A, 6.875%, 7/01/20 1/11 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Burdette Tomlin Memorial Hospital, Series 1999, 5.500%, 7/01/29 1/11 at 100.00 A2 40 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Health Care (continued) $ New Jersey Health Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 2007-I, 5.000%, 7/01/38 – AGC Insured 7/18 at 100.00 AA+ $ Total Health Care Housing/Multifamily – 0.9% (0.7% of Total Investments) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 5.875%, 6/01/42 6/20 at 100.00 Baa3 Total Housing/Multifamily Long-Term Care – 2.7% (1.9% of Total Investments) Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The Evergreens Project, Series 2007, 5.625%, 1/01/38 1/18 at 100.00 N/R New Jersey Economic Development Authority, First Mortgage Revenue Bonds, Winchester Gardens at Wards Homestead, Series 2004A, 5.800%, 11/01/31 11/14 at 100.00 N/R New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New Jersey, Series 2001: 6.000%, 6/01/25 6/11 at 102.00 A– 5.500%, 6/01/31 6/11 at 102.00 A– New Jersey Economic Development Authority, Revenue Bonds, United Methodist Homes of New Jersey Obligated Group, Series 1998, 5.125%, 7/01/25 1/11 at 100.00 BB+ Total Long-Term Care Tax Obligation/General – 2.9% (2.0% of Total Investments) Jersey City, New Jersey, General Obligation Bonds, Series 2006A, 5.000%, 9/01/22 – AMBAC Insured 9/16 at 100.00 A1 Middletown Township Board of Education, Monmouth County, New Jersey, Refunding Series 2010, 5.000%, 8/01/27 8/20 at 100.00 AA Puerto Rico, General Obligation and Public Improvement Bonds, Series 2001, 5.250%, 7/01/27 – AGM Insured 7/11 at 100.00 AAA Total Tax Obligation/General Tax Obligation/Limited – 33.1% (23.5% of Total Investments) Bergen County Improvement Authority, New Jersey, Guaranteed Lease Revenue Bonds, County Administration Complex Project, Series 2005, 5.000%, 11/15/26 No Opt. Call Aaa Burlington County Bridge Commission, New Jersey, Guaranteed Pooled Loan Bonds, Series 2003, 5.000%, 12/01/18 – NPFG Insured 12/13 at 100.00 AA Camden County Improvement Authority, New Jersey, County Guaranteed Lease Revenue Bonds, Series 2005A, 5.000%, 9/01/16 – AGM Insured 9/15 at 100.00 AA+ Casino Reinvestment Development Authority, New Jersey, Hotel Room Fee Revenue Bonds, Series 2004, 5.250%, 1/01/16 – AMBAC Insured 1/15 at 102.00 A– Essex County Improvement Authority, New Jersey, Project Consolidation Revenue Bonds, Series 2007, 5.250%, 12/15/22 – AMBAC Insured No Opt. Call Aa2 Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005C, 5.125%, 11/01/18 – AGM Insured No Opt. Call AAA New Jersey Building Authority, State Building Revenue Bonds, Series 2007A, 5.000%, 6/15/27 6/16 at 100.00 AA– New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 5.500%, 6/15/24 6/12 at 100.00 BBB 5.750%, 6/15/29 6/14 at 100.00 BBB 5.750%, 6/15/34 6/14 at 100.00 BBB New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A, 5.250%, 7/01/15 – NPFG Insured 7/14 at 100.00 A Nuveen Investments 41 Nuveen New Jersey Dividend Advantage Municipal Fund (continued) NXJ Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) New Jersey Economic Development Authority, Revenue Bonds, Newark Downtown District Management Corporation Project, Series 2007: $ 65 5.125%, 6/15/27 6/17 at 100.00 Baa3 $ 5.125%, 6/15/37 6/17 at 100.00 Baa3 New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Series 2007U: 5.000%, 9/01/37 – AMBAC Insured 9/17 at 100.00 AA– 5.000%, 9/01/37 9/17 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, Higher Education Capital Improvement Fund, Refunding Series 2005A, 5.000%, 9/01/15 – AGM Insured No Opt. Call AA+ New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2005: 5.000%, 9/15/18 – AMBAC Insured 9/15 at 100.00 AA– 5.000%, 9/15/24 – AMBAC Insured 9/15 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset Transformation Program, Series 2008A, 5.250%, 10/01/38 10/18 at 100.00 AA– New Jersey Transportation Trust Fund Authority, Federal Highway Aid Grant Anticipation Bonds, Series 2006: 5.000%, 6/15/17 – FGIC Insured 6/16 at 100.00 Aa3 5.000%, 6/15/18 – FGIC Insured 6/16 at 100.00 Aa3 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital Appreciation Series 2010A, 0.000%, 12/15/30 No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series 2006A, 5.500%, 12/15/22 No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2004B, 5.500%, 12/15/16 – NPFG Insured No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005D, 5.000%, 6/15/19 – AGM Insured 6/15 at 100.00 AA+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/28 – AMBAC Insured No Opt. Call AA– 0.000%, 12/15/32 – AGM Insured No Opt. Call AA+ 0.000%, 12/15/34 – AGM Insured No Opt. Call AA+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2007A, 5.000%, 12/15/26 – AMBAC Insured 12/17 at 100.00 AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, 5.000%, 12/15/24 No Opt. Call AA– Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series 2006A, 4.500%, 7/01/36 – CIFG Insured 7/16 at 100.00 A3 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 10/20 at 100.00 Baa2 Total Tax Obligation/Limited Transportation – 20.6% (14.7% of Total Investments) Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2005: 5.000%, 1/01/25 – NPFG Insured 1/15 at 100.00 A+ 5.000%, 1/01/26 – NPFG Insured 1/15 at 100.00 A+ 5.000%, 1/01/27 – NPFG Insured 1/15 at 100.00 A+ New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 2000, 7.000%, 11/15/30 (Alternative Minimum Tax) 11/10 at 101.00 B New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2002A, 5.500%, 9/15/14 – AMBAC Insured No Opt. Call Aa3 New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2005A, 5.000%, 9/15/18 – FGIC Insured 9/15 at 100.00 A1 42 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Transportation (continued) $ 50 New Jersey Turnpike Authority, Revenue Bonds, Series 1991C, 6.500%, 1/01/16 – NPFG Insured No Opt. Call A+ $ New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 1/01/19 – FGIC Insured 7/13 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.250%, 1/01/29 – AGM Insured No Opt. Call AA+ New Jersey Turnpike Authority, Revenue Bonds, Series 2009I, 5.000%, 1/01/35 1/20 at 100.00 A+ Passaic County Improvement Authority, New Jersey, County Guaranteed Parking Revenue Bonds, 200 Hospital Plaza Project, Series 2010, 5.000%, 5/01/42 5/20 at 100.00 Aa3 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty Eighth Series 2008, Trust 2920, 17.124%, 8/15/32 – AGM Insured (IF) 8/17 at 100.00 AA+ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Thirty-Fourth Series 2004, 5.000%, 7/15/34 1/14 at 101.00 Aa2 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997, 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 12/10 at 100.00 A South Jersey Transportation Authority New Jersey, Transportation System Revenue Bonds, Series 1999, 5.125%, 11/01/22 – AMBAC Insured 11/10 at 100.50 A– Total Transportation U.S. Guaranteed – 14.4% (10.2% of Total Investments) (5) New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2005B, 5.000%, 7/01/30 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 A (5) New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2004L, 5.125%, 7/01/21 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A (5) New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2005F: 5.000%, 7/01/17 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (5) 5.000%, 7/01/24 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (5) 5.000%, 7/01/32 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (5) New Jersey Educational Facilities Authority, Revenue Bonds, Rowan University, Series 2004C, 5.000%, 7/01/24 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A+ (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Capital Health System Obligated Group, Series 2003A, 5.375%, 7/01/33 (Pre-refunded 7/01/13) 7/13 at 100.00 N/R (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Series 2002, 5.875%, 7/01/21 (Pre-refunded 7/01/12) 7/12 at 100.00 A2 (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Clare’s Hospital, Series 2004A, 5.250%, 7/01/20 – RAAI Insured (ETM) No Opt. Call N/R (5) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 (ETM) No Opt. Call AAA 20 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (5) 6.500%, 1/01/16 (ETM) No Opt. Call AAA Newark Housing Authority, New Jersey, Port Authority Terminal Revenue Bonds, Series 2004, 5.250%, 1/01/21 (Pre-refunded 1/01/14) – NPFG Insured 1/14 at 100.00 AA– (5) Puerto Rico, General Obligation and Public Improvement Bonds, Series 2001, 5.250%, 7/01/27 (Pre-refunded 7/01/11) – AGM Insured 7/11 at 100.00 AAA Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003: 6.125%, 6/01/24 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA 6.375%, 6/01/32 (Pre-refunded 6/01/13) 6/13 at 100.00 AAA Total U.S. Guaranteed Utilities – 0.8% (0.6% of Total Investments) New Jersey Economic Development Authority, Pollution Control Revenue Refunding Bonds, Public Service Electric and Gas Company, Series 2001A, 5.000%, 3/01/12 No Opt. Call Baa1 Nuveen Investments 43 Nuveen New Jersey Dividend Advantage Municipal Fund (continued) NXJ Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Water and Sewer – 21.5% (15.3% of Total Investments) $ Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2005, 6.000%, 7/01/25 7/15 at 100.00 Ba2 $ New Jersey Economic Development Authority, Water Facilities Revenue Bonds, American Water Company, Series 1997B, 5.375%, 5/01/32 – FGIC Insured (Alternative Minimum Tax) 11/10 at 100.00 N/R New Jersey Economic Development Authority, Water Facilities Revenue Bonds, Middlesex Water Company, Series 1998, 5.350%, 2/01/38 – NPFG Insured (Alternative Minimum Tax) 2/11 at 100.00 A New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010B, 5.600%, 11/01/34 (Alternative Minimum Tax) 5/20 at 100.00 A New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010D, 4.875%, 11/01/29 (WI/DD, Settling 11/01/10) (Alternative Minimum Tax) 11/20 at 100.00 A North Hudson Sewerage Authority, New Jersey, Sewerage Revenue Refunding Bonds, Series 2001A, 0.000%, 8/01/23 – NPFG Insured No Opt. Call Baa1 Total Water and Sewer $ Total Investments (cost $134,671,401) – 140.8% Other Assets Less Liabilities – 4.3% Auction Rate Preferred Shares, at Liquidation Value – (45.1)% (6) ) Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Auction Rate Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.1%. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 44 Nuveen Investments Nuveen New Jersey Dividend Advantage Municipal Fund 2 NUJ Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Consumer Discretionary – 0.3% (0.2% of Total Investments) Middlesex County Improvement Authority, New Jersey, Senior Revenue Bonds, Heldrich Center Hotel/Conference Center Project, Series 2005A: $ 5.000%, 1/01/32 1/15 at 100.00 B3 $ 5.125%, 1/01/37 1/15 at 100.00 B3 Total Consumer Discretionary Consumer Staples – 4.3% (3.0% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 BBB 4.750%, 6/01/34 6/17 at 100.00 BBB 5.000%, 6/01/41 6/17 at 100.00 BBB Total Consumer Staples Education and Civic Organizations – 15.3% (10.6% of Total Investments) New Jersey Educational Facilities Authority, Revenue Bonds, College of New Jersey Project, Series 2002C, 4.750%, 7/01/19 – FGIC Insured 7/12 at 100.00 A New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 2004C, 5.500%, 7/01/23 7/14 at 100.00 N/R New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2007D: 5.000%, 7/01/32 – FGIC Insured 7/17 at 100.00 A 5.000%, 7/01/39 – FGIC Insured 7/17 at 100.00 A New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of Technology, Series 2004B, 5.000%, 7/01/21 – AMBAC Insured 1/14 at 100.00 A+ New Jersey Educational Facilities Authority, Revenue Bonds, William Paterson University, Series 2004A, 5.125%, 7/01/19 – FGIC Insured 7/14 at 100.00 A1 New Jersey Educational Facilities Authority, Revenue Refunding Bonds, Rider University, Series 2002A, 5.000%, 7/01/17 – RAAI Insured 7/12 at 100.00 Baa1 New Jersey Higher Education Assistance Authority Student Loan Revenue Bonds Series 2010-2, 5.000%, 12/01/30 12/20 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-1A, 5.000%, 12/01/25 12/19 at 100.00 AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option Bond Trust PA-4643, 19.227%, 6/01/30 (IF) (4) 6/19 at 100.00 AA Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Bonds, Ana G. Mendez University System, Series 1999, 5.375%, 2/01/19 2/11 at 100.00 BBB– University of Medicine and Dentistry of New Jersey, Revenue Bonds, Series 2002A, 5.000%, 12/01/31 – AMBAC Insured 12/12 at 100.00 Baa1 Total Education and Civic Organizations Energy – 1.5% (1.1% of Total Investments) Virgin Islands, Senior Secured Revenue Bonds, Government Refinery Facilities – Hovensa LLC Coker, Series 2002, 6.500%, 7/01/21 (Alternative Minimum Tax) 1/13 at 100.00 Baa3 Financials – 4.9% (3.4% of Total Investments) New Jersey Economic Development Authority, Economic Development Revenue Bonds, Glimcher Properties LP, Series 1998, 6.000%, 11/01/28 (Alternative Minimum Tax) 11/10 at 100.00 N/R New Jersey Economic Development Authority, Industrial Development Revenue Refunding Bonds, Newark Airport Marriott Hotel, Series 1996, 7.000%, 10/01/14 1/11 at 100.00 Ba1 New Jersey Economic Development Authority, Revenue Refunding Bonds, Kapkowski Road Landfill Project, Series 2002, 5.750%, 10/01/21 No Opt. Call Ba2 Total Financials Nuveen Investments 45 Nuveen New Jersey Dividend Advantage Municipal Fund 2 (continued) NUJ Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Health Care – 24.0% (16.7% of Total Investments) $ Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2004A, 5.750%, 2/15/34 8/14 at 100.00 BBB $ New Jersey Health Care Facilities Finance Authority, Revenue Bonds, AHS Hospital Corporation, Series 2008A, 5.000%, 7/01/27 7/18 at 100.00 A1 New Jersey Health Care Facilities Financing Authority, FHA-Insured Mortgage Revenue Bonds, Jersey City Medical Center, Series 2001: 5.000%, 8/01/31 – AMBAC Insured 8/11 at 100.00 N/R 5.000%, 8/01/41 – AMBAC Insured 8/11 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, Tender Option Bond Trust 3018, 19.101%, 7/01/38 – AGC Insured (IF) 7/19 at 100.00 AA+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Atlanticare Regional Medical Center, Series 2007, 5.000%, 7/01/37 7/17 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, CentraState Medical Center, Series 2006A, 5.000%, 7/01/30 – AGC Insured 7/17 at 100.00 Aa3 90 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Children’s Specialized Hospital, Series 2005A, 5.500%, 7/01/36 7/15 at 100.00 Baa3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006, 5.125%, 7/01/35 7/16 at 100.00 A– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Kennedy Health System Obligated Group, Series 2001: 5.500%, 7/01/21 7/11 at 100.00 A2 5.625%, 7/01/31 7/11 at 100.00 A2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health System Obligated Group, Series 1999, 5.250%, 7/01/29 – AGM Insured 1/11 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Palisades Medical Center of New York Presbyterian Healthcare System, Series 2002, 6.625%, 7/01/31 7/12 at 101.00 BB+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 7/18 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Shore Memorial Health System, Series 2003, 5.000%, 7/01/23 – RAAI Insured 7/13 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, Series 2003, 5.500%, 7/01/33 7/13 at 100.00 Ba2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Series 2006: 5.000%, 7/01/36 7/16 at 100.00 A2 5.000%, 7/01/46 7/16 at 100.00 A2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Peter’s University Hospital, Series 2000A, 6.875%, 7/01/20 1/11 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Atlantic City Medical Center, Series 2002, 5.750%, 7/01/25 7/12 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Bayshore Community Hospital, Series 2002, 5.125%, 7/01/32 – RAAI Insured 1/12 at 100.00 N/R New Jersey Health Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 2007-I, 5.000%, 7/01/38 – AGC Insured 7/18 at 100.00 AA+ Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Adjustable Rate Industrial Revenue Bonds, American Home Products Corporation, Series 1983A, 5.100%, 12/01/18 12/10 at 100.00 A1 Total Health Care 46 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Housing/Multifamily – 3.8% (2.6% of Total Investments) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: $ 5.750%, 6/01/31 6/20 at 100.00 Baa3 $ 5.875%, 6/01/42 6/20 at 100.00 Baa3 New Jersey Housing and Mortgage Finance Agency, Multifamily Housing Revenue Bonds, Series 1997A, 5.650%, 5/01/40 – AMBAC Insured (Alternative Minimum Tax) 11/10 at 100.00 A+ Total Housing/Multifamily Housing/Single Family – 0.3% (0.2% of Total Investments) New Jersey Housing and Mortgage Finance Agency, Single Family Housing Revenue Bonds, Series 2007T, 4.700%, 10/01/37 (Alternative Minimum Tax) 4/17 at 100.00 AA Long-Term Care – 8.8% (6.1% of Total Investments) Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The Evergreens Project, Series 2007, 5.625%, 1/01/38 1/18 at 100.00 N/R New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New Jersey, Series 2001: 5.500%, 6/01/21 6/11 at 102.00 A– 5.500%, 6/01/31 6/11 at 102.00 A– New Jersey Economic Development Authority, Revenue Bonds, United Methodist Homes of New Jersey Obligated Group, Series 1998, 5.125%, 7/01/25 1/11 at 100.00 BB+ Total Long-Term Care Tax Obligation/General – 2.0% (1.4% of Total Investments) Jersey City, New Jersey, General Obligation Bonds, Series 2006A, 5.000%, 9/01/22 – AMBAC Insured 9/16 at 100.00 A1 Middletown Township Board of Education, Monmouth County, New Jersey, Refunding Series 2010, 5.000%, 8/01/27 8/20 at 100.00 AA Puerto Rico, General Obligation and Public Improvement Bonds, Series 2001, 5.125%, 7/01/23 – AGM Insured 7/11 at 100.00 AAA Total Tax Obligation/General Tax Obligation/Limited – 31.1% (21.6% of Total Investments) Bergen County Improvement Authority, New Jersey, Guaranteed Lease Revenue Bonds, County Administration Complex Project, Series 2005, 5.000%, 11/15/26 No Opt. Call Aaa Burlington County Bridge Commission, New Jersey, Guaranteed Pooled Loan Bonds, Series 2003, 5.000%, 12/01/18 – NPFG Insured 12/13 at 100.00 AA Casino Reinvestment Development Authority, New Jersey, Hotel Room Fee Revenue Bonds, Series 2004, 5.250%, 1/01/16 – AMBAC Insured 1/15 at 102.00 A– Essex County Improvement Authority, New Jersey, Project Consolidation Revenue Bonds, Series 2007, 5.250%, 12/15/22 – AMBAC Insured No Opt. Call Aa2 Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005C, 5.125%, 11/01/18 – AGM Insured No Opt. Call AAA New Jersey Building Authority, State Building Revenue Bonds, Series 2007A, 5.000%, 6/15/26 6/16 at 100.00 AA– New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 5.500%, 6/15/24 6/12 at 100.00 BBB 5.750%, 6/15/29 6/14 at 100.00 BBB 5.500%, 6/15/31 6/14 at 100.00 BBB 5.750%, 6/15/34 6/14 at 100.00 BBB New Jersey Economic Development Authority, Revenue Bonds, Newark Downtown District Management Corporation Project, Series 2007: 50 5.125%, 6/15/27 6/17 at 100.00 Baa3 75 5.125%, 6/15/37 6/17 at 100.00 Baa3 Nuveen Investments 47 Nuveen New Jersey Dividend Advantage Municipal Fund 2 (continued) NUJ Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Series 2007U: $ 5.000%, 9/01/37 – AMBAC Insured 9/17 at 100.00 AA– $ 5.000%, 9/01/37 9/17 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, Higher Education Capital Improvement Fund, Refunding Series 2005A, 5.000%, 9/01/15 – AGM Insured No Opt. Call AA+ New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2005: 5.000%, 9/15/18 – AMBAC Insured 9/15 at 100.00 AA– 5.000%, 9/15/24 – AMBAC Insured 9/15 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset Transformation Program, Series 2008A, 5.250%, 10/01/38 10/18 at 100.00 AA– New Jersey Transportation Trust Fund Authority, Federal Highway Aid Grant Anticipation Bonds, Series 2006: 5.000%, 6/15/17 – FGIC Insured 6/16 at 100.00 Aa3 5.000%, 6/15/18 – FGIC Insured 6/16 at 100.00 Aa3 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital Appreciation Series 2010A, 0.000%, 12/15/30 No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series 2006A, 5.500%, 12/15/22 No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2004B, 5.500%, 12/15/16 – NPFG Insured No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005D, 5.000%, 6/15/19 – AGM Insured 6/15 at 100.00 AA+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/28 – AMBAC Insured No Opt. Call AA– 0.000%, 12/15/32 – AGM Insured No Opt. Call AA+ 0.000%, 12/15/34 – AGM Insured No Opt. Call AA+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, 5.000%, 12/15/24 No Opt. Call AA– Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series 2006A, 4.500%, 7/01/36 – CIFG Insured 7/16 at 100.00 A3 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 10/20 at 100.00 Baa2 Total Tax Obligation/Limited Transportation – 26.0% (18.1% of Total Investments) Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2005, 5.000%, 1/01/27 – NPFG Insured 1/15 at 100.00 A+ New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 2000, 7.000%, 11/15/30 (Alternative Minimum Tax) 11/10 at 101.00 B New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2002A, 5.500%, 9/15/14 – AMBAC Insured No Opt. Call Aa3 New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2005A, 5.000%, 9/15/18 – FGIC Insured 9/15 at 100.00 A1 New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 1/01/19 – FGIC Insured 7/13 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.250%, 1/01/29 – AGM Insured No Opt. Call AA+ Passaic County Improvement Authority, New Jersey, County Guaranteed Parking Revenue Bonds, 200 Hospital Plaza Project, Series 2010, 5.000%, 5/01/42 5/20 at 100.00 Aa3 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Thirty-Fourth Series 2004, 5.000%, 7/15/34 1/14 at 101.00 Aa2 48 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Transportation (continued) $ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Twenty-Fifth Series 2002, 5.000%, 10/15/26 – AGM Insured 4/12 at 101.00 AA+ $ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Twenty-Seventh Series 2002, 5.125%, 6/15/37 – AMBAC Insured (Alternative Minimum Tax) 6/14 at 100.00 Aa2 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997: 7.000%, 12/01/12 – NPFG Insured (Alternative Minimum Tax) No Opt. Call A 50 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 12/10 at 100.00 A Total Transportation U.S. Guaranteed – 15.0% (10.4% of Total Investments) (5) Bergen County Improvement Authority, New Jersey, Revenue Bonds, Yeshiva Ktana of Passaic Project, Series 2002, 6.000%, 9/15/27 (Pre-refunded 9/01/12) 9/12 at 101.00 N/R (5) New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2005B, 5.000%, 7/01/30 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 A (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Capital Health System Obligated Group, Series 2003A: 5.000%, 7/01/26 (Pre-refunded 7/01/13) 7/13 at 100.00 N/R (5) 5.375%, 7/01/33 (Pre-refunded 7/01/13) 7/13 at 100.00 N/R (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Series 2002, 5.875%, 7/01/21 (Pre-refunded 7/01/12) 7/12 at 100.00 A2 (5) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 (ETM) No Opt. Call AAA 6.500%, 1/01/16 (ETM) No Opt. Call AAA Newark Housing Authority, New Jersey, Port Authority Terminal Revenue Bonds, Series 2004, 5.250%, 1/01/21 (Pre-refunded 1/01/14) – NPFG Insured 1/14 at 100.00 AA– (5) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 2002E, 5.500%, 8/01/29 (Pre-refunded 2/01/12) 2/12 at 100.00 AAA Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003: 6.125%, 6/01/24 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA 6.375%, 6/01/32 (Pre-refunded 6/01/13) 6/13 at 100.00 AAA Total U.S. Guaranteed Utilities – 4.6% (3.1% of Total Investments) Guam Power Authority, Revenue Bonds, Series 1999A, 5.250%, 10/01/34 – NPFG Insured 4/11 at 100.00 A New Jersey Economic Development Authority, Pollution Control Revenue Refunding Bonds, Public Service Electric and Gas Company, Series 2001A, 5.000%, 3/01/12 No Opt. Call Baa1 Total Utilities Water and Sewer – 2.1% (1.5% of Total Investments) Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2005, 6.000%, 7/01/25 7/15 at 100.00 Ba2 New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010B, 5.600%, 11/01/34 (Alternative Minimum Tax) 5/20 at 100.00 A Nuveen Investments 49 Nuveen New Jersey Dividend Advantage Municipal Fund 2 (continued) NUJ Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Transportation (continued) $ New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010D, 4.875%, 11/01/29 (WI/DD, Settling 11/01/10) (Alternative Minimum Tax) 11/20 at 100.00 A $ North Hudson Sewerage Authority, New Jersey, Sewerage Revenue Refunding Bonds, Series 2002A, 5.250%, 8/01/19 – FGIC Insured 8/12 at 100.00 N/R Total Water and Sewer $ Total Investments (cost $94,831,972) – 144.0% MuniFund Term Preferred Shares, at Liquidation Value – (52.4)% (6) ) Other Assets Less Liabilities – 8.4% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 36.4%. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 50 Nuveen Investments Nuveen New Jersey Municipal Value Fund NJV Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Consumer Staples – 5.7% (5.4% of Total Investments) $ Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A, 5.000%, 6/01/41 6/17 at 100.00 BBB $ Education and Civic Organizations – 8.6% (8.2% of Total Investments) New Jersey Educational Facilities Authority, Revenue Refunding Bonds, Kean University, Series 2009A, 5.500%, 9/01/36 9/19 at 100.00 A2 30 New Jersey Higher Education Assistance Authority Student Loan Revenue Bonds Series 2010-2, 5.000%, 12/01/30 12/20 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2009A, 5.625%, 6/01/30 6/19 at 100.00 AA Total Education and Civic Organizations Energy – 4.0% (3.8% of Total Investments) Virgin Islands Public Finance Authority, Revenue Bonds, Refinery Project – Hovensa LLC, Series 2003, 6.125%, 7/01/22 (Alternative Minimum Tax) 1/14 at 100.00 Baa3 Health Care – 32.0% (30.4% of Total Investments) Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2004A, 5.000%, 2/15/25 2/15 at 100.00 BBB Hospital Authority of Delaware County, Indiana, Hospital Revenue Bonds, Cardinal Health System, Series 2006, 5.000%, 8/01/24 8/16 at 100.00 Baa3 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 5.750%, 11/15/37 11/17 at 100.00 A New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, Series 2009A, 5.500%, 7/01/38 – AGC Insured (UB) 7/19 at 100.00 AA+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006B, 5.000%, 7/01/36 7/16 at 100.00 A– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare System Obligated Group Issue, Series 2008, 6.000%, 7/01/18 No Opt. Call BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Series 2006, 5.000%, 7/01/36 7/16 at 100.00 A2 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Bayshore Community Hospital, Series 2002, 5.125%, 7/01/32 – RAAI Insured 1/12 at 100.00 N/R Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ProHealth Care, Inc. Obligated Group, Series 2009, 6.625%, 2/15/32 2/14 at 100.00 A+ Total Health Care Housing/Multifamily – 4.6% (4.4% of Total Investments) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 50 5.875%, 6/01/42 6/20 at 100.00 Baa3 New Jersey Housing and Mortgage Finance Agency, Multifamily Housing Revenue Bonds, Series 2009A, 4.950%, 5/01/41 11/19 at 100.00 A+ Total Housing/Multifamily Tax Obligation/Limited – 37.8% (35.8% of Total Investments) Guam Government, Limited Obligation Section 30 Revenue Bonds, Series 2009A, 5.750%, 12/01/34 12/19 at 100.00 BBB– New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004, 5.750%, 6/15/34 6/14 at 100.00 BBB New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Refunding Series 2009AA, 5.250%, 12/15/33 6/19 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset Transformation Program, Series 2008A, 5.250%, 10/01/38 10/18 at 100.00 AA– Nuveen Investments 51 Nuveen New Jersey Municipal Value Fund (continued) NJV Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset Transformation Program, Series 2009A, 5.750%, 10/01/31 10/19 at 100.00 AA– $ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2009A, 0.000%, 12/15/39 No Opt. Call AA– Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 6.000%, 8/01/42 8/19 at 100.00 A+ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien Series 2010A, 5.000%, 10/01/29 10/20 at 100.00 BBB Virgin Islands Public Finance Authority, Revenue Bonds, Senior Lien Matching Fund Loan Notes, Series 2009A-1, 5.000%, 10/01/39 10/19 at 100.00 BBB Total Tax Obligation/Limited Transportation – 7.8% (7.4% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, American Airlines Inc., Series 1991, 7.100%, 11/01/31 (Alternative Minimum Tax) 11/10 at 100.00 CCC+ New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 2003, 9.000%, 6/01/33 (Alternative Minimum Tax) 6/13 at 101.00 B New Jersey Turnpike Authority, Revenue Bonds, Series 2009E, 5.250%, 1/01/40 1/19 at 100.00 A+ Total Transportation Utilities – 4.0% (3.8% of Total Investments) Cumberland County Improvement Authority, New Jersey, Solid Waste System Revenue Bonds, Series 2009B, 5.000%, 1/01/30 1/19 at 100.00 Baa1 Water and Sewer – 0.9% (0.8% of Total Investments) New Jersey Economic Development Authority, Water Facilities Revenue Bonds, American Water Company, Series 1998A, 5.250%, 7/01/38 – FGIC Insured (Alternative Minimum Tax) 1/11 at 100.00 A $ Total Investments (cost $23,742,042) – 105.4% Floating Rate Obligations – (5.9)% ) Other Assets Less Liabilities – 0.5% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. N/R Not rated. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 52 Nuveen Investments Nuveen Pennsylvania Investment Quality Municipal Fund NQP Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Consumer Staples – 0.4% (0.3% of Total Investments) $ Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds, Procter & Gamble Paper Project, Series 2001, 5.375%, 3/01/31 (Alternative Minimum Tax) No Opt. Call AA– $ Education and Civic Organizations – 27.5% (18.0% of Total Investments) Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Bonds, Chatham College, Series 1998A, 5.250%, 9/01/18 3/11 at 100.00 BBB Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Refunding Bonds, Robert Morris College, Series 1998A, 6.000%, 5/01/28 No Opt. Call Baa3 Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Carnegie Mellon University, Series 2002, 5.125%, 3/01/32 3/12 at 100.00 AA– Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Robert Morris University, Series 2006A, 4.750%, 2/15/26 2/16 at 100.00 Baa3 Chester County Industrial Development Authority, Pennsylvania, Educational Facilities Revenue Bonds, Westtown School, Series 2002, 5.000%, 1/01/26 – AMBAC Insured 1/12 at 100.00 A Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006: 5.000%, 8/01/23 – AMBAC Insured 8/16 at 100.00 A1 5.000%, 8/01/24 – AMBAC Insured 8/16 at 100.00 A1 Erie Higher Education Building Authority, Pennsylvania, College Revenue Bonds, Gannon University, Series 2007-GG3: 5.000%, 5/01/32 – RAAI Insured 5/17 at 100.00 N/R 5.000%, 5/01/35 – RAAI Insured 5/17 at 100.00 N/R Indiana County Industrial Development Authority, Pennsylvania, Revenue Bonds, Student Cooperative Association Inc./Indiana University of Pennsylvania – Student Union Project, Series 1999B: 0.000%, 11/01/15 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/16 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/17 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/18 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/19 – AMBAC Insured No Opt. Call N/R Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2006, 4.500%, 4/01/30 – RAAI Insured 4/16 at 100.00 BBB+ Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2010, 5.625%, 4/01/40 4/20 at 100.00 BBB+ New Wilmington, Pennsylvania, Revenue, Westminster College, Series 2007G, 5.125%, 5/01/33 – RAAI Insured 5/17 at 100.00 N/R Pennsylvania Higher Education Assistance Agency, Capital Acquisition Revenue Refunding Bonds, Series 2001, 5.000%, 12/15/30 – NPFG Insured 11/11 at 100.00 A Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Series 2002W, 5.000%, 6/15/19 – AMBAC Insured 6/12 at 100.00 Aa2 Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Series 2008AH, 5.000%, 6/15/33 6/18 at 100.00 Aa2 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Allegheny College, Series 2006, 4.750%, 5/01/31 5/16 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 2007A, 5.000%, 5/01/37 – NPFG Insured 11/17 at 100.00 A+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Moravian College, Series 2001, 5.375%, 7/01/31 – RAAI Insured 7/11 at 100.00 N/R Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First Series of 2006, 5.000%, 4/01/21 – NPFG Insured 4/16 at 100.00 Aa3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2002, 5.000%, 1/01/20 1/13 at 100.00 A1 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2010, 5.000%, 3/01/40 3/20 at 100.00 AA– Nuveen Investments 53 Nuveen Pennsylvania Investment Quality Municipal Fund (continued) NQP Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of Pennsylvania, Series 2005C, 5.000%, 7/15/38 7/15 at 100.00 AA+ $ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Ursinus College, Series 2003, 5.375%, 1/01/20 – RAAI Insured 7/13 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, York College Project, Series 2005EE1, 5.250%, 11/01/27 – SYNCORA GTY Insured 11/15 at 100.00 A Pennsylvania State University, General Revenue Bonds, Series 2005, 5.000%, 9/01/29 (UB) 9/15 at 100.00 Aa1 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter School Project, Series 2010, 6.000%, 8/01/35 8/20 at 100.00 BBB+ Union County, Higher Education Facilities Financing Authority, Pennsylvania, Revenue Bonds, Bucknell University, Series 2002A, 5.250%, 4/01/18 4/13 at 100.00 Aa2 Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 2010, 5.000%, 11/01/40 11/20 at 100.00 A Total Education and Civic Organizations Health Care – 14.4% (9.4% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley General Hospital, Series 2005A: 5.000%, 4/01/25 4/15 at 100.00 Ba2 5.125%, 4/01/35 4/15 at 100.00 Ba2 Erie County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Saint Vincent Health Center Project, Series 2010A, 7.000%, 7/01/27 7/20 at 100.00 Baa2 Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 2002, 5.250%, 11/01/15 – AMBAC Insured 11/12 at 100.00 Baa1 Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 2007, 5.000%, 11/01/37 – CIFG Insured 11/17 at 100.00 BBB+ Franklin County Industrial Development Authority, Pennsylvania, Revenue Bonds, Chambersburg Hospital Project, Series 2010, 5.375%, 7/01/42 No Opt. Call A2 Lancaster County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, The Lancaster General Hospital Project, Series 2007A, 5.000%, 3/15/26 3/17 at 100.00 AA– Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan Hospital Project, Series 2002: 5.800%, 11/15/22 11/12 at 101.00 BB+ 5.900%, 11/15/28 11/12 at 101.00 BB+ Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley Health Network, Series 2008A, 5.000%, 7/01/33 – AGM Insured 7/18 at 100.00 AA+ Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2004A, 5.500%, 11/01/24 11/14 at 100.00 A Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2007, 5.000%, 11/01/30 – AGC Insured 11/17 at 100.00 AA+ Lycoming County Authority, Pennsylvania, Health System Revenue Bonds, Susquehanna Health System Project, Series 2009: 5.500%, 7/01/28 7/19 at 100.00 BBB+ 5.750%, 7/01/39 7/19 at 100.00 BBB+ Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2007, 5.125%, 1/01/37 1/17 at 100.00 A– Montgomery County Higher Education and Health Authority, Pennsylvania, Hospital Revenue Bonds, Abington Memorial Hospital, Series 2002A, 5.000%, 6/01/22 6/12 at 101.00 A Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 8/20 at 100.00 AA Northampton County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Saint Lukes Hospital Project, Series 2008A, 5.500%, 8/15/35 8/18 at 100.00 A3 Pennsylvania Economic Development Financing Authority, Health System Revenue Bonds , Albert Einstein Healthcare, Series 2009A, 6.250%, 10/15/23 No Opt. Call Baa1 54 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Health Care (continued) $ Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 5/20 at 100.00 AA $ Sayre Healthcare Facility Authority, Pennsylvania, Revenue Bonds, Guthrie Healthcare System, Series 2007, 1.029%, 12/01/31 – AMBAC Insured 12/17 at 100.00 A+ South Fork Municipal Authority, Pennsylvania, Hospital Revenue Bonds, Conemaugh Valley Memorial Hospital, 5.500%, 7/01/29 7/20 at 100.00 Baa1 Southcentral Pennsylvania General Authority, Revenue Bonds, Hanover Hospital Inc., Series 2005: 5.000%, 12/01/27 – RAAI Insured 12/15 at 100.00 BBB– 5.000%, 12/01/29 – RAAI Insured 12/15 at 100.00 BBB– West Shore Area Hospital Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity Project, Series 2001, 6.250%, 1/01/32 1/12 at 100.00 BBB Total Health Care Housing/Multifamily – 3.7% (2.4% of Total Investments) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 No Opt. Call BBB– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University Foundation Inc., Series 2007A, 5.000%, 7/01/39 – SYNCORA GTY Insured 7/17 at 100.00 BBB+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University Foundation Inc., Student Housing Project, Series 2005A, 5.000%, 7/01/37 – SYNCORA GTY Insured 7/15 at 100.00 BBB+ Philadelphia Authority for Industrial Development, Pennsylvania, Multifamily Housing Revenue Bonds, Presbyterian Homes Germantown – Morrisville Project, Series 2005A, 5.625%, 7/01/35 5/15 at 102.00 Baa3 Total Housing/Multifamily Housing/Single Family – 8.5% (5.5% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 1995A, 4.900%, 10/01/37 (Alternative Minimum Tax) 10/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-93A, 4.950%, 10/01/26 (Alternative Minimum Tax) 4/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-94A: 5.150%, 10/01/37 (Alternative Minimum Tax) 10/15 at 100.00 AA+ 5.150%, 10/01/37 (Alternative Minimum Tax) (UB) 10/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-97A, 4.600%, 10/01/27 (Alternative Minimum Tax) 10/16 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-98A, 4.850%, 10/01/31 (Alternative Minimum Tax) 10/16 at 100.00 AA+ Pittsburgh Urban Redevelopment Authority, Pennsylvania, Mortgage Revenue Bonds, Series 1997A, 6.250%, 10/01/28 (Alternative Minimum Tax) 4/11 at 100.00 AAA Pittsburgh Urban Redevelopment Authority, Pennsylvania, Mortgage Revenue Bonds, Series 2001B, 5.450%, 10/01/32 (Alternative Minimum Tax) 10/11 at 100.00 AAA Total Housing/Single Family Industrials – 4.3% (2.8% of Total Investments) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, Amtrak Project, Series 2001A, 6.375%, 11/01/41 (Alternative Minimum Tax) 5/11 at 101.00 A1 Pennsylvania Industrial Development Authority, Economic Development Revenue Bonds, Series 2002, 5.500%, 7/01/12 – AMBAC Insured No Opt. Call A1 Total Industrials Long-Term Care – 3.6% (2.4% of Total Investments) Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social Ministries Project, Series 2009, 6.375%, 1/01/39 1/19 at 100.00 N/R Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Diakon Lutheran Social Ministries, Series 2007, 5.000%, 1/01/36 1/17 at 100.00 N/R Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Presbyterian Homes Inc., Series 2003A, 5.000%, 12/01/26 – RAAI Insured 12/12 at 100.00 BBB+ Nuveen Investments 55 Nuveen Pennsylvania Investment Quality Municipal Fund (continued) NQP Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Long-Term Care (continued) $ Delaware County Authority, Revenue Bonds, Elwyn, Inc. Project, Series 2010, 5.000%, 6/01/21 6/17 at 100.00 BBB $ Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Masonic Homes Project, Series 2006: 5.000%, 11/01/26 11/16 at 100.00 A 5.000%, 11/01/36 11/16 at 100.00 A Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia Corporation for the Aging Project, Series 2001B, 5.250%, 7/01/26 – AMBAC Insured 7/11 at 101.00 Baa1 Total Long-Term Care Materials – 1.2% (0.8% of Total Investments) Bradford County Industrial Development Authority, Pennsylvania, Solid Waste Disposal Revenue Bonds, International Paper Company, Series 2005B, 5.200%, 12/01/19 (Alternative Minimum Tax) 12/15 at 100.00 BBB Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, National Gypsum Company, Series 1997B, 6.125%, 11/01/27 (Alternative Minimum Tax) 11/10 at 100.00 N/R Total Materials Tax Obligation/General – 26.9% (17.6% of Total Investments) Allegheny County, Pennsylvania, General Obligation Bonds, Series 2000C-53, 5.250%, 11/01/20 – FGIC Insured 5/11 at 100.00 A+ Bethel Park School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 2009, 5.000%, 8/01/29 8/19 at 100.00 Aa2 Delaware Valley Regional Finance Authority, Pennsylvania, Local Government Revenue Bonds, Series 2002, 5.750%, 7/01/17 (UB) No Opt. Call AA– Erie City School District, Erie County, Pennsylvania, General Obligation Bonds, Series 2000, 0.000%, 9/01/30 – AMBAC Insured No Opt. Call N/R Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of Philadelphia, Series 2006B, 5.000%, 6/01/33 – AGM Insured (UB) 12/16 at 100.00 AA+ Pennsylvania State, General Obligation Bonds, Series 2007, Residuals 1986, 13.426%, 3/01/15 (IF) No Opt. Call Aa1 Pennsylvania, General Obligation Bonds, First Series 2006, 5.000%, 10/01/18 10/16 at 100.00 Aa1 Pennsylvania, General Obligation Bonds, Second Series 2005, 5.000%, 1/01/18 1/16 at 100.00 Aa1 Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2007A, 5.000%, 6/01/34 – FGIC Insured No Opt. Call Aa3 Pine-Richland School District, Pennsylvania, School Improvement General Obligation Bonds, Series 2005, 5.000%, 7/15/35 – AGM Insured 7/15 at 100.00 AA+ Pittsburgh School District, Allegheny County, Pennsylvania, General Obligation Refunding Bonds, Series 2002A, 5.500%, 9/01/15 – AGM Insured No Opt. Call AA+ Schuylkill Valley School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2006A, 5.000%, 4/01/22 – FGIC Insured 4/16 at 100.00 Aa3 Scranton Parking Authority, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2004, 5.000%, 9/15/33 – FGIC Insured 9/13 at 100.00 A State Public School Building Authority, Pennsylvania, Lease Revenue Bonds, Philadelphia School District, Series 2003, 5.500%, 6/01/28 – AGM Insured (UB) No Opt. Call AAA State Public School Building Authority, Pennsylvania, School Revenue Bonds, Conneaut School District, Series 2003, 5.250%, 11/01/21 – FGIC Insured 11/13 at 100.00 A Stroudsburg Area School District, Monroe County, Pennsylvania, General Obligation Bonds, Series 2001A, 5.000%, 4/01/18 – AGM Insured 4/12 at 100.00 AA+ Total Tax Obligation/General Tax Obligation/Limited – 4.6% (3.0% of Total Investments) Allegheny County Port Authority, Pennsylvania, Special Transportation Revenue Bonds, Series 2001, 5.000%, 3/01/29 – FGIC Insured 3/11 at 101.00 A Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Lien Revenue Bonds, Series 2003A, 5.000%, 12/01/32 – NPFG Insured 12/18 at 100.00 AA 56 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Philadelphia Municipal Authority, Pennsylvania, Lease Revenue Bonds, Series 2003B, 5.250%, 11/15/17 – AGM Insured 11/13 at 100.00 AA+ $ Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/32 – FGIC Insured No Opt. Call A3 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010A, 5.500%, 8/01/42 2/20 at 100.00 A+ Total Tax Obligation/Limited Transportation – 14.1% (9.3% of Total Investments) Delaware River Joint Toll Bridge Commission, New Jersey and Pennsylvania, Revenue Bonds, Series 2003, 5.250%, 7/01/17 7/13 at 100.00 A2 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– Lehigh-Northampton Airport Authority, Pennsylvania, Airport Revenue Bonds, Lehigh Valley Airport System, Series 2000A, 6.000%, 5/15/30 – NPFG Insured (Alternative Minimum Tax) 11/10 at 100.00 Baa1 Pennsylvania Economic Development Financing Authority, Revenue Bonds, Amtrak 30th Street Station Parking Garage, Series 2002, 5.800%, 6/01/23 – ACA Insured (Alternative Minimum Tax) 6/12 at 102.00 BBB+ Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 0.000%, 12/01/38 12/27 at 100.00 A– Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2001R, 5.000%, 12/01/30 – AMBAC Insured 12/11 at 101.00 Aa3 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A: 5.000%, 12/01/22 – AMBAC Insured 6/16 at 100.00 Aa3 5.000%, 12/01/24 – AMBAC Insured 6/16 at 100.00 Aa3 Philadelphia Airport System, Pennsylvania, Revenue Bonds, Series 2001B, 5.250%, 6/15/31 – FGIC Insured (Alternative Minimum Tax) 6/11 at 101.00 A+ Philadelphia Airport System, Pennsylvania, Revenue Bonds, Series 2005A, 4.750%, 6/15/35 – NPFG Insured (Alternative Minimum Tax) 6/15 at 100.00 A+ Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, Subordinate Lien Series 2003D, 5.375%, 1/01/18 1/13 at 100.00 Ba1 Total Transportation U.S. Guaranteed – 30.1% (19.7% of Total Investments) (4) Allegheny County, Pennsylvania, General Obligation Bonds, Series 2000C-52, 5.250%, 11/01/23 (Pre-refunded 5/01/11) – FGIC Insured 5/11 at 100.00 A+ (4) Allegheny County, Pennsylvania, General Obligation Refunding Bonds, Series 2000C-53, 5.250%, 11/01/20 (Pre-refunded 5/01/11) – FGIC Insured 5/11 at 100.00 A+ (4) Delaware County Regional Water Quality Control Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2001, 5.100%, 5/01/20 (Pre-refunded 11/01/11) – FGIC Insured 11/11 at 100.00 A1 (4) Delaware County Regional Water Quality Control Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2004, 5.250%, 5/01/20 (Pre-refunded 5/01/14) – NPFG Insured 5/14 at 100.00 A3 (4) Erie, Pennsylvania, Water Authority, Water Revenue Bonds, Series 2001A, 5.200%, 12/01/30 (Pre-refunded 12/01/11) – NPFG Insured 12/11 at 100.00 A (4) Hempfield Area School District, Westmoreland County, Pennsylvania, General Obligation Bonds, Series 2002, 5.375%, 2/15/18 (Pre-refunded 2/15/12) – FGIC Insured 2/12 at 100.00 A (4) Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, St. Luke’s Hospital of Bethlehem, Series 2003, 5.375%, 8/15/33 (Pre-refunded 8/15/13) 8/13 at 100.00 AAA Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2002, 5.000%, 1/01/20 (Pre-refunded 1/01/13) 1/13 at 100.00 A1 (4) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, UPMC Health System, Series 2001A, 6.000%, 1/15/31 (Pre-refunded 1/15/11) 1/11 at 101.00 Aa3 (4) Philadelphia Authority for Industrial Development, Pennsylvania, Lease Revenue Bonds, Series 2001B, 5.250%, 10/01/30 (Pre-refunded 10/01/11) – AGM Insured 10/11 at 101.00 AA+ (4) Nuveen Investments 57 Nuveen Pennsylvania Investment Quality Municipal Fund (continued) NQP Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value U.S. Guaranteed (4) (continued) Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Franklin Towne Charter High School, Series 2006A: $ 5.250%, 1/01/27 (Pre-refunded 1/01/17) 1/17 at 100.00 N/R (4) $ 5.375%, 1/01/32 (Pre-refunded 1/01/17) 1/17 at 100.00 N/R (4) Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Twelfth Series 1990B, 7.000%, 5/15/20 – NPFG Insured (ETM) No Opt. Call Aaa Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2001A: 5.375%, 11/01/20 (Pre-refunded 11/01/12) – FGIC Insured 11/12 at 100.00 A1 (4) 5.000%, 11/01/31 (Pre-refunded 11/01/12) – FGIC Insured 11/12 at 100.00 A1 (4) Plum Borough School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 2001, 5.250%, 9/15/30 (Pre-refunded 9/15/11) – FGIC Insured 9/11 at 100.00 A+ (4) Sayre Health Care Facility Authority, Pennsylvania, Revenue Bonds, Latrobe Area Hospital, Series 2002A, 5.250%, 7/01/13 (Pre-refunded 7/01/12) – AMBAC Insured 7/12 at 100.00 N/R (4) St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, Series 2004B, 5.375%, 11/15/34 (Pre-refunded 11/15/14) 11/14 at 100.00 A1 (4) Sto Rox School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 2000, 5.800%, 6/15/30 (Pre-refunded 12/15/10) – NPFG Insured 12/10 at 100.00 A (4) Warrington Township Municipal Authority, Bucks County, Pennsylvania, Water and Sewer Revenue Bonds, Series 1991, 7.100%, 12/01/21 (Pre-refunded 11/15/15) – FGIC Insured 11/15 at 100.00 N/R (4) West View Borough Municipal Authority, Allegheny County, Pennsylvania, Special Obligation Bonds, Series 1985A, 9.500%, 11/15/14 No Opt. Call AAA Total U.S. Guaranteed Utilities – 6.1% (4.0% of Total Investments) Allegheny County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Refunding Bonds, Duquesne Light Company, Series 1999A, 4.350%, 12/01/13 – AMBAC Insured No Opt. Call BBB Lehigh County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Bonds, Pennsylvania Power and Light Company, Series 2005, 4.750%, 2/15/27 – FGIC Insured 2/15 at 100.00 A Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1, 5.000%, 9/01/26 – AGM Insured 9/14 at 100.00 AA+ Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Seventeenth Series 2003, 5.375%, 7/01/19 – AGM Insured 7/13 at 100.00 AA+ Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Seventh Series, 2007, 5.000%, 10/01/37 – AMBAC Insured 10/17 at 100.00 BBB+ York County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Refunding Bonds, PSEG Power Project, Series 2001A, 5.500%, 9/01/20 3/12 at 101.00 Baa1 Total Utilities Water and Sewer – 7.4% (4.8% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2005A, 5.000%, 12/01/21 – NPFG Insured 12/15 at 100.00 A1 Bethlehem Authority, Northampton and Lehigh Counties, Pennsylvania, Guaranteed Water Revenue Bonds, Series 2004, 5.000%, 11/15/20 – AGM Insured 11/14 at 100.00 AA+ Delaware County Industrial Development Authority, Pennsylvania, Water Facilities Revenue Bonds, Philadelphia Water Company, Series 2001, 5.350%, 10/01/31 – AMBAC Insured (Alternative Minimum Tax) 10/12 at 100.00 AA– Harrisburg Authority, Dauphin County, Pennsylvania, Water Revenue Refunding Bonds, Series 2004, 5.000%, 7/15/22 – AGM Insured 7/14 at 100.00 AA+ Luzerne County Industrial Development Authority, Pennsylvania, Water Facility Revenue Refunding Bonds, Pennsylvania-American Water Company, Series 2009, 5.500%, 12/01/39 12/19 at 100.00 A Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue Bonds, Philadelphia Biosolids Facility Project, Series 2009, 6.250%, 1/01/32 1/20 at 100.00 Baa3 Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2001A, 5.000%, 11/01/31 – FGIC Insured 11/12 at 100.00 A1 58 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2005A, 5.000%, 7/01/23 – AGM Insured 7/15 at 100.00 AA+ $ Total Water and Sewer $ Total Investments (cost $357,986,184) – 152.8% Floating Rate Obligations – (11.0)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (46.1)% (5) ) Other Assets Less Liabilities – 4.3% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 30.2%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 59 Nuveen Pennsylvania Premium Income Municipal Fund 2 NPY Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Education and Civic Organizations – 26.5% (18.5% of Total Investments) $ Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Bonds, Thiel College, Series 1999A, 5.375%, 11/15/29 – ACA Insured 11/10 at 101.00 N/R $ Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Refunding Bonds, Robert Morris College, Series 1998A, 6.000%, 5/01/28 No Opt. Call Baa3 Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Duquesne University, Series 2004A, 5.000%, 3/01/19 – FGIC Insured 3/14 at 100.00 A Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Robert Morris University, Series 2006A, 4.750%, 2/15/26 2/16 at 100.00 Baa3 Chester County Health and Education Facilities Authority, Pennsylvania, College Revenue Bonds, Immaculata College, Series 1998, 5.625%, 10/15/27 4/11 at 100.00 BB+ Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006: 5.000%, 8/01/23 – AMBAC Insured 8/16 at 100.00 A1 5.000%, 8/01/24 – AMBAC Insured 8/16 at 100.00 A1 Delaware County Authority, Pennsylvania, Revenue Refunding Bonds, Villanova University, Series 2003: 5.250%, 8/01/19 – FGIC Insured 8/13 at 100.00 A1 5.250%, 8/01/20 – FGIC Insured 8/13 at 100.00 A1 5.250%, 8/01/21 – FGIC Insured 8/13 at 100.00 A1 Erie Higher Education Building Authority, Pennsylvania, College Revenue Bonds, Gannon University, Series 2007-GG3: 5.000%, 5/01/32 – RAAI Insured 5/17 at 100.00 N/R 5.000%, 5/01/35 – RAAI Insured 5/17 at 100.00 N/R Indiana County Industrial Development Authority, Pennsylvania, Revenue Bonds, Student Cooperative Association Inc./Indiana University of Pennsylvania – Student Union Project, Series 2004, 5.000%, 11/01/24 – AMBAC Insured 11/14 at 100.00 N/R Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2006, 4.500%, 4/01/30 – RAAI Insured 4/16 at 100.00 BBB+ Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2010, 5.625%, 4/01/40 4/20 at 100.00 BBB+ New Wilmington, Pennsylvania, Revenue, Westminster College, Series 2007G, 5.125%, 5/01/33 – RAAI Insured 5/17 at 100.00 N/R Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Series 2002W, 5.000%, 6/15/19 – AMBAC Insured 6/12 at 100.00 Aa2 Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Series 2008AH, 5.000%, 6/15/33 6/18 at 100.00 Aa2 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Allegheny College, Series 2006, 4.750%, 5/01/31 5/16 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 2007A, 5.000%, 5/01/37 – NPFG Insured 11/17 at 100.00 A+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First Series of 2006, 5.000%, 4/01/21 – NPFG Insured 4/16 at 100.00 Aa3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2002, 5.000%, 1/01/32 1/13 at 100.00 A1 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2010, 5.000%, 3/01/40 3/20 at 100.00 AA– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of Pennsylvania, Series 2005C, 5.000%, 7/15/38 7/15 at 100.00 AA+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Ursinus College, Series 2003, 5.500%, 1/01/24 – RAAI Insured 7/13 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, York College Project, Series 2005EE1, 5.250%, 11/01/27 – SYNCORA GTY Insured 11/15 at 100.00 A 60 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Pennsylvania Higher Educational Facilities Authority, University of the Sciences in Philadelphia Revenue Bonds, Series 2005, 4.750%, 11/01/33 – SYNCORA GTY Insured 5/15 at 100.00 A3 $ Pennsylvania State University, General Revenue Bonds, Series 2010, 5.000%, 3/01/35 3/20 at 100.00 Aa1 Pennsylvania State University, General Revenue Bonds, Series 2007A, 4.500%, 8/15/36 (UB) 8/16 at 100.00 Aa1 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter School Project, Series 2010, 6.000%, 8/01/35 8/20 at 100.00 BBB+ State Public School Building Authority, Pennsylvania, College Revenue Bonds, Montgomery County Community College, Series 2005, 5.000%, 5/01/18 – AMBAC Insured 5/15 at 100.00 Aa2 Union County, Higher Education Facilities Financing Authority, Pennsylvania, Revenue Bonds, Bucknell University, Series 2002A, 5.250%, 4/01/19 4/13 at 100.00 Aa2 Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 2010, 5.000%, 11/01/40 11/20 at 100.00 A Total Education and Civic Organizations Health Care – 17.5% (12.2% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley General Hospital, Series 2005A: 5.000%, 4/01/25 4/15 at 100.00 Ba2 5.125%, 4/01/35 4/15 at 100.00 Ba2 Erie County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Saint Vincent Health Center Project, Series 2010A, 7.000%, 7/01/27 7/20 at 100.00 Baa2 Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 2002, 5.250%, 11/01/16 – AMBAC Insured 11/12 at 100.00 Baa1 Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 2007, 5.000%, 11/01/37 – CIFG Insured 11/17 at 100.00 BBB+ Franklin County Industrial Development Authority, Pennsylvania, Revenue Bonds, Chambersburg Hospital Project, Series 2010, 5.375%, 7/01/42 No Opt. Call A2 Lancaster County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, The Lancaster General Hospital Project, Series 2007A, 5.000%, 3/15/26 3/17 at 100.00 AA– Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan Hospital Project, Series 2002, 5.900%, 11/15/28 11/12 at 101.00 BB+ Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley Health Network, Series 2008A, 5.000%, 7/01/33 – AGM Insured 7/18 at 100.00 AA+ Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2004A, 5.500%, 11/01/24 11/14 at 100.00 A Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2007, 5.000%, 11/01/30 – AGC Insured 11/17 at 100.00 AA+ Lycoming County Authority, Pennsylvania, Health System Revenue Bonds, Susquehanna Health System Project, Series 2009, 5.500%, 7/01/28 7/19 at 100.00 BBB+ Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2007, 5.125%, 1/01/37 1/17 at 100.00 A– Montgomery County Higher Education and Health Authority, Pennsylvania, Hospital Revenue Bonds, Abington Memorial Hospital, Series 2002A, 5.000%, 6/01/22 6/12 at 101.00 A Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 8/20 at 100.00 AA Northampton County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Saint Lukes Hospital Project, Series 2008A: 5.250%, 8/15/23 8/18 at 100.00 A3 5.500%, 8/15/35 8/18 at 100.00 A3 Pennsylvania Economic Development Financing Authority, Health System Revenue Bonds , Albert Einstein Healthcare, Series 2009A, 6.250%, 10/15/23 No Opt. Call Baa1 Nuveen Investments 61 Nuveen Pennsylvania Premium Income Municipal Fund 2 (continued) NPY Portfolio of Investments October 31, 2010 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Health Care (continued) $ Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 5/20 at 100.00 AA $ Pottsville Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pottsville Hospital and Warne Clinic, Series 1998: 5.500%, 7/01/18 1/11 at 100.00 N/R 5.625%, 7/01/24 1/11 at 100.00 N/R Sayre Healthcare Facility Authority, Pennsylvania, Revenue Bonds, Guthrie Healthcare System, Series 2007, 1.029%, 12/01/31 – AMBAC Insured 12/17 at 100.00 A+ Southcentral Pennsylvania General Authority, Revenue Bonds, Hanover Hospital Inc., Series 2005: 5.000%, 12/01/27 – RAAI Insured 12/15 at 100.00 BBB– 5.000%, 12/01/29 – RAAI Insured 12/15 at 100.00 BBB– Westmoreland County Industrial Development Authority, Pennsylvania, Health System Revenue Bonds, Excela Health Project, Series 2010A, 5.125%, 7/01/30 7/20 at 100.00 A3 Total Health Care Housing/Multifamily – 3.9% (2.7% of Total Investments) Delaware County Industrial Development Authority, Pennsylvania, Multifamily Housing Revenue Bonds, Darby Townhouses Project, Series 2002A, 5.500%, 4/01/32 (Mandatory put 4/01/22) (Alternative Minimum Tax) 4/12 at 100.00 AAA Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 No Opt. Call BBB– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University Foundation Inc., Student Housing Project, Series 2005A: 5.000%, 7/01/19 – SYNCORA GTY Insured 7/15 at 100.00 BBB+ 5.000%, 7/01/37 – SYNCORA GTY Insured 7/15 at 100.00 BBB+ Philadelphia Authority for Industrial Development, Pennsylvania, Multifamily Housing Revenue Bonds, Presbyterian Homes Germantown – Morrisville Project, Series 2005A, 5.625%, 7/01/35 5/15 at 102.00 Baa3 Total Housing/Multifamily Housing/Single Family – 5.4% (3.8% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 1995A, 4.900%, 10/01/37 (Alternative Minimum Tax) (UB) 10/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-93A, 4.950%, 10/01/26 (Alternative Minimum Tax) (UB) 4/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-94A, 5.150%, 10/01/37 (Alternative Minimum Tax) (UB) 10/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-97A, 4.600%, 10/01/27 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-98A, 4.850%, 10/01/31 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2008-103-C, 5.200%, 10/01/28 10/17 at 100.00 AA+ Pittsburgh Urban Redevelopment Authority, Pennsylvania, Mortgage Revenue Bonds, Series 1997A, 6.200%, 10/01/21 (Alternative Minimum Tax) 4/11 at 100.00 AAA Total Housing/Single Family Industrials – 2.2% (1.5% of Total Investments) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, Amtrak Project, Series 2001A, 6.250%, 11/01/31 (Alternative Minimum Tax) 5/11 at 101.00 A1 Pennsylvania Industrial Development Authority, Economic Development Revenue Bonds, Series 2002, 5.500%, 7/01/17 – AMBAC Insured 7/12 at 101.00 A1 Total Industrials 62 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Long-Term Care – 6.0% (4.1% of Total Investments) $ Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social Ministries Project, Series 2009, 6.375%, 1/01/39 1/19 at 100.00 N/R $ Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Diakon Lutheran Social Ministries, Series 2007, 5.000%, 1/01/36 1/17 at 100.00 N/R Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Presbyterian Homes Inc., Series 2003A, 5.000%, 12/01/22 – RAAI Insured 12/12 at 100.00 BBB+ Delaware County Authority, Pennsylvania, Revenue Bonds, Elwyn, Inc. Project, Series 2010, 5.000%, 6/01/21 6/17 at 100.00 BBB Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Masonic Homes Project, Series 2006: 5.000%, 11/01/31 11/16 at 100.00 A 5.000%, 11/01/36 11/16 at 100.00 A Pennsylvania Economic Development Financing Authority, Revenue Bonds, Dr. Gertrude A. Barber Center Inc., Series 2000: 6.150%, 12/01/20 – RAAI Insured 2/11 at 100.00 BBB 5.900%, 12/01/30 – RAAI Insured 12/10 at 100.00 BBB Pennsylvania Economic Development Financing Authority, Revenue Bonds, Northwestern Human Services Inc., Series 1998A, 5.250%, 6/01/28 12/10 at 100.00 BB Total Long-Term Care Materials – 2.3% (1.6% of Total Investments) Bradford County Industrial Development Authority, Pennsylvania, Solid Waste Disposal Revenue Bonds, International Paper Company, Series 2005B, 5.200%, 12/01/19 (Alternative Minimum Tax) 12/15 at 100.00 BBB Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, National Gypsum Company, Series 1997B, 6.125%, 11/01/27 (Alternative Minimum Tax) 11/10 at 100.00 N/R Total Materials Tax Obligation/General – 18.6% (12.9% of Total Investments) Bethel Park School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 2009, 5.000%, 8/01/29 8/19 at 100.00 Aa2 Harrisburg Redevelopment Authority, Dauphin County, Pennsylvania, Guaranteed Revenue Bonds, Series 1998B: 0.000%, 5/01/22 – AGM Insured 5/16 at 75.56 AA+ 0.000%, 11/01/22 – AGM Insured 5/16 at 73.64 AA+ 0.000%, 5/01/23 – AGM Insured 5/16 at 71.71 AA+ Lower Merion School District, Montgomery County, Pennsylvania, General Obligation Bonds, Series 2007, 5.000%, 9/01/23 9/17 at 100.00 Aaa Owen J. Roberts School District, Chester County, Pennsylvania, General Obligation Bonds, Series 2006, 5.000%, 5/15/24 – AGM Insured 5/16 at 100.00 Aa2 Pennsylvania State, General Obligation Bonds, Series 2007, Residuals 1986, 13.426%, 3/01/15 (IF) No Opt. Call Aa1 Pennsylvania, General Obligation Bonds, First Series 2006, 5.000%, 10/01/18 10/16 at 100.00 Aa1 Pennsylvania, General Obligation Bonds, Second Series 2005, 5.000%, 1/01/18 1/16 at 100.00 Aa1 Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2007A, 5.000%, 6/01/34 – FGIC Insured No Opt. Call Aa3 Pine-Richland School District, Pennsylvania, School Improvement General Obligation Bonds, Series 2005, 5.000%, 7/15/35 – AGM Insured 7/15 at 100.00 AA+ Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2006B, 5.250%, 9/01/16 – AGM Insured No Opt. Call AA+ Reading School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2003B, 0.000%, 1/15/32 – FGIC Insured No Opt. Call A Scranton Parking Authority, Pennsylvania , Guaranteed Revenue Bonds, Series 2007, 5.250%, 6/01/39 – RAAI Insured 6/17 at 100.00 N/R Scranton Parking Authority, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2004, 5.000%, 9/15/33 – FGIC Insured 9/13 at 100.00 A Nuveen Investments 63 Nuveen Pennsylvania Premium Income Municipal Fund 2 (continued) NPY Portfolio of Investments October 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) State Public School Building Authority, Pennsylvania, School Revenue Bonds, Conneaut School District, Series 2003: $ 5.250%, 11/01/21 – FGIC Insured 11/13 at 100.00 A $ 5.250%, 11/01/22 – FGIC Insured 11/13 at 100.00 A State Public School Building Authority, Pennsylvania, School Revenue Bonds, York City School District, Series 2003, 4.000%, 5/01/21 – AGM Insured 5/13 at 100.00 Aa3 Stroudsburg Area School District, Monroe County, Pennsylvania, General Obligation Bonds, Series 2001A, 5.000%, 4/01/19 – AGM Insured 4/12 at 100.00 AA+ Woodland Hills School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 2005D, 5.000%, 9/01/17 – AGM Insured 9/15 at 100.00 AA+ York County, Pennsylvania, General Obligation Bonds, Series 2006, 5.000%, 6/01/33 – NPFG Insured 12/15 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 8.4% (5.8% of Total Investments) Erie County Convention Center Authority, Pennsylvania, Convention Center Revenue Bonds, Series 2005, 5.000%, 1/15/36 – FGIC Insured 1/15 at 100.00 AA– Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Lien Revenue Bonds, Series 2003A, 5.000%, 12/01/32 – NPFG Insured 12/18 at 100.00 AA Philadelphia Municipal Authority, Pennsylvania, Lease Revenue Bonds, Series 2003B, 5.250%, 11/15/17 – AGM Insured 11/13 at 100.00 AA+ Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.500%, 7/01/29 – AMBAC Insured No Opt. Call A3 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/32 – FGIC Insured No Opt. Call A3 Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, 5.500%, 7/01/19 – NPFG Insured No Opt. Call A Total Tax Obligation/Limited Transportation – 17.1% (11.9% of Total Investments) Delaware River Joint Toll Bridge Commission, New Jersey and Pennsylvania, Revenue Bonds, Series 2003, 5.250%, 7/01/17 7/13 at 100.00 A2 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– Pennsylvania Economic Development Financing Authority, Revenue Bonds, Amtrak 30th Street Station Parking Garage, Series 2002, 5.875%, 6/01/33 – ACA Insured (Alternative Minimum Tax) 6/12 at 102.00 BBB+ Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 0.000%, 12/01/38 12/27 at 100.00 A– Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2001R, 5.000%, 12/01/30 – AMBAC Insured 12/11 at 101.00 Aa3 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/24 – AMBAC Insured 6/16 at 100.00 Aa3 Philadelphia Airport System, Pennsylvania, Revenue Bonds, Series 2005A, 4.750%, 6/15/35 – NPFG Insured (Alternative Minimum Tax) 6/15 at 100.00 A+ Philadelphia Authority for Industrial Development, Pennsylvania, Airport Revenue Bonds, Philadelphia Airport System Project, Series 2001A, 5.250%, 7/01/28 – FGIC Insured (Alternative Minimum Tax) 7/11 at 101.00 A+ Pittsburgh Public Parking Authority, Pennsylvania, Parking Revenue Bonds, Series 2005B, 5.000%, 12/01/23 – FGIC Insured 12/15 at 100.00 A Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, Series 2003B, 5.000%, 1/01/33 – AMBAC Insured 1/13 at 100.00 Baa3 Total Transportation 64 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed – 16.7% (11.6% of Total Investments) (4) $ Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2000, 5.500%, 12/01/30 (Pre-refunded 12/01/10) – NPFG Insured 12/10 at 101.00 A (4) $ Butler County, Pennsylvania, General Obligation Bonds, Series 2003, 5.250%, 7/15/23 (Pre-refunded 7/15/13) – FGIC Insured 7/13 at 100.00 A+ (4) Delaware County Regional Water Quality Control Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2004, 5.250%, 5/01/23 (Pre-refunded 5/01/14) – NPFG Insured 5/14 at 100.00 A3 (4) Norristown Area School District, Montgomery County, Pennsylvania, General Obligation Bonds, Series 2003, 5.000%, 9/01/24 (Pre-refunded 3/01/13) – FGIC Insured 3/13 at 100.00 N/R (4) Pennsylvania Higher Educational Facilities Authority, College Revenue Bonds, Ninth Series 1976, 7.625%, 7/01/15 (ETM) No Opt. Call Aaa Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, Series 2001, 5.000%, 7/15/31 (Pre-refunded 7/15/11) – NPFG Insured 7/11 at 101.00 Aaa Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2002, 5.000%, 1/01/32 (Pre-refunded 1/01/13) 1/13 at 100.00 A1 (4) Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Franklin Towne Charter High School, Series 2006A: 5.250%, 1/01/27 (Pre-refunded 1/01/17) 1/17 at 100.00 N/R (4) 5.375%, 1/01/32 (Pre-refunded 1/01/17) 1/17 at 100.00 N/R (4) Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue Bonds, Presbyterian Medical Center of Philadelphia, Series 1993: 6.500%, 12/01/11 (ETM) No Opt. Call AAA 6.650%, 12/01/19 (ETM) No Opt. Call AAA Sayre Health Care Facility Authority, Pennsylvania, Revenue Bonds, Latrobe Area Hospital, Series 2002A: 5.250%, 7/01/14 (Pre-refunded 7/01/12) – AMBAC Insured 7/12 at 100.00 N/R (4) 5.250%, 7/01/15 (Pre-refunded 7/01/12) – AMBAC Insured 7/12 at 100.00 N/R (4) St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, Series 2004B, 5.375%, 11/15/34 (Pre-refunded 11/15/14) 11/14 at 100.00 A1 (4) State Public School Building Authority, Berkes County, Pennsylvania, School Revenue Bonds, Brandywine Heights Area School District, Series 2003: 5.000%, 2/01/20 (Pre-refunded 2/01/13) – FGIC Insured 2/13 at 100.00 Aa3 (4) 5.000%, 2/01/21 (Pre-refunded 2/01/13) – FGIC Insured 2/13 at 100.00 Aa3 (4) State Public School Building Authority, Pennsylvania, Lease Revenue Bonds, Philadelphia School District, Series 2003, 5.000%, 6/01/33 (Pre-refunded 6/01/13) – AGM Insured 6/13 at 100.00 AAA West Cornwall Township Municipal Authority, Pennsylvania, College Revenue Bonds, Elizabethtown College Project, Series 2001, 5.900%, 12/15/18 (Pre-refunded 12/15/11) 12/11 at 100.00 BBB+ (4) West View Borough Municipal Authority, Allegheny County, Pennsylvania, Special Obligation Bonds, Series 1985A, 9.500%, 11/15/14 No Opt. Call AAA Total U.S. Guaranteed Utilities – 8.7% (6.1% of Total Investments) Allegheny County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Refunding Bonds, Duquesne Light Company, Series 1999A, 4.350%, 12/01/13 – AMBAC Insured No Opt. Call BBB Indiana County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Bonds, Metropolitan Edison Company, Series 1997A, 5.950%, 5/01/27 – AMBAC Insured (Alternative Minimum Tax) 11/10 at 100.00 BBB Indiana County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Refunding Bonds, PSEG Power LLC, Series 2001A, 5.850%, 6/01/27 (Alternative Minimum Tax) 6/12 at 101.00 Baa1 Lehigh County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Bonds, Pennsylvania Power and Light Company, Series 2005, 4.750%, 2/15/27 – FGIC Insured 2/15 at 100.00 A Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1, 5.000%, 9/01/26 – AGM Insured 9/14 at 100.00 AA+ Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Seventeenth Series 2003, 5.375%, 7/01/19 – AGM Insured 7/13 at 100.00 AA+ Nuveen Investments 65 Nuveen Pennsylvania Premium Income Municipal Fund 2 (continued) NPY Portfolio of Investments October 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities (continued) $ Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Seventh Series, 2007, 5.000%, 10/01/37 – AMBAC Insured 10/17 at 100.00 BBB+ $ Total Utilities Water and Sewer – 10.5% (7.3% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2000, 5.500%, 12/01/30 – NPFG Insured 12/10 at 101.00 A1 Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2005A: 5.000%, 12/01/21 – NPFG Insured 12/15 at 100.00 A1 5.000%, 12/01/23 – NPFG Insured 12/15 at 100.00 A1 5.000%, 12/01/30 – NPFG Insured 12/15 at 100.00 A1 Bethlehem Authority, Northampton and Lehigh Counties, Pennsylvania, Guaranteed Water Revenue Bonds, Series 2004, 5.000%, 11/15/20 – AGM Insured 11/14 at 100.00 AA+ Bucks County Industrial Development Authority, Pennsylvania, Water Facility Revenue Bonds, Pennsylvania Suburban Water Company, Series 2002, 5.550%, 9/01/32 – NPFG Insured (Alternative Minimum Tax) 3/12 at 100.00 AA– Harrisburg Authority, Dauphin County, Pennsylvania, Water Revenue Refunding Bonds, Series 2004, 5.000%, 7/15/22 – AGM Insured 7/14 at 100.00 AA+ Luzerne County Industrial Development Authority, Pennsylvania, Water Facility Revenue Refunding Bonds, Pennsylvania-American Water Company, Series 2009, 5.500%, 12/01/39 12/19 at 100.00 A Norristown Municipal Waste Authority, Pennsylvania, Sewer Revenue Bonds, Series 2003: 5.125%, 11/15/22 – FGIC Insured 11/13 at 100.00 N/R 5.125%, 11/15/23 – FGIC Insured 11/13 at 100.00 N/R Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue Bonds, Philadelphia Biosolids Facility Project, Series 2009, 6.250%, 1/01/32 1/20 at 100.00 Baa3 Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2005A, 5.000%, 7/01/23 – AGM Insured 7/15 at 100.00 AA+ Unity Township Municipal Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2004, 5.000%,12/01/34 – AGM Insured 12/14 at 100.00 AA+ Total Water and Sewer $ Total Investments (cost $312,088,620) – 143.8% Floating Rate Obligations – (5.6)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (44.1)% (5) ) Other Assets Less Liabilities – 5.9% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 30.6%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 66 Nuveen Investments Nuveen Pennsylvania Dividend Advantage Municipal Fund NXM Portfolio of Investments October 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 2.1% (1.5% of Total Investments) $ Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds, Procter & Gamble Paper Project, Series 2001, 5.375%, 3/01/31 (Alternative Minimum Tax) No Opt. Call AA– $ Education and Civic Organizations – 29.1% (20.1% of Total Investments) Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Refunding Bonds, Robert Morris College, Series 1998A, 6.000%, 5/01/28 No Opt. Call Baa3 Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Robert Morris University, Series 2006A, 4.750%, 2/15/26 2/16 at 100.00 Baa3 Bucks County Industrial Development Authority, Pennsylvania, Revenue Bonds, George School Project, Series 2001, 5.125%, 9/15/31 – AMBAC Insured 9/11 at 100.00 N/R Chester County Health and Education Facilities Authority, Pennsylvania, Revenue Bonds, Immaculata University, Series 2005, 5.500%, 10/15/25 10/15 at 102.00 N/R Chester County Industrial Development Authority, Pennsylvania, Avon Grove Charter School Revenue Bonds, Series 2007A, 6.375%, 12/15/37 12/17 at 100.00 BB+ Delaware County Authority, Pennsylvania, College Revenue Refunding Bonds, Neumann College, Series 2001, 6.000%, 10/01/31 10/11 at 100.00 BBB Delaware County Authority, Pennsylvania, General Revenue Bonds, Eastern University, Series 2006, 4.500%, 10/01/27 – RAAI Insured 10/16 at 100.00 N/R Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006: 5.000%, 8/01/23 – AMBAC Insured 8/16 at 100.00 A1 5.000%, 8/01/24 – AMBAC Insured 8/16 at 100.00 A1 Erie Higher Education Building Authority, Pennsylvania, College Revenue Bonds, Gannon University, Series 2007-GG3, 5.000%, 5/01/32 – RAAI Insured 5/17 at 100.00 N/R Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2010, 5.625%, 4/01/40 4/20 at 100.00 BBB+ Montgomery County Industrial Development Authority, Pennsylvania, Revenue Bonds, Hill School, Series 2005, 5.000%, 8/15/27 – NPFG Insured 8/15 at 100.00 A1 75 New Wilmington, Pennsylvania, Revenue, Westminster College, Series 2007G, 5.125%, 5/01/33 – RAAI Insured 5/17 at 100.00 N/R Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Series 2002W, 5.000%, 6/15/19 – AMBAC Insured 6/12 at 100.00 Aa2 Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Series 2008AH, 5.000%, 6/15/33 6/18 at 100.00 Aa2 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Allegheny College, Series 2006, 4.750%, 5/01/31 5/16 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 2007A, 5.000%, 5/01/37 – NPFG Insured 11/17 at 100.00 A+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Moravian College, Series 2001, 5.375%, 7/01/31 – RAAI Insured 7/11 at 100.00 N/R Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First Series of 2006, 5.000%, 4/01/21 – NPFG Insured 4/16 at 100.00 Aa3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2002, 5.500%, 1/01/16 1/13 at 100.00 A1 Pennsylvania State University, General Revenue Bonds, Series 2010, 5.000%, 3/01/35 3/20 at 100.00 Aa1 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Leadership Learning Partners, Series 2005A, 5.375%, 7/01/36 1/13 at 102.00 BB Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter School Project, Series 2010, 6.000%, 8/01/35 8/20 at 100.00 BBB+ Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Richard Allen Preparatory Charter School, Series 2006, 6.250%, 5/01/33 5/16 at 100.00 BBB– Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 2010, 5.000%, 11/01/40 11/20 at 100.00 A Total Education and Civic Organizations Nuveen Investments 67 Nuveen Pennsylvania Dividend Advantage Municipal Fund (continued) NXM Portfolio of Investments October 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care – 17.2% (11.9% of Total Investments) $ Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley General Hospital, Series 2005A, 5.125%, 4/01/35 4/15 at 100.00 Ba2 $ Allentown Area Hospital Authority, Pennsylvania, Revenue Bonds, Sacred Heart Hospital, Series 2005, 6.000%, 11/15/16 No Opt. Call Ca Erie County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Saint Vincent Health Center Project, Series 2010A, 7.000%, 7/01/27 7/20 at 100.00 Baa2 80 Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 2007, 5.000%, 11/01/37 – CIFG Insured 11/17 at 100.00 BBB+ Franklin County Industrial Development Authority, Pennsylvania, Revenue Bonds, Chambersburg Hospital Project, Series 2010, 5.375%, 7/01/42 No Opt. Call A2 Fulton County, Pennsylvania, Industrial Development Authority Hospital Revenue Bonds, Fulton County Medical Center Project, Series 2006, 5.900%, 7/01/40 7/16 at 100.00 N/R Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan Hospital Project, Series 2002, 5.900%, 11/15/28 11/12 at 101.00 BB+ Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley Health Network, Series 2008A, 5.000%, 7/01/33 – AGM Insured 7/18 at 100.00 AA+ Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2004A, 5.500%, 11/01/24 11/14 at 100.00 A Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2007, 5.000%, 11/01/37 – AGC Insured 11/17 at 100.00 AA+ Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2007, 5.125%, 1/01/37 1/17 at 100.00 A– Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 8/20 at 100.00 AA Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 5/20 at 100.00 AA 25 Pottsville Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pottsville Hospital and Warne Clinic, Series 1998, 5.625%, 7/01/24 1/11 at 100.00 N/R Sayre Healthcare Facility Authority, Pennsylvania, Revenue Bonds, Guthrie Healthcare System, Series 2007, 1.029%, 12/01/31 – AMBAC Insured 12/17 at 100.00 A+ Washington County Hospital Authority, Pennsylvania, Revenue Bonds, Monongahela Valley Hospital Project, Series 2002, 5.500%, 6/01/17 6/12 at 101.00 A3 West Shore Area Hospital Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity Project, Series 2001, 6.250%, 1/01/32 1/12 at 100.00 BBB Total Health Care Housing/Multifamily – 1.8% (1.3% of Total Investments) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 No Opt. Call BBB– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University Foundation Inc., Student Housing Project, Series 2005A, 5.000%, 7/01/37 – SYNCORA GTY Insured 7/15 at 100.00 BBB+ Philadelphia Authority for Industrial Development, Pennsylvania, Multifamily Housing Revenue Bonds, Presbyterian Homes Germantown – Morrisville Project, Series 2005A, 5.625%, 7/01/35 5/15 at 102.00 Baa3 Total Housing/Multifamily Housing/Single Family – 6.4% (4.4% of Total Investments) Allegheny County Residential Finance Authority, Pennsylvania, GNMA Mortgage-Backed Securities Program Single Family Mortgage Revenue Bonds, Series 1998DD-2, 5.400%, 11/01/29 (Alternative Minimum Tax) 11/10 at 100.00 Aaa Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 1995A, 4.900%, 10/01/37 (Alternative Minimum Tax) (UB) 10/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-93A, 4.950%, 10/01/26 (Alternative Minimum Tax) (UB) 4/15 at 100.00 AA+ 68 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family (continued) $ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-94A, 5.150%, 10/01/37 (Alternative Minimum Tax) (UB) 10/15 at 100.00 AA+ $ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-98A, 4.850%, 10/01/31 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ Total Housing/Single Family Industrials – 6.7% (4.6% of Total Investments) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, Amtrak Project, Series 2001A, 6.250%, 11/01/31 (Alternative Minimum Tax) 5/11 at 101.00 A1 Pennsylvania Industrial Development Authority, Economic Development Revenue Bonds, Series 2002, 5.500%, 7/01/17 – AMBAC Insured 7/12 at 101.00 A1 Total Industrials Long-Term Care – 19.9% (13.7% of Total Investments) Bucks County Industrial Development Authority, Pennsylvania, Revenue Bonds, Lutheran Community at Telford Center, Series 2007: 5.750%, 1/01/27 1/17 at 100.00 N/R 5.750%, 1/01/37 1/17 at 100.00 N/R Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social Ministries Project, Series 2009, 6.375%, 1/01/39 1/19 at 100.00 N/R Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Diakon Lutheran Social Ministries, Series 2007, 5.000%, 1/01/36 1/17 at 100.00 N/R Delaware County Authority, Pennsylvania, Revenue Bonds, Elwyn, Inc. Project, Series 2010, 5.000%, 6/01/21 6/17 at 100.00 BBB Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Masonic Homes Project, Series 2006, 5.000%, 11/01/36 11/16 at 100.00 A Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Willow Valley Retirement Communities Project, Series 2001, 5.875%, 6/01/31 12/11 at 100.00 A– Lancaster County Hospital Authority, Pennsylvania, Revenue Bonds, Brethren Village Project, Series 2008A, 6.375%, 7/01/30 7/17 at 100.00 N/R Lebanon County Health Facilities Authority, Pennsylvania, Health Center Revenue Bonds, Pleasant View Retirement Community, Series 2005A, 5.300%, 12/15/26 12/14 at 100.00 N/R Pennsylvania Economic Development Financing Authority, Revenue Bonds, Northwestern Human Services Inc., Series 1998A: 5.250%, 6/01/14 1/11 at 100.00 BB 50 5.125%, 6/01/18 1/11 at 100.00 BB Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia Corporation for the Aging Project, Series 2001B: 5.250%, 7/01/23 – AMBAC Insured 7/11 at 101.00 Baa1 5.250%, 7/01/31 – AMBAC Insured 7/11 at 101.00 Baa1 Total Long-Term Care Materials – 4.0% (2.8% of Total Investments) Allegheny County Industrial Development Authority, Pennsylvania, Revenue Bonds, United States Steel Corporation, Series 2005, 5.500%, 11/01/16 No Opt. Call BB Bradford County Industrial Development Authority, Pennsylvania, Solid Waste Disposal Revenue Bonds, International Paper Company, Series 2005B, 5.200%, 12/01/19 (Alternative Minimum Tax) 12/15 at 100.00 BBB Bucks County Industrial Development Authority, Pennsylvania, Environmental Improvement Revenue Bonds, USX Corporation Project, Series 1995, 5.400%, 11/01/17 (Mandatory put 11/01/11) No Opt. Call BBB+ Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, National Gypsum Company, Series 1997B, 6.125%, 11/01/27 (Alternative Minimum Tax) 11/10 at 100.00 N/R Total Materials Tax Obligation/General – 13.1% (9.0% of Total Investments) Pennsylvania, General Obligation Bonds, First Series 2006, 5.000%, 10/01/18 10/16 at 100.00 Aa1 Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2007A, 5.000%, 6/01/34 – FGIC Insured No Opt. Call Aa3 Nuveen Investments 69 Nuveen Pennsylvania Dividend Advantage Municipal Fund (continued) NXM Portfolio of Investments October 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Pine-Richland School District, Pennsylvania, School Improvement General Obligation Bonds, Series 2005, 5.000%, 7/15/35 – AGM Insured 7/15 at 100.00 AA+ $ Pittsburgh School District, Allegheny County, Pennsylvania, General Obligation Refunding Bonds, Series 2002A, 5.500%, 9/01/14 – AGM Insured No Opt. Call AA+ Reading School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2003B, 0.000%, 1/15/32 – FGIC Insured No Opt. Call A Scranton Parking Authority, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2004, 5.000%, 9/15/33 – FGIC Insured 9/13 at 100.00 A York County, Pennsylvania, General Obligation Bonds, Series 2006, 5.000%, 6/01/33 – NPFG Insured 12/15 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 13.7% (9.4% of Total Investments) Allegheny County Redevelopment Authority, Pennsylvania, TIF Revenue Bonds, Pittsburg Mills Project, Series 2004, 5.600%, 7/01/23 No Opt. Call N/R Erie County Convention Center Authority, Pennsylvania, Convention Center Revenue Bonds, Series 2005, 5.000%, 1/15/36 – FGIC Insured 1/15 at 100.00 AA– Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Lien Revenue Bonds, Series 2003A, 5.000%, 12/01/32 – NPFG Insured 12/18 at 100.00 AA Pennsylvania Turnpike Commission, Registration Fee Revenue Bonds, Series 2005A, 5.250%, 7/15/18 – AGM Insured No Opt. Call AA+ Philadelphia Municipal Authority, Pennsylvania, Lease Revenue Bonds, Series 2003B, 5.250%, 11/15/17 – AGM Insured 11/13 at 100.00 AA+ Philadelphia Redevelopment Authority, Pennsylvania, Revenue Bonds, Philadelphia Neighborhood Transformation Initiative, Series 2002A, 5.500%, 4/15/19 – FGIC Insured 4/12 at 100.00 A1 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, 7/01/33 – NPFG Insured No Opt. Call A Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/32 – FGIC Insured No Opt. Call A3 Washington County Redevelopment Authority, Pennsylvania, Tanger Outlet Victory Center Tax Increment Bonds, Series 2006A, 5.450%, 7/01/35 7/17 at 100.00 N/R Total Tax Obligation/Limited Transportation – 11.1% (7.7% of Total Investments) Delaware River Joint Toll Bridge Commission, New Jersey and Pennsylvania, Revenue Bonds, Series 2003, 5.250%, 7/01/17 7/13 at 100.00 A2 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– Pennsylvania Economic Development Financing Authority, Revenue Bonds, Amtrak 30th Street Station Parking Garage, Series 2002, 5.875%, 6/01/33 – ACA Insured (Alternative Minimum Tax) 6/12 at 102.00 BBB+ Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Motor License Special Fund, Subordinate Series 2010A, 0.000%, 12/01/34 12/20 at 100.00 Aa3 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/24 – AMBAC Insured 6/16 at 100.00 Aa3 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/01/33 – AGM Insured 6/26 at 100.00 AA+ Philadelphia Authority for Industrial Development, Pennsylvania, Airport Revenue Bonds, Philadelphia Airport System Project, Series 2001A, 5.250%, 7/01/28 – FGIC Insured (Alternative Minimum Tax) 7/11 at 101.00 A+ Total Transportation U.S. Guaranteed – 12.4% (8.6% of Total Investments) (4) Cumberland County Municipal Authority, Pennsylvania, Retirement Community Revenue Bonds, Wesley Affiliated Services Inc., Series 2002A, 7.125%, 1/01/25 (Pre-refunded 1/01/13) 1/13 at 101.00 N/R (4) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, UPMC Health System, Series 2001A, 6.000%, 1/15/31 (Pre-refunded 1/15/11) 1/11 at 101.00 Aa3 (4) 70 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (4) (continued) $ Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Franklin Towne Charter High School, Series 2006A, 5.250%, 1/01/27 (Pre-refunded 1/01/17) 1/17 at 100.00 N/R (4) $ Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fourth Series 1998, 5.250%, 8/01/18 (Pre-refunded 8/01/13) – AGM Insured 8/13 at 100.00 AA+ (4) Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Twelfth Series 1990B, 7.000%, 5/15/20 – NPFG Insured (ETM) No Opt. Call Aaa Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2002B, 5.625%, 8/01/18 (Pre-refunded 8/01/12) – FGIC Insured 8/12 at 100.00 Aa2 (4) St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, Series 2004B, 5.375%, 11/15/34 (Pre-refunded 11/15/14) 11/14 at 100.00 A1 (4) Total U.S. Guaranteed Utilities – 3.9% (2.7% of Total Investments) Allegheny County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Refunding Bonds, Duquesne Light Company, Series 1999A, 4.350%, 12/01/13 – AMBAC Insured No Opt. Call BBB Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, Reliant Energy Inc., Series 2003A, 6.750%, 12/01/36 (Alternative Minimum Tax) 12/12 at 100.00 B1 Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1, 5.000%, 9/01/26 – AGM Insured 9/14 at 100.00 AA+ Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Seventh Series, 2007, 5.000%, 10/01/37 – AMBAC Insured 10/17 at 100.00 BBB+ Total Utilities Water and Sewer – 3.3% (2.3% of Total Investments) Bethlehem Authority, Northampton and Lehigh Counties, Pennsylvania, Guaranteed Water Revenue Bonds, Series 2004, 5.000%, 11/15/20 – AGM Insured 11/14 at 100.00 AA+ Harrisburg Authority, Dauphin County, Pennsylvania, Water Revenue Refunding Bonds, Series 2004, 5.000%, 7/15/22 – AGM Insured 7/14 at 100.00 AA+ Luzerne County Industrial Development Authority, Pennsylvania, Water Facility Revenue Refunding Bonds, Pennsylvania-American Water Company, Series 2009, 5.500%, 12/01/39 12/19 at 100.00 A Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue Bonds, Philadelphia Biosolids Facility Project, Series 2009, 6.250%, 1/01/32 1/20 at 100.00 Baa3 Total Water and Sewer $ Total Investments (cost $70,575,829) – 144.7% Floating Rate Obligations – (2.3)% ) MuniFund Term Preferred Shares, at Liquidation Value – (46.0)% (5) ) Other Assets Less Liabilities – 3.6% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 31.8%. N/R Not rated. (ETM) Escrowed to maturity. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 71 Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 NVY Portfolio of Investments October 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations – 19.1% (13.1% of Total Investments) $ Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Refunding Bonds, Robert Morris College, Series 1998A, 6.000%, 5/01/28 No Opt. Call Baa3 $ Chester County Health and Education Facilities Authority, Pennsylvania, Revenue Bonds, Immaculata University, Series 2005, 5.500%, 10/15/25 10/15 at 102.00 N/R Chester County Industrial Development Authority, Pennsylvania, Avon Grove Charter School Revenue Bonds, Series 2007A, 6.375%, 12/15/37 12/17 at 100.00 BB+ Delaware County Authority, Pennsylvania, College Revenue Refunding Bonds, Neumann College, Series 2001, 6.000%, 10/01/31 10/11 at 100.00 BBB Delaware County Authority, Pennsylvania, General Revenue Bonds, Eastern University, Series 2006, 4.500%, 10/01/27 – RAAI Insured 10/16 at 100.00 N/R Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006: 5.000%, 8/01/23 – AMBAC Insured 8/16 at 100.00 A1 5.000%, 8/01/24 – AMBAC Insured 8/16 at 100.00 A1 Delaware County Authority, Pennsylvania, Revenue Refunding Bonds, Villanova University, Series 2003, 5.250%, 8/01/17 – FGIC Insured 8/13 at 100.00 A1 Erie Higher Education Building Authority, Pennsylvania, College Revenue Bonds, Gannon University, Series 2007-GG3, 5.000%, 5/01/32 – RAAI Insured 5/17 at 100.00 N/R Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2010, 5.625%, 4/01/40 4/20 at 100.00 BBB+ 80 New Wilmington, Pennsylvania, Revenue, Westminster College, Series 2007G, 5.125%, 5/01/33 – RAAI Insured 5/17 at 100.00 N/R Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Series 2008AH, 5.000%, 6/15/33 6/18 at 100.00 Aa2 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Allegheny College, Series 2006, 4.750%, 5/01/31 5/16 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 2007A, 5.000%, 5/01/37 – NPFG Insured 11/17 at 100.00 A+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First Series of 2006, 5.000%, 4/01/21 – NPFG Insured 4/16 at 100.00 Aa3 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Leadership Learning Partners, Series 2005A, 5.375%, 7/01/36 1/13 at 102.00 BB Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter School Project, Series 2010, 6.000%, 8/01/35 8/20 at 100.00 BBB+ Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Richard Allen Preparatory Charter School, Series 2006, 6.250%, 5/01/33 5/16 at 100.00 BBB– Union County, Higher Education Facilities Financing Authority, Pennsylvania, Revenue Bonds, Bucknell University, Series 2002A, 5.250%, 4/01/20 4/13 at 100.00 Aa2 50 Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 2010, 5.000%, 11/01/40 11/20 at 100.00 A Total Education and Civic Organizations Health Care – 14.3% (9.8% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley General Hospital, Series 2005A, 5.125%, 4/01/35 4/15 at 100.00 Ba2 Allentown Area Hospital Authority, Pennsylvania, Revenue Bonds, Sacred Heart Hospital, Series 2005, 6.000%, 11/15/16 No Opt. Call Ca Erie County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Saint Vincent Health Center Project, Series 2010A, 7.000%, 7/01/27 7/20 at 100.00 Baa2 95 Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 2007, 5.000%, 11/01/37 – CIFG Insured 11/17 at 100.00 BBB+ 72 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Franklin County Industrial Development Authority, Pennsylvania, Revenue Bonds, Chambersburg Hospital Project, Series 2010, 5.375%, 7/01/42 No Opt. Call A2 $ Fulton County, Pennsylvania, Industrial Development Authority Hospital Revenue Bonds, Fulton County Medical Center Project, Series 2006, 5.900%, 7/01/40 7/16 at 100.00 N/R Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan Hospital Project, Series 2002, 5.900%, 11/15/28 11/12 at 101.00 BB+ Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley Health Network, Series 2008A, 5.000%, 7/01/33 – AGM Insured 7/18 at 100.00 AA+ Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2007, 5.000%, 11/01/37 – AGC Insured 11/17 at 100.00 AA+ Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2007, 5.125%, 1/01/37 1/17 at 100.00 A– Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 8/20 at 100.00 AA Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 5/20 at 100.00 AA Sayre Healthcare Facility Authority, Pennsylvania, Revenue Bonds, Guthrie Healthcare System, Series 2007, 1.029%, 12/01/31 – AMBAC Insured 12/17 at 100.00 A+ Washington County Hospital Authority, Pennsylvania, Revenue Bonds, Monongahela Valley Hospital Project, Series 2002, 6.250%, 6/01/22 6/12 at 101.00 A3 West Shore Area Hospital Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity Project, Series 2001: 25 6.150%, 1/01/21 1/12 at 100.00 BBB 6.250%, 1/01/32 1/12 at 100.00 BBB Total Health Care Housing/Multifamily – 1.9% (1.3% of Total Investments) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 No Opt. Call BBB– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University Foundation Inc., Student Housing Project, Series 2005A, 5.000%, 7/01/37 – SYNCORA GTY Insured 7/15 at 100.00 BBB+ Philadelphia Authority for Industrial Development, Pennsylvania, Multifamily Housing Revenue Bonds, Presbyterian Homes Germantown – Morrisville Project, Series 2005A, 5.625%, 7/01/35 5/15 at 102.00 Baa3 Total Housing/Multifamily Housing/Single Family – 5.8% (3.9% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 1995A: 4.900%, 10/01/37 (Alternative Minimum Tax) 10/15 at 100.00 AA+ 4.900%, 10/01/37 (Alternative Minimum Tax) (UB) 10/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-93A: 4.950%, 10/01/26 (Alternative Minimum Tax) 4/15 at 100.00 AA+ 4.950%, 10/01/26 (Alternative Minimum Tax) (UB) 4/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-94A: 5.150%, 10/01/37 (Alternative Minimum Tax) 10/15 at 100.00 AA+ 5.150%, 10/01/37 (Alternative Minimum Tax) (UB) 10/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-97A, 4.600%, 10/01/27 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-98A, 4.850%, 10/01/31 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ Total Housing/Single Family Nuveen Investments 73 Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 (continued) NVY Portfolio of Investments October 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Industrials – 5.6% (3.8% of Total Investments) $ Pennsylvania Industrial Development Authority, Economic Development Revenue Bonds, Series 2002, 5.500%, 7/01/19 – AMBAC Insured 7/12 at 101.00 A1 $ Long-Term Care – 9.6% (6.5% of Total Investments) Bucks County Industrial Development Authority, Pennsylvania, Revenue Bonds, Lutheran Community at Telford Center, Series 2007: 5.750%, 1/01/27 1/17 at 100.00 N/R 5.750%, 1/01/37 1/17 at 100.00 N/R Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social Ministries Project, Series 2009, 6.375%, 1/01/39 1/19 at 100.00 N/R Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Diakon Lutheran Social Ministries, Series 2007, 5.000%, 1/01/36 1/17 at 100.00 N/R Delaware County Authority, Pennsylvania, Revenue Bonds, Elwyn, Inc. Project, Series 2010, 5.000%, 6/01/21 6/17 at 100.00 BBB Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Masonic Homes Project, Series 2006, 5.000%, 11/01/36 11/16 at 100.00 A Lancaster County Hospital Authority, Pennsylvania, Revenue Bonds, Brethren Village Project, Series 2008A, 6.375%, 7/01/30 7/17 at 100.00 N/R Lebanon County Health Facilities Authority, Pennsylvania, Health Center Revenue Bonds, Pleasant View Retirement Community, Series 2005A, 5.300%, 12/15/26 12/14 at 100.00 N/R Pennsylvania Economic Development Financing Authority, Revenue Bonds, Northwestern Human Services Inc., Series 1998A: 5.250%, 6/01/14 1/11 at 100.00 BB 50 5.125%, 6/01/18 1/11 at 100.00 BB Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia Corporation for the Aging Project, Series 2001B, 5.250%, 7/01/23 – AMBAC Insured 7/11 at 101.00 Baa1 Total Long-Term Care Materials – 4.3% (2.9% of Total Investments) Allegheny County Industrial Development Authority, Pennsylvania, Revenue Bonds, United States Steel Corporation, Series 2005, 5.500%, 11/01/16 No Opt. Call BB Bradford County Industrial Development Authority, Pennsylvania, Solid Waste Disposal Revenue Bonds, International Paper Company, Series 2005B, 5.200%, 12/01/19 (Alternative Minimum Tax) 12/15 at 100.00 BBB Bucks County Industrial Development Authority, Pennsylvania, Environmental Improvement Revenue Bonds, USX Corporation Project, Series 1995, 5.400%, 11/01/17 (Mandatory put 11/01/11) No Opt. Call BBB+ Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, National Gypsum Company, Series 1997B, 6.125%, 11/01/27 (Alternative Minimum Tax) 11/10 at 100.00 N/R Total Materials Tax Obligation/General – 20.2% (13.9% of Total Investments) Butler County, Pennsylvania, Butler Area School District, General Obligation Bonds, Series 2002A, 5.375%, 10/01/26 – FGIC Insured 10/12 at 100.00 A Delaware Valley Regional Finance Authority, Pennsylvania, Local Government Revenue Bonds, Series 2002, 5.750%, 7/01/17 (UB) No Opt. Call AA– Greensburg Salem School District, Westmoreland County, Pennsylvania, General Obligation Refunding Bonds, Series 2002: 5.375%, 9/15/15 – FGIC Insured 9/12 at 100.00 A+ 5.375%, 9/15/16 – FGIC Insured 9/12 at 100.00 A+ Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2007A, 5.000%, 6/01/34 – FGIC Insured No Opt. Call Aa3 Pine-Richland School District, Pennsylvania, School Improvement General Obligation Bonds, Series 2005, 5.000%, 7/15/35 – AGM Insured 7/15 at 100.00 AA+ Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2006B, 5.250%, 9/01/16 – AGM Insured No Opt. Call AA+ Reading School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2003B, 0.000%, 1/15/32 – FGIC Insured No Opt. Call A 74 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Scranton Parking Authority, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2004, 5.000%, 9/15/33 – FGIC Insured 9/13 at 100.00 A $ York County, Pennsylvania, General Obligation Bonds, Series 2006, 5.000%, 6/01/33 – NPFG Insured 12/15 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 26.1% (17.9% of Total Investments) Allegheny County Redevelopment Authority, Pennsylvania, TIF Revenue Bonds, Pittsburg Mills Project, Series 2004, 5.600%, 7/01/23 No Opt. Call N/R Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing Program, Series 2009C, 5.125%, 10/01/36 – AGC Insured 10/19 at 100.00 AA+ Grove City Area Hospital Authority, Mercer County, Pennsylvania, Revenue Bonds, County Guaranteed, Woodland Place Project, Series 2002, 5.400%, 3/01/31 – FGIC Insured 3/12 at 100.00 A Harrisburg Parking Authority, Pennsylvania, Guaranteed Revenue Refunding Bonds, Series 2001J, 5.000%, 9/01/22 – NPFG Insured 9/11 at 100.00 Baa1 Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Lien Revenue Bonds, Series 2003A, 5.000%, 12/01/32 – NPFG Insured 12/18 at 100.00 AA Pennsylvania Turnpike Commission, Registration Fee Revenue Bonds, Series 2005A, 5.250%, 7/15/18 – AGM Insured No Opt. Call AA+ Philadelphia Redevelopment Authority, Pennsylvania, Revenue Bonds, Philadelphia Neighborhood Transformation Initiative, Series 2002A: 5.500%, 4/15/18 – FGIC Insured 4/12 at 100.00 A1 5.500%, 4/15/22 – FGIC Insured 4/12 at 100.00 A1 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, 7/01/33 – NPFG Insured No Opt. Call A Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/32 – FGIC Insured No Opt. Call A3 Washington County Redevelopment Authority, Pennsylvania, Tanger Outlet Victory Center Tax Increment Bonds, Series 2006A, 5.450%, 7/01/35 7/17 at 100.00 N/R Total Tax Obligation/Limited Transportation – 9.0% (6.2% of Total Investments) Delaware River Joint Toll Bridge Commission, New Jersey and Pennsylvania, Revenue Bonds, Series 2003, 5.250%, 7/01/17 7/13 at 100.00 A2 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– Pennsylvania Economic Development Financing Authority, Revenue Bonds, Amtrak 30th Street Station Parking Garage, Series 2002, 5.875%, 6/01/33 – ACA Insured (Alternative Minimum Tax) 6/12 at 102.00 BBB+ Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Motor License Special Fund, Subordinate Series 2010A, 0.000%, 12/01/34 12/20 at 100.00 Aa3 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/24 – AMBAC Insured 6/16 at 100.00 Aa3 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/01/33 – AGM Insured 6/26 at 100.00 AA+ Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, Series 2003A, 5.000%, 1/01/28 – AMBAC Insured (Alternative Minimum Tax) 1/13 at 100.00 Baa3 Total Transportation Nuveen Investments 75 Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 (continued) NVY Portfolio of Investments October 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed – 17.6% (12.1% of Total Investments) (4) $ Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, West Penn Allegheny Health System, Series 2000B, 9.250%, 11/15/22 (Pre-refunded 11/15/10) 11/10 at 102.00 AAA $ Bucks County Industrial Development Authority, Pennsylvania, Revenue Bonds, Pennswood Village Project, Series 2002A, 6.000%, 10/01/34 (Pre-refunded 10/01/12) 10/12 at 101.00 N/R (4) Cumberland County Municipal Authority, Pennsylvania, Retirement Community Revenue Bonds, Wesley Affiliated Services Inc., Series 2002A, 7.125%, 1/01/25 (Pre-refunded 1/01/13) 1/13 at 101.00 N/R (4) Luzerne County, Pennsylvania, General Obligation Bonds, Series 2002B, 0.000%, 11/15/21 (Pre-refunded 11/15/12) – NPFG Insured 11/12 at 57.97 N/R (4) 70 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, UPMC Health System, Series 2001A, 6.000%, 1/15/31 (Pre-refunded 1/15/11) 1/11 at 101.00 Aa3 (4) Pennsylvania Turnpike Commission, Registration Fee Revenue Bonds, Series 2001, 5.500%, 7/15/33 (Pre-refunded 7/15/11) – AMBAC Insured 7/11 at 101.00 Aa3 (4) Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Franklin Towne Charter High School, Series 2006A, 5.250%, 1/01/27 (Pre-refunded 1/01/17) 1/17 at 100.00 N/R (4) Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fourth Series 1998, 5.250%, 8/01/20 (Pre-refunded 8/01/13) – AGM Insured 8/13 at 100.00 AA+ (4) 55 Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Twelfth Series 1990B, 7.000%, 5/15/20 – NPFG Insured (ETM) No Opt. Call Aaa Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2002A, 5.500%, 2/01/31 (Pre-refunded 2/01/12) – AGM Insured 2/12 at 100.00 AA+ (4) St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, Series 2004B, 5.375%, 11/15/34 (Pre-refunded 11/15/14) 11/14 at 100.00 A1 (4) Total U.S. Guaranteed Utilities – 2.8% (1.9% of Total Investments) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, Reliant Energy Inc., Series 2003A, 6.750%, 12/01/36 (Alternative Minimum Tax) 12/12 at 100.00 B1 Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1, 5.000%, 9/01/26 – AGM Insured 9/14 at 100.00 AA+ Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Seventh Series, 2007, 5.000%, 10/01/37 – AMBAC Insured 10/17 at 100.00 BBB+ Total Utilities Water and Sewer – 9.8% (6.7% of Total Investments) Bucks County Industrial Development Authority, Pennsylvania, Water Facility Revenue Bonds, Pennsylvania Suburban Water Company, Series 2002, 5.550%, 9/01/32 – NPFG Insured (Alternative Minimum Tax) 3/12 at 100.00 AA– Harrisburg Authority, Dauphin County, Pennsylvania, Water Revenue Refunding Bonds, Series 2004, 5.000%, 7/15/22 – AGM Insured 7/14 at 100.00 AA+ 76 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Luzerne County Industrial Development Authority, Pennsylvania, Water Facility Revenue Refunding Bonds, Pennsylvania-American Water Company, Series 2009, 5.500%, 12/01/39 12/19 at 100.00 A $ Total Water and Sewer $ Total Investments (cost $79,743,235) – 146.1% Floating Rate Obligations – (7.8)% ) MuniFund Term Preferred Shares, at Liquidation Value – (42.0)% (5) ) Other Assets Less Liabilities – 3.7% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments are 28.7%. N/R Not rated. (ETM) Escrowed to maturity. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 77 Nuveen Pennsylvania Municipal Value Fund NPN Portfolio of Investments October 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 3.3% (3.5% of Total Investments) $ District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2001, 6.500%, 5/15/33 No Opt. Call BBB $ Education and Civic Organizations – 9.8% (10.2% of Total Investments) Delaware County Authority, Pennsylvania, Revenue Bonds, Neumann College, Series 2008, 6.000%, 10/01/30 10/18 at 100.00 BBB Lehigh County General Purpose Authority, Pennsylvania, College Revenue Bonds, Muhlenberg College Project, Series 2009, 5.250%, 2/01/39 2/19 at 100.00 A+ Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2006, 5.000%, 4/01/36 – RAAI Insured 4/16 at 100.00 BBB+ 50 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter School Project, Series 2010, 6.000%, 8/01/35 8/20 at 100.00 BBB+ Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 2010, 5.000%, 11/01/40 11/20 at 100.00 A Total Education and Civic Organizations Health Care – 26.8% (27.8% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, University of Pittsburgh Medical Center Revenue Bonds, Series 2009A, 5.500%, 8/15/34 No Opt. Call Aa3 Geisinger Authority, Montour County, Pennsylvania, Health System Revenue Bonds, Geisinger Health System, Series 2009A, 5.250%, 6/01/39 6/19 at 100.00 AA Hospital Authority of Delaware County, Indiana, Hospital Revenue Bonds, Cardinal Health System, Series 2006, 5.000%, 8/01/24 8/16 at 100.00 Baa3 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 5.750%, 11/15/37 11/17 at 100.00 A Pennsylvania Economic Development Financing Authority, Health System Revenue Bonds , Albert Einstein Healthcare, Series 2009A, 6.250%, 10/15/23 No Opt. Call Baa1 Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue Bonds, Temple University Hospital, Series 1993A, 6.625%, 11/15/23 1/11 at 100.00 BBB Southcentral Pennsylvania General Authority, Revenue Bonds, Hanover Hospital Inc., Series 2005, 5.000%, 12/01/29 – RAAI Insured 12/15 at 100.00 BBB– St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, Series 2009D, 6.250%, 11/15/34 5/19 at 100.00 A1 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ProHealth Care, Inc. Obligated Group, Series 2009, 6.625%, 2/15/32 2/14 at 100.00 A+ Total Health Care Housing/Multifamily – 4.6% (4.7% of Total Investments) 50 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 No Opt. Call BBB– Pittsburgh Urban Redevelopment Authority, Pennsylvania, Multifamily Housing Revenue Bonds, Eva P. Mithcell Residence Project, Series 2009, 5.100%, 10/20/44 10/19 at 100.00 Aaa Total Housing/Multifamily Housing/Single Family – 4.3% (4.5% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2009-105-C, 5.000%, 10/01/39 4/19 at 100.00 AA+ Long-Term Care – 4.2% (4.3% of Total Investments) Montgomery County Industrial Development Authority, Pennsylvania, Retirement Communities Revenue Bonds, ACTS Retirement – Life Communities, Inc. Obligated Group, Series 2009A-1, 6.250%, 11/15/29 11/19 at 100.00 BBB+ Tax Obligation/General – 3.8% (3.9% of Total Investments) Bethel Park School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 2009, 5.100%, 8/01/33 8/19 at 100.00 Aa2 78 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited – 16.6% (17.2% of Total Investments) $ Guam Government, Limited Obligation Section 30 Revenue Bonds, Series 2009A, 5.750%, 12/01/34 12/19 at 100.00 BBB– $ Harrisburg Parking Authority, Dauphin County, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2007R, 4.250%, 5/15/21 – SYNCORA GTY Insured 11/16 at 100.00 N/R Philadelphia Municipal Authority, Philadelphia, Pennsylvania, Lease Revenue Bonds, Series 2009, 6.500%, 4/01/34 No Opt. Call A1 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 6.000%, 8/01/42 8/19 at 100.00 A+ Total Tax Obligation/Limited Transportation – 4.7% (4.9% of Total Investments) Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Motor License Special Fund, Subordinate Series 2010A, 0.000%, 12/01/34 12/20 at 100.00 Aa3 30 Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, Series 2003A, 5.000%, 1/01/28 – AMBAC Insured (Alternative Minimum Tax) 1/13 at 100.00 Baa3 Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, Series 2003B, 5.000%, 1/01/33 – AMBAC Insured 1/13 at 100.00 Baa3 Total Transportation Utilities – 2.6% (2.7% of Total Investments) Delaware County Industrial Development Authority, Pennsylvania, Resource Recovery Revenue Refunding Bonds, Series 1997A, 6.100%, 7/01/13 1/11 at 100.00 BB+ Water and Sewer – 15.8% (16.3% of Total Investments) Chester County Industrial Development Authority, Pennsylvania, Water Facilities Revenue Bonds, Aqua Pennsylvania Inc. Project, Series 2007A, 5.000%, 2/01/40 – FGIC Insured 2/17 at 100.00 AA– New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue Bonds, Tender Option Bond Trust 3484, 17.682%, 6/15/33 (IF) 6/19 at 100.00 AA+ Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2009A: 5.250%, 1/01/32 1/19 at 100.00 A1 5.250%, 1/01/36 1/19 at 100.00 A1 Total Water and Sewer $ Total Investments (cost $16,756,691) – 96.5% Other Assets Less Liabilities – 3.5% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. N/R Not rated. (IF) Inverse floating rate investment. See accompanying notes to financial statements. Nuveen Investments 79 Statement of Assets & Liabilities October 31, 2010 (Unaudited) New Jersey Investment Quality (NQJ ) New Jersey Premium Income (NNJ ) New Jersey Dividend Advantage (NXJ ) New Jersey Dividend Advantage 2 (NUJ ) New Jersey Municipal Value (NJV ) Assets Investments, at value (cost $422,497,397, $258,075,317, $134,671,401, $94,831,972 and $23,742,042, respectively) $ Cash — Cash equivalents(1) — Receivables: Interest Investments sold — Deferred offering costs — — Other assets Total assets Liabilities Cash overdraft — Floating rate obligations — Payables: Investments purchased — Auction Rate Preferred shares noticed for redemption, at liquidation value — Auction Rate Preferred share dividends N/A Common share dividends Interest — Offering costs — — MuniFund Term Preferred shares, at liquidation value — Variable Rate Demand Preferred shares, at liquidation value — — — Accrued expenses: Management fees Other Total liabilities Auction Rate Preferred shares, at liquidation value — — — N/A Net assets applicable to Common shares $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to Common shares $ Authorized shares: Common Unlimited Unlimited Unlimited Auction Rate Preferred Unlimited Unlimited N/A MuniFund Term Preferred — — — Unlimited — Variable Rate Demand Preferred Unlimited Unlimited — — — (1) Segregated for the payment of Auction Rate Preferred shares noticed for redemption. N/A – Fund does not issue Auction Rate Preferred shares. See accompanying notes to financial statements. 80 Nuveen Investments Pennsylvania Investment Quality (NQP ) Pennsylvania Premium Income 2 (NPY ) Pennsylvania Dividend Advantage (NXM ) Pennsylvania Dividend Advantage 2 (NVY ) Pennsylvania Municipal Value (NPN ) Assets Investments, at value (cost $357,986,184, $312,088,620, $70,575,829, $79,743,235 and $16,756,691, respectively) $ Cash Cash equivalents(1) — Receivables: Interest Investments sold Deferred offering costs — Other assets Total assets Liabilities Cash overdraft — Floating rate obligations — Payables: Investments purchased — Auction Rate Preferred shares noticed for redemption, at liquidation value — Auction Rate Preferred share dividends N/A Common share dividends Interest — — — Offering costs — MuniFund Term Preferred shares, at liquidation value — — — Variable Rate Demand Preferred shares, at liquidation value — — — Accrued expenses: Management fees Other Total liabilities Auction Rate Preferred shares, at liquidation value — N/A Net assets applicable to Common shares $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income ) Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to Common shares $ Authorized shares: Common Unlimited Unlimited Unlimited Unlimited Unlimited Auction Rate Preferred Unlimited Unlimited Unlimited Unlimited N/A MuniFund Term Preferred — — Unlimited Unlimited — Variable Rate Demand Preferred Unlimited Unlimited — — — (1) Segregated for the payment of Auction Rate Preferred shares noticed for redemption. N/A – Fund does not issue Auction Rate Preferred shares. See accompanying notes to financial statements. Nuveen Investments 81 Statement of Operations Six Months Ended October 31, 2010 (Unaudited) New Jersey Investment Quality (NQJ ) New Jersey Premium Income (NNJ ) New Jersey Dividend Advantage (NXJ ) New Jersey Dividend Advantage 2 (NUJ ) New Jersey Municipal Value (NJV ) Investment Income $ Expenses Management fees Auction fees N/A Dividend disbursing agent fees N/A Shareholders’ servicing agent fees and expenses 88 Interest expense and amortization of offering costs — Liquidity fees — — — Custodian’s fees and expenses Directors’/Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Other expenses — — Total expenses before custodian fee credit and expense reimbursement Custodian fee credit ) Expense reimbursement — — ) ) — Net expenses Net investment income Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments — Change in net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) Distributions to Auction Rate Preferred Shareholders From net investment income ) N/A Decrease in net assets applicable to Common shares from distributions to Auction Rate Preferred shareholders ) N/A Net increase (decrease) in net assets applicable toCommon shares from operations $ N/A – Fund does not issue Auction Rate Preferred shares. See accompanying notes to financial statements. 82 Nuveen Investments Pennsylvania Investment Quality (NQP ) Pennsylvania Premium Income 2 (NPY ) Pennsylvania Dividend Advantage (NXM ) Pennsylvania Dividend Advantage 2 (NVY ) Pennsylvania Municipal Value (NPN ) Investment Income $ Expenses Management fees Auction fees N/A Dividend disbursing agent fees N/A Shareholders’ servicing agent fees and expenses 87 Interest expense and amortization of offering costs — Liquidity fees — — — Custodian’s fees and expenses Directors’/Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Other expenses — — Total expenses before custodian fee credit and expense reimbursement Custodian fee credit ) Expense reimbursement — — ) ) — Net expenses Net investment income Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) Distributions to Auction Rate Preferred Shareholders From net investment income ) N/A Decrease in net assets applicable to Common shares from distributions to Auction Rate Preferred shareholders ) N/A Net increase (decrease) in net assets applicable to Common shares from operations $ N/A – Fund does not issue Auction Rate Preferred shares. See accompanying notes to financial statements. Nuveen Investments 83 Statement of Changes in Net Assets (Unaudited) New Jersey Investment Quality (NQJ) New Jersey Premium Income (NNJ) Six Months Ended 10/31/10 Year Ended 4/30/10 Six Months Ended 10/31/10 Year Ended 4/30/10 Operations Net investment income $ Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments Distributions to Auction Rate Preferred Shareholders: From net investment income ) From accumulated net realized gains — — — ) Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — — — ) Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Common shares: Proceeds from sale of shares, net of offering costs — Net proceeds from shares issued to shareholders due to reinvestment of distributions — Repurchased and retired — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — Net increase (decrease) in net assets applicable to Common shares Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. 84 Nuveen Investments New Jersey Dividend Advantage (NXJ) New Jersey Dividend Advantage 2 (NUJ) New Jersey Municipal Value (NJV) Six Months Ended 10/31/10 Year Ended 4/30/10 Six Months Ended 10/31/10 Year Ended 4/30/10 Six Months Ended 10/31/10 Year Ended 4/30/10 Operations Net investment income $ Net realized gain (loss) from investments — Change in net unrealized appreciation (depreciation) of investments Distributions to Auction Rate Preferred Shareholders: From net investment income ) N/A N/A From accumulated net realized gains — ) — ) N/A N/A Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — ) — ) — — Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Common shares: Proceeds from sale of shares, net of offering costs — Net proceeds from shares issued to shareholders due to reinvestment of distributions — Repurchased and retired — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — — — Net increase (decrease) in net assets applicable to Common shares Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ ) N/A – Fund does not issue Auction Rate Preferred shares. See accompanying notes to financial statements. Nuveen Investments 85 Statement of Changes in Net Assets (Unaudited) (continued) Pennsylvania Investment Quality (NQP) Pennsylvania Premium Income 2 (NPY) Six Months Ended 10/31/10 Year Ended 4/30/10 Six Months Ended 10/31/10 Year Ended 4/30/10 Operations Net investment income $ Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments Distributions to Auction Rate Preferred Shareholders: From net investment income ) From accumulated net realized gains — Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Common shares: Proceeds from sale of shares, net of offering costs — Net proceeds from shares issued to shareholders due to reinvestment of distributions — Repurchased and retired — ) — ) Net increase (decrease) in net assets applicable to Common shares from capital share transactions — ) — ) Net increase (decrease) in net assets applicable to Common shares Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. 86 Nuveen Investments Pennsylvania Dividend Advantage (NXM) Pennsylvania Dividend Advantage 2 (NVY) Pennsylvania Municipal Value (NPN) Six Months Ended 10/31/10 Year Ended 4/30/10 Six Months Ended 10/31/10 Year Ended 4/30/10 Six Months Ended 10/31/10 Year Ended 4/30/10 Operations Net investment income $ Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) of investments Distributions to Auction Rate Preferred Shareholders: From net investment income ) N/A N/A From accumulated net realized gains — ) — ) N/A N/A Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — ) — ) — — Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Common shares: Proceeds from sale of shares, net of offering costs — Net proceeds from shares issued to shareholders due to reinvestment of distributions — — — Repurchased and retired — ) — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — ) — Net increase (decrease) in net assets applicable to Common shares Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ ) $ ) N/A – Fund does not issue Auction Rate Preferred shares. See accompanying notes to financial statements. Nuveen Investments 87 Statement of Cash Flows Six Months Ended October 31, 2010 (Unaudited) New Jersey Investment Quality (NQJ ) New Jersey Premium Income (NNJ ) New Jersey Dividend Advantage 2 (NUJ ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) ) Proceeds from sales and maturities of investments Amortization (Accretion) of premiums and discounts, net (Increase) Decrease in receivable for interest (Increase) Decrease in receivable for investments sold — — (Increase) Decrease in other assets ) ) Increase (Decrease) in payable for investments purchased Increase (Decrease) in payable for Auction Rate Preferred share dividends Increase (Decrease) in payable for interest — — Increase (Decrease) in accrued management fees Increase (Decrease) in accrued other liabilities ) ) ) Net realized (gain) loss from investments ) ) ) Change in net unrealized (appreciation) depreciation of investments ) ) ) Taxes paid on undistributed capital gains ) — ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: Increase (Decrease) in cash overdraft balance — ) ) (Increase) Decrease in cash equivalents(1) — — — Increase (Decrease) in floating rate obligations — — — Cash distributions paid to Common shareholders ) ) ) Increase (Decrease) in Auction Rate Preferred shares, at liquidation value ) ) ) Increase (Decrease) in MuniFund Term Preferred shares, at liquidation value — — Increase (Decrease) in Variable Rate Demand Preferred shares, at liquidation value — Increase (Decrease) in Auction Rate Preferred shares noticed for redemptions, at liquidation value — — — (Increase) Decrease in deferred offering costs ) ) ) Increase (Decrease) in payable for offering costs Net cash provided by (used in) financing activities ) ) Net Increase (Decrease) in Cash Cash at the beginning of period — — Cash at the End of Period $ $ $ Supplemental Disclosure of Cash Flow Information Non-cash activities not included herein consist of reinvestment of Common share distributions of $0, $0 and $21,266 for New Jersey Investment Quality (NQJ), New Jersey Premium Income (NNJ) and New Jersey Advantage 2 (NUJ). New Jersey Investment Quality (NQJ ) New Jersey Premium Income (NNJ ) New Jersey Dividend Advantage 2 (NUJ ) Cash paid for interest (excluding amortization of offering costs) $ $ $ (1) Segregated for the payment of Auction Rate Preferred shares noticed for redemption. See accompanying notes to financial statements. 88 Nuveen Investments Pennsylvania Investment Quality (NQP ) Pennsylvania Premium Income 2 (NPY ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) Proceeds from sales and maturities of investments Amortization (Accretion) of premiums and discounts, net ) ) (Increase) Decrease in receivable for interest (Increase) Decrease in receivable for investments sold ) (Increase) Decrease in other assets ) ) Increase (Decrease) in payable for investments purchased ) ) Increase (Decrease) in payable for Auction Rate Preferred share dividends Increase (Decrease) in payable for interest — — Increase (Decrease) in accrued management fees Increase (Decrease) in accrued other liabilities ) Net realized (gain) loss from investments ) ) Change in net unrealized (appreciation) depreciation of investments ) ) Taxes paid on undistributed capital gains — ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: Increase (Decrease) in cash overdraft balance ) ) (Increase) Decrease in cash equivalents(1) — — Increase (Decrease) in floating rate obligations ) Cash distributions paid to Common shareholders ) ) Increase (Decrease) in Auction Rate Preferred shares, at liquidation value ) ) Increase (Decrease) in MuniFund Term Preferred shares, at liquidation value — — Increase (Decrease) in Variable Rate Demand Preferred shares, at liquidation value Increase (Decrease) in Auction Rate Preferred shares noticed for redemptions, at liquidation value — — (Increase) Decrease in deferred offering costs ) ) Increase (Decrease) in payable for offering costs Net cash provided by (used in) financing activities ) ) Net Increase (Decrease) in Cash Cash at the beginning of period — — Cash at the End of Period $ $ Supplemental Disclosure of Cash Flow Information Pennsylvania Investment Quality (NQP ) Pennsylvania Premium Income 2 (NPY ) Cash paid for interest (excluding amortization of offering costs) $ $ (1) Segregated for the payment of Auction Rate Preferred shares noticed for redemption. See accompanying notes to financial statements. Nuveen Investments 89 Statement of Cash Flows (continued) Six Months Ended October 31, 2010 (Unaudited) Pennsylvania Dividend Advantage (NXM ) Pennsylvania Dividend Advantage 2 (NVY ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) Proceeds from sales and maturities of investments Amortization (Accretion) of premiums and discounts, net ) ) (Increase) Decrease in receivable for interest (Increase) Decrease in receivable for investments sold ) (Increase) Decrease in other assets ) ) Increase (Decrease) in payable for investments purchased ) ) Increase (Decrease) in payable for Auction Rate Preferred share dividends Increase (Decrease) in payable for interest Increase (Decrease) in accrued management fees Increase (Decrease) in accrued other liabilities Net realized (gain) loss from investments ) ) Change in net unrealized (appreciation) depreciation of investments ) ) Taxes paid on undistributed capital gains ) ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: Increase (Decrease) in cash overdraft balance — — (Increase) Decrease in cash equivalents(1) — ) Increase (Decrease) in floating rate obligations ) ) Cash distributions paid to Common shareholders ) ) Increase (Decrease) in Auction Rate Preferred shares, at liquidation value ) ) Increase (Decrease) in MuniFund Term Preferred shares, at liquidation value Increase (Decrease) in Variable Rate Demand Preferred shares, at liquidation value — — Increase (Decrease) in Auction Rate Preferred shares noticed for redemptions, at liquidation value — (Increase) Decrease in deferred offering costs ) ) Increase (Decrease) in payable for offering costs Net cash provided by (used in) financing activities ) ) Net Increase (Decrease) in Cash Cash at the beginning of period Cash at the End of Period $ $ Supplemental Disclosure of Cash Flow Information Non-cash activities not included herein consist of reinvestment of Common shares distributions of $0 and $4,570 for Pennsylvania Dividend Advantage (NXM) and Pennsylvania Dividend Advantage 2 (NVY). Pennsylvania Dividend Advantage (NXM ) Pennsylvania Dividend Advantage 2 (NVY ) Cash paid for interest (excluding amortization of offering costs) $ $ (1) Segregated for the payment of Auction Rate Preferred shares noticed for redemption. See accompanying notes to financial statements. 90 Nuveen Investments Notes to Financial Statements (Unaudited) 1. General Information and Significant Accounting Policies The state funds covered in this report and their corresponding Common share stock exchange symbols are Nuveen New Jersey Investment Quality Municipal Fund, Inc. (NQJ), Nuveen New Jersey Premium Income Municipal Fund, Inc. (NNJ), Nuveen New Jersey Dividend Advantage Municipal Fund (NXJ), Nuveen New Jersey Dividend Advantage Municipal Fund 2 (NUJ), Nuveen New Jersey Municipal Value Fund (NJV), Nuveen Pennsylvania Investment Quality Municipal Fund (NQP), Nuveen Pennsylvania Premium Income Municipal Fund 2 (NPY), Nuveen Pennsylvania Dividend Advantage Municipal Fund (NXM), Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 (NVY) and Nuveen Pennsylvania Municipal Value Fund (NPN) (collectively, the “Funds”). Common shares of New Jersey Investment Quality (NQJ), New Jersey Premium Income (NNJ), Pennsylvania Investment Quality (NQP) and Pennsylvania Premium Income 2 (NPY), are traded on the New York Stock Exchange (“NYSE”) while Common shares of New Jersey Dividend Advantage (NXJ), New Jersey Dividend Advantage 2 (NUJ), New Jersey Municipal Value (NJV), Pennsylvania Dividend Advantage (NXM), Pennsylvania Dividend Advantage 2 (NVY) and Pennsylvania Municipal Value (NPN) are traded on the NYSE Amex. The Funds are registered under the Investment Company Act of 1940, as amended, as closed-end registered investment companies. Each Fund seeks to provide current income exempt from both regular federal and designated state income taxes by investing primarily in a portfolio of municipal obligations issued by state and local government authorities within a single state or certain U.S. territories. The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”). Investment Valuation Prices of municipal bonds are provided by a pricing service approved by the Funds’ Board of Directors/Trustees. These securities are generally classified as Level 2. When price quotes are not readily available (which is usually the case for municipal bonds) the pricing service establishes a security’s fair value using methods that may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. In pricing certain securities, particularly less liquid and lower quality securities, the pricing service may consider information about a security, its issuer, or market activity, provided by Nuveen Asset Management (the “Adviser”), a wholly-owned subsidiary of Nuveen Investments, Inc. (“Nuveen”). These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Temporary investments in securities that have variable rate and demand features qualifying them as short-term investments are valued at amortized cost, which approximates market value. These securities are generally classified as Level 1 or Level 2, which is usually the case for municipal bonds. Certain securities may not be able to be priced by the pre-established pricing methods as described above. Such securities may be valued by the Funds’ Board of Directors/Trustees or its designee at fair value. These securities generally include, but are not limited to, restricted securities (securities which may not be publicly sold without registration under the Securities Act of 1933, as amended) for which a pricing service is unable to provide a market price; securities whose trading has been formally suspended; debt securities that have gone into default and for which there is no current market quotation; a security whose market price is not available from a pre-established pricing source; a security with respect to which an event has occurred that is likely to materially affect the value of the security after the market has closed but before the calculation of a Fund’s net asset value (as may be the case in non-U.S. markets on which the security is primarily traded) or make it difficult or impossible to obtain a reliable market quotation; and a security whose price, as provided by the pricing service, is not deemed to reflect the security’s fair value. As a general principle, the fair value of a security would appear to be the amount that the owner might reasonably expect to receive for it in a current sale. A variety of factors may be considered in determining the fair value of such securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Regardless of the method employed to value a particular security, all valuations are subject to review by the Funds’ Board of Directors/Trustees or its designee. Refer to Footnote 2 – Fair Value Measurements for further details on the leveling of securities held by the Funds as of the end of the reporting period. Nuveen Investments 91 Notes to Financial Statements (Unaudited) (continued) Investment Transactions Investment transactions are recorded on a trade date basis. Realized gains and losses from transactions are determined on the specific identification method. Investments purchased on a when-issued/delayed delivery basis may have extended settlement periods. Any investments so purchased are subject to market fluctuation during this period. The Funds have instructed the custodian to segregate assets with a current value at least equal to the amount of the when-issued/delayed delivery purchase commitments. At October 31, 2010, New Jersey Investment Quality (NQJ), New Jersey Premium Income (NNJ), New Jersey Dividend Advantage (NXJ) and New Jersey Dividend Advantage 2 (NUJ) had outstanding when-issued/delayed delivery purchase commitments of $1,080,000, $420,000, $320,000 and $220,000, respectively. There were no such outstanding purchase commitments in any of the other Funds. Investment Income Interest income, which reflects the amortization of premiums and includes accretion of discounts for financial reporting purposes, is recorded on an accrual basis. Investment income also reflects paydown gains and losses, if any. Income Taxes Each Fund is a separate taxpayer for federal income tax purposes. Each Fund intends to distribute substantially all of its net investment income and net capital gains to shareholders and to otherwise comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies. Therefore, no federal income tax provision is required. Furthermore, each Fund intends to satisfy conditions that will enable interest from municipal securities, which is exempt from regular federal and designated state income taxes, to retain such tax-exempt status when distributed to shareholders of the Funds. Net realized capital gains and ordinary income distributions paid by the Funds are subject to federal taxation. For all open tax years and all major taxing jurisdictions, management of the Funds has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements. Open tax years are those that are open for examination by taxing authorities (i.e., generally the last four tax year ends and the interim tax period since then). Furthermore, management of the Funds is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Dividends and Distributions to Common Shareholders Dividends from tax-exempt net investment income are declared monthly. Net realized capital gains and/or market discount from investment transactions, if any, are distributed to shareholders at least annually. Furthermore, capital gains are distributed only to the extent they exceed available capital loss carryforwards. Distributions to Common shareholders of tax-exempt net investment income, net realized capital gains and/or market discount, if any, are recorded on the ex-dividend date. The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from U.S. GAAP. Auction Rate Preferred Shares New Jersey Municipal Value (NJV) and Pennsylvania Municipal Value (NPN) do not issue Auction Rate Preferred Shares (“ARPS”). The following Funds have issued and outstanding ARPS, $25,000 stated value per share, which approximates market value, as a means of effecting financial leverage. Each Fund’s ARPS are issued in one Series. The dividend rate paid by the Funds on each Series is determined every seven days, pursuant to a dutch auction process overseen by the auction agent, and is payable at the end of each rate period. As of October 31, 2010, the number of ARPS outstanding for each Fund is as follows: New Jersey Dividend Advantage (NXJ ) Pennsylvania Dividend Advantage 2 (NVY ) Number of shares: Series M — Series T — 92 Nuveen Investments Beginning in February 2008, more shares for sale were submitted in the regularly scheduled auctions for the ARPS issued by the Funds than there were offers to buy. This meant that these auctions “failed to clear,’’ and that many ARPS shareholders who wanted to sell their shares in these auctions were unable to do so. ARPS shareholders unable to sell their shares received distributions at the “maximum rate’’ applicable to failed auctions as calculated in accordance with the pre-established terms of the ARPS. As of October 31, 2010, the aggregate amount of outstanding ARPS redeemed, including ARPS noticed for redemption, by each Fund is as follows: New Jersey New Jersey New Jersey New Jersey Investment Premium Dividend Dividend Quality Income Advantage Advantage 2 (NQJ ) (NNJ ) (NXJ ) (NUJ ) ARPS redeemed, at liquidation value $ Pennsylvania Pennsylvania Pennsylvania Pennsylvania Investment Premium Dividend Dividend Quality Income 2 Advantage Advantage 2 (NQP ) (NPY ) (NXM ) (NVY ) ARPS redeemed, at liquidation value $ During the fiscal year ended October 31, 2010, lawsuits pursuing claims made in a demand letter alleging that New Jersey Dividend Advantage’s (NXJ) Board of Trustees breached their fiduciary duties related to the redemption at par of its ARPS had been filed on behalf of shareholders of New Jersey Dividend Advantage (NXJ), against the Adviser, the Nuveen holding company, the majority owner of the holding company, the lone interested trustee, and current and former officers of New Jersey Dividend Advantage (NXJ). Nuveen and the other named defendants believe these lawsuits to be without merit, and all named parties intend to defend themselves vigorously. New Jersey Dividend Advantage (NXJ) believes that these lawsuits will not have a material effect on it or on the Adviser’s ability to serve as investment adviser to it. MuniFund Term Preferred Shares The following Funds have issued and outstanding MuniFund Term Preferred (“MTP”) Shares, with a $10 stated value per share. Proceeds from the issuance of MTP Shares, net of offering expenses, were used to redeem all, or a portion of, each Fund’s outstanding ARPS. Each Fund’s MTP Shares are issued in one Series. Dividends, which are recognized as interest expense for financial reporting purposes, will be paid monthly at a fixed annual rate, subject to adjustments in certain circumstances. The MTP Shares trade on the NYSE. As of October 31, 2010, the number of MTP Shares outstanding, fixed annual rate and NYSE “ticker” symbol for each Fund are as follows: New Jersey Dividend Advantage 2 (NUJ) Pennsylvania Dividend Advantage (NXM) Pennsylvania Dividend Advantage 2 (NVY) Shares Outstanding Fixed Annual Rate NYSE Ticker Shares Outstanding Fixed Annual Rate NYSE Ticker Shares Outstanding Fixed Annual Rate NYSE Ticker Series 2015 % NUJ Pr C % NXM Pr C % NVY Pr C Each Fund is obligated to redeem its MTP Shares by the date as specified in its offering document (“Term Redemption Date”), unless earlier redeemed or repurchased by the Fund. MTP Shares are subject to optional and mandatory redemption in certain circumstances. MTP Shares will be subject to redemption at the option of each Fund (“Optional Redemption Date”), subject to a payment of premium for one year following the Optional Redemption Date (“Premium Expiration Date”), and at par thereafter. MTP Shares also will be subject to redemption, at the option of each Fund, at par in the event of certain changes in the credit rating of the MTP Shares. Each Fund may be obligated to redeem certain of the MTP Shares if the Fund fails to maintain certain asset coverage and leverage ratio requirements and such failures are not cured by the applicable cure date. The redemption price per share is equal to the sum of the liquidation value per share plus any accumulated but unpaid dividends. The Term Redemption Date, Optional Redemption Date and Premium Expiration Date for each Fund’s MTP Shares are as follows: New Jersey Dividend Advantage 2 (NUJ ) Pennsylvania Dividend Advantage (NXM ) Pennsylvania Dividend Advantage 2 (NVY ) Series 2015 Series 2015 Series 2015 Term Redemption Date November 1, 2015 November 1, 2015 November 1, 2015 Optional Redemption Date November 1, 2011 November 1, 2011 November 1, 2011 Premium Expiration Date October 31, 2012 October 31, 2012 October 31, 2012 Nuveen Investments 93 Notes to Financial Statements (Unaudited) (continued) The average liquidation value of MTP Shares outstanding for each Fund during the six months ended October 31, 2010, was as follows: New Jersey Dividend Advantage 2 (NUJ )* Pennsylvania Dividend Advantage (NXM )** Pennsylvania Dividend Advantage 2 (NVY )*** Average liquidation value of MTP Shares outstanding $ $ $ * For the period October 1, 2010 (issuance date of shares) through October 31, 2010. ** For the period October 4, 2010 (issuance date of shares) through October 31, 2010. *** For the period October 27, 2010 (issuance date of shares) through October 31, 2010. For financial reporting purposes only, the liquidation value of MTP Shares is recorded as a liability on the Statement of Assets and Liabilities. Unpaid dividends on MTP Shares are recognized as a component of “Interest payable” on the Statement of Assets and Liabilities. Dividends paid on MTP Shares are recognized as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. Net amounts earned by Nuveen as underwriter of each Fund’s MTP Share offering were recorded as reductions of offering costs recognized by the Funds. During the six months ended October 31, 2010, there was no amounts earned by New Jersey Dividend Advantage (NUJ), Pennsylvania Dividend Advantage (NXM) and Pennsylvania Dividend Advantage 2 (NVY). Variable Rate Demand Preferred Shares The following funds have issued and outstanding Variable Rate Demand Preferred (“VRDP”) Shares, with a $100,000 liquidation value per share. New Jersey Investment Quality (NQJ), New Jersey Premium Income (NNJ), Pennsylvania Investment Quality (NQP) and Pennsylvania Premium Income 2 (NPY) issued their VRDP Shares in a privately negotiated offering in August 2010. Proceeds from each Fund’s offering were used to redeem a portion of each Fund’s outstanding ARPS. The VRDP Shares were offered to institutional buyers pursuant to Rule 144A under the Securities Act of 1933. As of October 31, 2010, the number of VRDP Shares outstanding and maturity date for each Fund are as follows: New Jersey Investment Quality (NQJ ) New Jersey Premium Income (NNJ ) Pennsylvania Investment Quality (NQP ) Pennsylvania Premium Income 2 (NPY ) Series 1 1 1 1 Shares outstanding Maturity August 1, 2040 August 1, 2040 August 1, 2040 August 1, 2040 VRDP Shares include a liquidity feature that allows VRDP shareholders to have their shares purchased by a liquidity provider with whom each Fund has contracted in the event that purchase orders for VRDP Shares in a remarketing are not sufficient in number to be matched with the sale orders in that remarketing. Each Fund is required to redeem any VRDP Shares that are still owned by the liquidity provider after six months of continuous, unsuccessful remarketing. Dividends on the VRDP Shares (which are treated as interest payments for financial reporting purposes) are set weekly at a rate established by a remarketing agent; therefore, the market value of the VRDP Shares is expected to approximate its liquidation value. If remarketings for VRDP Shares are continuously unsuccessful for six months, the maximum rate is designed to escalate according to a specified schedule in order to enhance the remarketing agent’s ability to successfully remarket the VRDP Shares. Subject to certain conditions, VRDP Shares may be redeemed, in whole or in part, at any time at the option of each Fund. Each Fund may also redeem certain of the VRDP Shares if the Fund fails to maintain certain asset coverage requirements and such failures are not cured by the applicable cure date. The redemption price per share is equal to the sum of the liquidation value per share plus any accumulated but unpaid dividends. The average liquidation value outstanding and annualized dividend rate of VRDP Shares for each Fund during the six months ended October 31, 2010, were as follows: New Jersey
